Exhibit 10.1e

EXECUTION VERSION

SECOND AMENDMENT AGREEMENT

THIS SECOND AMENDMENT AGREEMENT, dated as of January 20, 2011 (this
“Amendment”), is entered into among CRC HEALTH GROUP, INC., a Delaware
corporation (“Holdings”), CRC HEALTH CORPORATION, a Delaware corporation (the
“Borrower”), the Subsidiary Guarantors (as defined in the Original Credit
Agreement (as defined below) and, together with Holdings and the Borrower, the
“Loan Parties”) and CITIBANK, N.A., in its capacity as administrative agent for
the Lenders and as collateral agent for the Secured Parties (the “Administrative
Agent”), and the lenders party hereto and under the Credit Agreement dated as of
February 6, 2006 (as amended and restated as of November 17, 2006, the “Original
Credit Agreement”) entered into among CRC Intermediate Holdings, Inc., as
Holdings, the Borrower, CITIBANK, N.A., as Administrative Agent, Collateral
Agent, Swing Line Lender and L/C Issuer, each lender from time to time party
thereto (collectively, the “Lenders”), JPMORGAN CHASE BANK, N.A., as Syndication
Agent, MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, as Documentation
Agent, CITIGROUP GLOBAL MARKETS INC. and J.P. MORGAN SECURITIES LLC, as Joint
Lead Arrangers, and CITIGROUP GLOBAL MARKETS INC., J.P. MORGAN SECURITIES LLC,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, GE CAPITAL MARKETS, INC. and
CREDIT SUISSE SECURITIES (USA) LLC, as Joint Bookrunners.

PRELIMINARY STATEMENTS

A. The parties hereto wish to amend and restate the Original Credit Agreement in
its entirety on the terms set forth in the Second Amended and Restated Credit
Agreement (as defined below) to provide for, among other things, (a) the
extension of the maturity of a portion of the outstanding Existing Term Loans
and the Existing Revolving Credit Commitments, (b) permit future refinancings of
the Term Loans and (c) permit future extensions of the Term Loans and Revolving
Credit Commitments.

B. Each Existing Term Lender who executes and delivers this Amendment as a “Term
B-2 Lender” has agreed to extend the maturity of all or a portion of such
Existing Term Lender’s Existing Term Loans in accordance with the terms and
subject to the conditions set forth herein.

C. Each Existing Revolving Credit Lender who executes and delivers this
Amendment as an “Extended Maturity Revolving Credit Lender” has agreed to extend
the maturity of all or a portion of such Existing Revolving Credit Lender’s
Existing Revolving Credit Commitments in accordance with the terms and subject
to the conditions set forth herein.

D. Each Lender who executes and delivers this Amendment has agreed to amend the
Original Credit Agreement to be in the form of Exhibit A hereto.

E. The parties hereto intend that (i) all Loans, Letters of Credit or other
Credit Extensions (each as defined in the Original Credit Agreement) outstanding
under the Original Credit Agreement immediately prior to the Second Restatement
Effective Date shall continue as Loans, Letters of Credit or other Credit
Extensions, as applicable, under the Second Amended and Restated Credit
Agreement, (ii) all amounts owing by the Borrower under the Original Credit
Agreement to any Person in respect of accrued and unpaid interest and fees on
the Loans, Commitments and Letters of Credit (each as defined in the Original
Credit Agreement) immediately prior to the Second Restatement Effective Date
shall continue to be due and owing on such Loans, Commitments and Letters of
Credit under the Second Amended and Restated Credit Agreement and (iii) any
Person entitled to the benefits of Article III or Section 10.05 of the Original
Credit Agreement immediately prior to the Second Restatement Effective Date



--------------------------------------------------------------------------------

shall continue to be entitled to the benefits of the corresponding provisions of
the Second Amended and Restated Credit Agreement. Upon the effectiveness of this
Amendment and the Second Amended and Restated Credit Agreement, each Loan
Document other than the Original Credit Agreement that was in effect immediately
prior to the Second Restatement Effective Date (as defined below) shall continue
to be effective.

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the sufficiency and receipt of all of which is hereby
acknowledged, the parties hereto hereby agree as follows:

SECTION 1. Definitions. Capitalized terms not otherwise defined in this
Amendment have the same meanings as specified in the Second Amended and Restated
Credit Agreement or, if not defined therein, in the Original Credit Agreement.

SECTION 2. Amendment and Restatement. Effective as of the Second Restatement
Effective Date, and subject to the terms and conditions set forth herein,
(i) the Original Credit Agreement is hereby amended and restated in the form of
Exhibit A hereto (the Original Credit Agreement, as so amended and restated,
being referred to as the “Second Amended and Restated Credit Agreement”),
(ii) Schedule 2.01(b) attached hereto is hereby incorporated as Schedule 2.01(b)
to the Second Amended and Restated Credit Agreement and (iii) the Exhibits
attached hereto hereby replace in their entirety the corresponding Exhibits
attached to the Original Credit Agreement. The rights and obligations of the
parties to the Original Credit Agreement with respect to the period prior to the
Second Restatement Effective Date shall not be affected by such amendment and
restatement.

SECTION 3. Extension of Certain of the Existing Term Loans.

(a) Each Lender that is a Term Lender on the date hereof (an “Existing Term
Lender”) may elect (an “Electing Term Lender”) to become a Term B-2 Lender and
holder of a Term B-2 Loan subject to all of the rights, obligations and
conditions thereto under the Second Amended and Restated Credit Agreement by
executing the appropriate signature page in accordance with Section 3(b) hereof
and delivering to the Administrative Agent such signature page (the “Term B-2
Loan Extension Election”) stating the amount of such Lender’s Term Loans
outstanding immediately prior to the effectiveness of the Second Amended and
Restated Credit Agreement (“Existing Term Loans”) that such Lender would like to
extend and reclassify as Term B-2 Loans upon the effectiveness of the Second
Amended and Restated Credit Agreement (the “Term B-2 Loan Amount”).

(b) On the Second Restatement Effective Date, each Existing Term Lender that has
executed and delivered a counterpart to this Amendment as an “Extending Term
Lender” (each, a “Term B-2 Lender”) and has designated on its signature page an
aggregate principal amount of its Existing Term Loans to be treated as an
“Extended Amount” (a “Term B-2 Loan”) shall have its Existing Term Loan
automatically reclassified as a Term B-2 Loan for the purpose of the Second
Amended and Restated Credit Agreement, in an aggregate principal amount equal to
its Term B-2 Loan Amount and such Term B-2 Loan shall be in effect and
outstanding under the Second Amended and Restated Credit Agreement on the terms
and conditions set forth therein.

(c) The Term Loans of any Term Loan Lender that are not Term B-2 Loans shall be
reclassified as and constitute “Term B-1 Loans” under the Second Amended and
Restated Credit Agreement and shall continue to be in effect and outstanding
under the Second Amended and Restated Credit Agreement on the terms and
conditions set forth therein.

 

-2-



--------------------------------------------------------------------------------

SECTION 4. Extension of Certain of the Revolving Credit Commitments.

(a) Each Lender that is a Revolving Credit Lender on the date hereof (an
“Existing Revolving Credit Lender”) may elect (an “Electing Revolving Credit
Lender”) to become an Extended Maturity Revolving Credit Lender and holder of an
Extended Maturity Revolving Credit Commitment subject to all of the rights,
obligations and conditions thereto under the Second Amended and Restated Credit
Agreement by executing the appropriate signature page in accordance with
Section 4(b) hereof and delivering to the Administrative Agent such signature
page (the “Extended Maturity Revolving Commitment Extension Election”) stating
the amount of such Lender’s Revolving Credit Commitments outstanding immediately
prior to the effectiveness of the Second Amended and Restated Credit Agreement
(“Existing Revolving Credit Commitments”) that such Lender would like to extend
and reclassify to Extended Maturity Revolving Credit Commitments upon the
effectiveness of the Second Amended and Restated Credit Agreement (the “Extended
Maturity Revolving Credit Commitment Amount”).

(b) On the Second Restatement Effective Date, each Existing Revolving Credit
Lender that has executed and delivered a counterpart to this Amendment as an
“Electing Revolving Credit Lender” (each, an “Extended Maturity Revolving Credit
Lender”) and has designated on its signature page an aggregate principal amount
of its Existing Revolving Credit Commitments to be treated as an “Extended
Amount” (an “Extended Maturity Revolving Credit Commitment”) shall have the
Extended Amount of its Existing Revolving Credit Commitment automatically
reclassified as an Extended Maturity Revolving Credit Commitment and a
percentage of its Existing Revolving Credit Loans equal to the percentage of its
Existing Revolving Credit Commitments to be reclassified as Extended Maturity
Revolving Commitment Loans automatically reclassified as Extended Maturity
Revolving Credit Loans, respectively, for the purpose of the Second Amended and
Restated Credit Agreement, and such Extended Maturity Revolving Credit
Commitments and Extended Maturity Revolving Credit Loans shall be outstanding
under the Second Amendment and Restated Credit Agreement on the terms and
conditions set forth therein.

(c) The Revolving Credit Commitments of any Revolving Credit Lender that are not
Extended Maturity Revolving Credit Commitments shall be reclassified as and
constitute “Original Maturity Revolving Credit Commitments,” and the Revolving
Credit Loans of any Revolving Credit Lender that are not Extended Maturity
Revolving Credit Loans shall be reclassified and constitute “Original Maturity
Revolving Credit Loans,” under the Second Amended and Restated Credit Agreement
and shall continue to be in effect and outstanding under the Second Amended and
Restated Credit Agreement on the terms and conditions set forth therein.

SECTION 5. Conditions of Effectiveness. This Amendment and the amendment and
restatement of the Original Credit Agreement as set forth in Section 2 hereof
shall become effective as of the first date (such date being referred to as the
“Second Restatement Effective Date”) when each of the following conditions shall
have been satisfied:

(a) Execution of Documents. The Administrative Agent shall have received
(i) this Amendment, duly executed and delivered by (A) the Borrower, (B) each
Electing Term Lender, (C) each Electing Revolving Credit Lender, and (D) the
Required Lenders, and (ii) a Guarantor Consent and Reaffirmation, in the form
attached hereto as Exhibit B, duly executed and delivered by each Guarantor and
(iii) a certificate signed by a Responsible Officer of the Borrower certifying
(A) as to Holdings’ receipt of executed consents from the holders of at least
80% of the outstanding principal amount of the Holdings Loans (the “Extending
Holdco Lenders”) to an

 

-3-



--------------------------------------------------------------------------------

amendment to the Holdings Loan Agreement (the “Holdco Amendment”) pursuant to
which the Extending Holdco Lenders will elect to (1) extend the maturity of all
of the Holdings Loans held by the Extending Holdco Lenders to February 1, 2016
and (2) change the date on which the initial PIK Prepayment Amount (as defined
in the Holdings Loan Agreement as in effect immediately prior to the Holdco
Amendment) is payable in respect of such extended Holdings Loans to the Maturity
Date with respect to the Term B-2 Loans, and (B) that the Holdco Amendment shall
become effective substantially contemporaneously with the effectiveness of this
Amendment on the Second Restatement Effective Date.

(b) Consent to Extension. Existing Term Lenders shall have consented to
reclassify not less than fifty percent (50%) of the aggregate principal amount
of Existing Term Loans outstanding on the Second Restatement Effective Date as
Term B-2 Loans.

(c) Consent Payment. The Administrative Agent shall have received from the
Borrower a consent payment payable in Dollars for the account of each Existing
Term Lender (other than a Defaulting Lender) that has returned an executed
signature page to this Amendment to the Administrative Agent at or prior to 5:00
p.m., New York City time on January 13, 2011 (the “Consent Deadline” and each
such Lender, a “Consenting Term Lender”) equal to 0.25% of the aggregate
principal amount of the Term Loans held by such Consenting Term Lender as of the
Consent Deadline with respect to which a consent was delivered.

(d) Extension Payment. The Administrative Agent shall have received from the
Borrower an extension payment as separately agreed payable in Dollars for the
account of each Electing Revolving Credit Lender (other than a Defaulting
Lender) that has returned an executed signature page to this Amendment to the
Administrative Agent at or prior to the Consent Deadline.

(e) Certificate of Responsible Officer. The Administrative Agent shall have
received a certificate of a Responsible Officer of the Borrower, certifying the
conditions precedent set forth in this Section 5 shall have been satisfied on
and as of the Second Restatement Effective Date.

(f) Fees. Citigroup Global Markets Inc., J.P. Morgan Securities LLC and Merrill
Lynch, Pierce, Fenner & Smith Incorporated shall have received on the Second
Restatement Effective Date (i) all fees separately agreed to by the Borrower and
them, and (ii) reimbursement or payment of all reasonable out-of-pocket expenses
(including the reasonable fees and expenses of Cahill Gordon & Reindel LLP,
special counsel to the Administrative Agent), and the reasonable fees and
expenses of any local counsel or foreign counsel required to be reimbursed or
paid by the Borrower hereunder or under the Second Amended and Restated Credit
Agreement or any other Loan Document, in each case as required by Section 10 of
this Amendment and to the extent invoiced at least one Business Day prior to the
Second Restatement Effective Date.

(g) Notes. Each Lender that requests a Note pursuant to Section 10 hereof at
least three (3) Business Days prior to the Second Restatement Effective Date
shall have received an executed Note as provided for therein.

(h) Representations. The representations and warranties set forth in Section 6
hereof are true and correct on and as of the Second Restatement Effective Date.

(i) Good Standings. The Administrative Agent shall have received for each Loan
Party a good standing certificate, a certificate of existence or equivalent
document, as applicable,

 

-4-



--------------------------------------------------------------------------------

certified by the proper governmental authorities of the jurisdiction of such
Loan Party’s incorporation and dated on or around the Second Restatement
Effective Date, provided, however, that the good standing certificate,
certificate of existence or equivalent document for each of Transcultural Health
Development, Inc. and Sober Living by the Sea, Inc. shall be provided as soon as
practicable after the Second Restatement Effective Date.

(j) Corporate and Other Proceedings. All corporate and other proceedings, and
all documents, instruments and other legal matters required in connection with
the transactions contemplated by this Amendment shall be executed and delivered
and shall be reasonably satisfactory in all respects to the Administrative
Agent.

(k) Legal Opinion. The Administrative Agent shall have received a satisfactory
legal opinion of counsel to the Borrower.

(l) Flood Determinations. A completed “Life-of-Loan” Federal Emergency
Management Agency Standard Flood Hazard Determination with respect to each
Mortgaged Property (together with a notice about special flood hazard area
status and flood disaster assistance duly executed by the Borrower and each Loan
Party relating thereto).

(m) Insurance. A copy of, or a certificate as to coverage under, the insurance
policies required by Section 6.07 of the Second Amended and Restated Credit
Agreement including, without limitation, flood insurance policies) and the
applicable provisions of the Collateral Documents, each of which shall be
endorsed or otherwise amended in a manner consistent with Section 6.07(a) of the
Second Amended and Restated Credit Agreement; provided, however, notwithstanding
the use by the Borrower of commercially reasonable efforts to deliver
endorsements consistent with Section 6.07(a) of the Second Amended and Restated
Credit Agreement, the delivery of such endorsements shall not be a condition to
the Second Restatement Effective Date but shall be required to be delivered
within 10 Business Days of the Second Restatement Effective Date unless waived
or extended by the Administrative Agent in its sole discretion.

SECTION 6. Representations and Warranties. Each of the Borrower and Holdings
represents and warrants as follows as of the date hereof:

(a) The execution, delivery and performance by each of the Borrower and Holdings
of this Amendment have been duly authorized by all necessary corporate or other
organizational action. The execution, delivery and performance by each of the
Borrower and Holdings of this Amendment will not (a) contravene the terms of any
of the Borrower’s or Holdings’ Organization Documents, (b) conflict with or
result in any breach or contravention of, or the creation of any Lien (other
than as permitted by Section 7.01 of the Second Amended and Restated Credit
Agreement) or require any payment to be made under (i) any Contractual
Obligation to which the Borrower or Holdings is a party or affecting the
Borrower or Holdings, respectively, or the properties of the Borrower, Holdings
or any of the Borrower’s Subsidiaries or (ii) any order, injunction, writ or
decree of any Governmental Authority or any arbitral award to which the Borrower
or Holdings or their property is subject; or (c) violate any Law in any material
respect; except with respect to any conflict, breach or contravention or payment
(but not creation of Liens) referred to in clauses (b)(i), to the extent that
such conflict, breach, contravention or violation or payment could not
reasonably be expected to have a Material Adverse Effect.

(b) This Amendment has been duly executed and delivered by the Borrower. Each of
this Amendment, the Second Amended and Restated Credit Agreement and each other
Loan

 

-5-



--------------------------------------------------------------------------------

Document to which the Borrower is a party, after giving effect to the amendments
pursuant to this Amendment, constitutes a legal, valid and binding obligation of
the Borrower, enforceable against the Borrower in accordance with its terms,
except as such enforceability may be limited by Debtor Relief Laws and by
general principles of equity.

(c) Upon the effectiveness of this Amendment, no Event of Default shall exist.

(d) After giving effect to this Amendment, neither the modification of the
Original Credit Agreement effected pursuant to this Amendment and the Second
Amended and Restated Credit Agreement nor the execution, delivery, performance
or effectiveness of this Amendment and the Second Amended and Restated Credit
Agreement:

(i) impairs the validity, effectiveness or priority of the Liens granted
pursuant to any Loan Document (which Liens continue unimpaired with the same
priority to secure repayment of all Obligations, whether heretofore or hereafter
incurred); or

(ii) requires that any new filings be made or other action taken to perfect or
to maintain the perfection of such Liens, other than the Mortgage Amendments.

(e) Each of the representations and warranties of the Borrower and each other
Loan Party contained in Article V of the Second Amended and Restated Credit
Agreement or any other Loan Document, is true and correct in all material
respects on and as of the date hereof; provided that, to the extent that such
representations and warranties specifically refer to an earlier date, they are
true and correct in all material respects as of such earlier date; provided,
further, that any representation and warranty that is qualified as to
“materiality,” “Material Adverse Effect” or similar language is true and correct
(after giving effect to any qualification therein) in all respects on such
respective dates.

SECTION 7. Post-Effectiveness Obligations. Within sixty (60) days after the
Second Restatement Effective Date, unless waived or extended by the
Administrative Agent in its sole discretion, the applicable Loan Parties shall
deliver to the Administrative Agent the following:

(a) with respect to each Mortgage encumbering Mortgaged Property, an amendment
(each a “Mortgage Amendment”) duly executed and acknowledged by the applicable
Loan Party, and in form for recording in the recording office where each such
Mortgage was recorded, together with such certificates, affidavits,
questionnaires or returns as shall be required in connection with the recording
or filing thereof under applicable law, in each case in form and substance
reasonably satisfactory to the Administrative Agent or Collateral Agent,
provided that a Mortgage Amendment with respect to any particular Mortgaged
Property shall not be required to the extent that the Loan Parties’ local
counsel has advised the Loan Parties in an e-mail that such Mortgage Amendment
is not required; it being understood that such e-mail will be provided to the
Administrative Agent and will be in a form and substance satisfactory to the
Administrative Agent;

(b) with respect to each Mortgage Amendment, a date down endorsement (or in
Texas, a so-called T-38 Endorsement and accompanying title search; provided,
however, if the applicable title company confirms that such T-38 Endorsement is
not available, a title search in form and substance reasonably acceptable to the
Collateral Agent) to the existing Mortgage Policy or, if not available, a new
Mortgage Policy assuring the Administrative Agent or Collateral Agent that the
Mortgage, as amended by the Mortgage Amendment, is a valid and enforceable first
priority lien on such Mortgaged Property in favor of the Administrative Agent or
Collateral Agent

 

-6-



--------------------------------------------------------------------------------

(as appropriate) for the benefit of the Secured Parties free and clear of all
Liens except those Liens created or permitted by this Amendment and the
Collateral Documents or by the Administrative Agent or Collateral Agent, and
such date down endorsement (or in Texas, a so-called T-38 Endorsement and
accompanying title search; provided, however, if the applicable title company
confirms that such T-38 endorsement is not available, a title search in form and
substance reasonably acceptable to the Collateral Agent) or new Mortgage Policy
shall otherwise be in form and substance reasonably satisfactory to the
Administrative Agent or Collateral Agent;

(c) such affidavits, certificates, information (including financial data) and
instruments of indemnification (including a so-called “gap” indemnification) as
shall be required to induce the title insurance company to issue the
endorsements (or in Texas, a so-called T-38 Endorsement and accompanying title
search; provided, however, if the applicable title company confirms that such
T-38 endorsement is not available, a title search in form and substance
reasonably acceptable to the Collateral Agent) contemplated above and evidence
of payment of all applicable filing, documentary, stamp, intangible, mortgage
and recording taxes, recording and filing fees, and title insurance premiums and
fees with respect to clauses (A) and (B) above; and

(d) to the extent reasonably requested by the Administrative Agent or Collateral
Agent, with respect to each Mortgage Amendment, opinions of local counsel to the
Loan Parties, which opinions (x) shall be addressed to the Administrative Agent,
Collateral Agent and each of the Secured Parties, (y) shall cover the due
authorization, execution, delivery and enforceability of the respective Mortgage
as amended by the Mortgage Amendment, and (z) shall be in form and substance
reasonably satisfactory to the Administrative Agent or Collateral Agent.

SECTION 8. Reference to and Effect on the Original Credit Agreement and the Loan
Documents.

(a) Except as expressly set forth herein, this Amendment shall not by
implication or otherwise limit, impair, constitute a waiver of, or otherwise
affect the rights and remedies of the Lenders, the Administrative Agent or the
Borrower under the Original Credit Agreement or any other Loan Document, and
shall not alter, modify, amend or in any way affect any of the terms,
conditions, obligations, covenants or agreements contained in the Original
Credit Agreement or any other Loan Document, all of which are ratified and
affirmed in all respects and shall continue in full force and effect. Without
limiting the generality of the foregoing, the Collateral Documents and all of
the Collateral described therein do and shall continue to secure the payment of
all Obligations of the Loan Parties under the Loan Documents, in each case, as
amended by this Amendment.

(b) On and after the effectiveness of this Amendment, this Amendment shall for
all purposes constitute a Loan Document.

SECTION 9. Consent to Enter into Intercreditor Agreements. The Required Lenders
hereby give their consent to permit the Administrative Agent and the Collateral
Agent to enter into a First Lien Intercreditor Agreement substantially in the
form attached hereto as Exhibit C hereto (with such changes thereto as are
reasonably acceptable to the Administrative Agent and the Collateral Agent;
provided that such changes are not materially adverse to the Lenders) and a
Second Lien Intercreditor Agreement substantially in the form attached hereto as
Exhibit D (with such changes thereto as are reasonably acceptable to the
Administrative Agent and the Collateral Agent; provided that such changes are
not materially adverse to the Lenders) hereto upon the issuance of any New
Senior Secured Notes or Additional Senior Secured Notes, as applicable. The
Required Lenders hereby acknowledge that (a) not-

 

-7-



--------------------------------------------------------------------------------

withstanding anything to the contrary in the Collateral Documents, the rights,
obligations and remedies of the Collateral Agent and the Secured Parties under
such Collateral Documents will be, upon execution by the Administrative Agent
and the Collateral Agent, subject to the provisions of the First Lien
Intercreditor Agreement and the Second Lien Intercreditor Agreement and (b) in
the event of any conflict or inconsistency between the provisions of the First
Lien Intercreditor Agreement or the Second Lien Intercreditor Agreement and the
Second Amended and Restated Credit Agreement, the provisions of the First Lien
Intercreditor Agreement or the Second Lien Intercreditor Agreement, as
applicable, shall control. The Required Lenders hereby authorize the
Administrative Agent and the Collateral Agent, as applicable, to take such
actions, including making filings and entering into agreements and any
amendments or supplements to any Collateral Document, as may be necessary or
desirable to reflect the intent of this Amendment.

SECTION 10. Costs and Expenses. The Borrower agrees to pay or reimburse the
Administrative Agent pursuant to Section 10.04 of the Second Amended and
Restated Credit Agreement.

SECTION 11. Replacement Notes.

(a) The Borrower agrees that each Existing Term Lender executing this Amendment
as an “Electing Term Lender” may request through the Administrative Agent and
shall receive one or more replacement Notes payable to the order of such Term
B-2 Lender duly executed by the Borrower in substantially the form of Exhibit F
to this Amendment, evidencing such Term Lender’s Term B-2 Loans, as extended,
and such Term Lender’s remaining Term B-1 Loans, if any; provided that such Term
B-2 Lender shall have returned to the Borrower any Term Note held by it for
cancellation. Each Existing Term Lender which executes this Amendment as a
“Non-Extending Term Lender” may request through the Administrative Agent and
shall receive one or more replacement Notes payable to the order of such
Existing Term Lender duly executed by the Borrower in substantially the form of
Exhibit E to this Agreement, as the case may be, evidencing such Term Lender’s
remaining Term B-1 Loans, provided that such Existing Term Lender shall have
returned to the Borrower any Term Note held by it for cancellation.

(b) The Borrower agrees that each Existing Revolving Credit Lender executing
this Amendment as an “Electing Revolving Credit Lender” may request through the
Administrative Agent and shall receive one or more replacement Notes payable to
the order of such Extended Maturity Revolving Credit Lender duly executed by the
Borrower in substantially the form of Exhibit G to this Amendment, evidencing
such Revolving Credit Lender’s Extended Maturity Revolving Credit Commitments,
as extended, and such Revolving Credit Lender’s remaining Original Maturity
Revolving Credit Commitments, if any; provided that such Extended Maturity
Revolving Credit Lender shall have returned to the Borrower any Revolving Credit
Note held by it for cancellation. Each Existing Revolving Credit Commitment
Lender which executes this Amendment as an “Original Maturity Revolving Credit
Lender” may request through the Administrative Agent and shall receive one or
more replacement Notes payable to the order of such Existing Revolving Credit
Lender duly executed by the Borrower in substantially the form of Exhibit H to
this Agreement, as the case may be, evidencing such Revolving Credit Lender’s
remaining Original Maturity Revolving Credit Commitments, provided that such
Existing Revolving Credit Lender shall have returned to the Borrower any
Revolving Credit Note held by it for cancellation.

SECTION 12. Execution in Counterparts. This Amendment may be executed in one or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery by facsimile or
electronic transmission of an executed counterpart of a signature page to this
Amendment shall be effective as delivery of an original executed counterpart of
this Amendment.

 

-8-



--------------------------------------------------------------------------------

SECTION 13. Notices. All communications and notices hereunder shall be given as
provided in the Second Amended and Restated Credit Agreement.

SECTION 14. Severability. If any provision of this Amendment is held to be
illegal, invalid or unenforceable, the legality, validity and enforceability of
the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby. The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.

SECTION 15. Successors. The terms of this Amendment shall be binding upon, and
shall inure for the benefit of, the parties hereto and their respective
successors and assigns.

SECTION 16. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the law of the State of New York.

[The remainder of this page is intentionally left blank]

 

-9-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

CRC HEALTH GROUP, INC.,     as Holdings By:  

 

  Name:   Title:     Chief Financial Officer

CRC HEALTH CORPORATION,

    as the Borrower

By:  

 

  Name:   Title:     Chief Financial Officer

 

-10-



--------------------------------------------------------------------------------

CITIBANK, N.A.,

    as Administrative Agent and Lender

By:  

 

  Name:   Title:

 

-11-



--------------------------------------------------------------------------------

By executing this signature page:

(i) as an Electing Term Lender, the undersigned institution agrees (A) to the
terms of the Amendment and the Second Amended and Restated Credit Agreement and
(B) on the terms and subject to the conditions set forth in the Amendment and
the Second Amended and Restated Credit Agreement, to extend and reclassify its
Existing Term Loans into Term B-2 Loans in the amounts reflected;

(ii) as an Electing Revolving Credit Lender, the undersigned institution agrees
(A) to the terms of the Amendment and the Second Amended and Restated Credit
Agreement and (B) on the terms and subject to the conditions set forth in the
Amendment and the Second Amended and Restated Credit Agreement to extend and
reclassify its Existing Revolving Credit Commitments into Extended Maturity
Revolving Credit Commitments in the amounts reflected; and

(iii) as (A) an Existing Term Lender that is not an Electing Term Lender (any
such Lender, a “Non-Extending Term Lender”), the undersigned institution agrees
to the terms of the Amendment and the Second Amended and Restated Credit
Agreement, but not to extend and reclassify its Existing Term Loans into Term
B-2 Loans or (B) an Original Maturity Revolving Credit Lender, the undersigned
institution agrees to the terms of the Amendment and the Second Amended and
Restated Credit Agreement, but not to extend and reclassify its Revolving Credit
Commitments into Extended Maturity Revolving Credit Commitments.

 

-12-



--------------------------------------------------------------------------------

Name of Lender:  

 

 

      Executing as an Electing Term Lender:             by                     
  

 

                     Name:                      Title:                  

For any Institution requiring a second signature line:

            by                        

 

                     Name:                      Title:                        
                         Loans                         Existing Amount   
Extended Amount          Term Loans                         
                                                                           

Executing as an Electing Revolving Credit Lender:

            by                        

 

                     Name:                      Title:                  

For any Institution requiring a second signature line:

            by                        

 

                     Name:                      Title:                         
        Commitments                              Existing Amount    Extended
Amount          Revolving Credit                     Commitments        
                                                                                
                                                                               
                     

 

-13-



--------------------------------------------------------------------------------

Executing as a Non-Extending Term Lender:     Executing as an Original Maturity
Revolving Credit Lender:   by  

 

   

  by

 

 

 

    Name:       Name:     Title:       Title:     For any Institution requiring
a second signature line:     For any Institution requiring a second signature
line:   by  

 

   

  by

 

 

 

    Name:       Name:     Title:         Title:

 

-14-



--------------------------------------------------------------------------------

EXHIBIT A

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

[SEE ATTACHED]

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B

GUARANTOR CONSENT AND REAFFIRMATION

            , 2011

Reference is made to the Second Amendment Agreement attached as Annex A hereto
(“Amendment”), dated as of             , 2011 to the Credit Agreement dated as
of February 6, 2006 (as amended and restated as of November 17, 2006, the
“Original Credit Agreement”), among CRC HEALTH GROUP, INC., a Delaware
corporation (“Holdings”), CRC HEALTH CORPORATION, a Delaware corporation (the
“Borrower”), the Subsidiary Guarantors (as defined in the Original Credit
Agreement) CITIBANK, N.A., as Administrative Agent, Collateral Agent, Swing Line
Lender and L/C Issuer, JPMORGAN CHASE BANK, N.A., as Syndication Agent, MERRILL
LYNCH, PIERCE, FENNER & SMITH INCORPORATED, as Documentation Agent, CITIGROUP
GLOBAL MARKETS INC. and J.P. MORGAN SECURITIES LLC, as Joint Lead Arrangers, and
CITIGROUP GLOBAL MARKETS INC., J.P. MORGAN SECURITIES LLC and MERRILL LYNCH,
PIERCE, FENNER & SMITH INCORPORATED, as Joint Bookrunners, and each Lender from
time to time party thereto. Capitalized terms used but not otherwise defined in
this Guarantor Consent and Reaffirmation (this “Consent”) are used with the
meanings attributed thereto in the Amendment.

Each Guarantor hereby consents to the execution, delivery and performance of the
Amendment and agrees that each reference to the Credit Agreement in the Loan
Documents shall, on and after the Second Restatement Effective Date, be deemed
to be a reference to the Second Amended and Restated Credit Agreement.

Each Guarantor hereby acknowledges and agrees that, after giving effect to the
Amendment, all of its respective obligations and liabilities under the Loan
Documents to which it is a party, as such obligations and liabilities have been
amended by the Amendment, are reaffirmed, and remain in full force and effect.

After giving effect to the Amendment, each Guarantor reaffirms each Lien granted
by it to the Administrative Agent for the benefit of the Secured Parties under
each of the Loan Documents to which it is a party, which Liens shall continue in
full force and effect during the term of the Second Amended and Restated Credit
Agreement, and shall continue to secure the Secured Obligations (after giving
effect to the Amendment), in each case, on and subject to the terms and
conditions set forth in the Second Amended and Restated Credit Agreement and the
other Loan Documents.

Nothing in this Consent shall create or otherwise give rise to any right to
consent on the part of the Guarantors to the extent not required by the express
terms of the Loan Documents.

This Consent is a Loan Document and shall be governed by, and construed and
interpreted in accordance with, the law of the state of New York.

 

B-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Consent as of the
date first set forth above.

 

[GUARANTORS] By:  

 

  Name:   Title:

 

B-2



--------------------------------------------------------------------------------

Annex A to

Guarantor Consent and Reaffirmation

Second Amendment Agreement

[See attached]

 

B-3



--------------------------------------------------------------------------------

EXHIBIT C

[FORM OF]

FIRST-LIEN INTERCREDITOR AGREEMENT

among

CRC HEALTH CORPORATION,

the other Grantors party hereto,

CITIBANK, N.A.,

as Credit Agreement Collateral Agent for the Credit Agreement Secured Parties

CITIBANK, N.A.,

as Authorized Representative for the Credit Agreement Secured Parties,

[                    ]

as the Initial Additional Authorized Representative,

and

each additional Authorized Representative from time to time party hereto

dated as of [            ], 201[  ]



--------------------------------------------------------------------------------

FIRST-LIEN INTERCREDITOR AGREEMENT, dated as of [            ], 201[  ] (as
amended, restated, amended and restated, extended, supplemented or otherwise
modified from time to time, this “Agreement”), among CRC HEALTH CORPORATION, a
Delaware corporation (the “Company”), the other Grantors (as defined below) from
time to time party hereto, CITIBANK, N.A., as collateral agent for the Credit
Agreement Secured Parties (as defined below) (in such capacity and together with
its successors in such capacity, the “Credit Agreement Collateral Agent”),
CITIBANK, N.A., as Authorized Representative for the Credit Agreement Secured
Parties (as each such term is defined below), the Notes Collateral Agent (as
defined below) and Authorized Representative for the Initial Additional
First-Lien Secured Parties (as defined below) (in such capacity and together
with its successors in such capacity, the “Initial Additional Authorized
Representative”) and each additional Authorized Representative from time to time
party hereto for the other Additional First-Lien Secured Parties of the Series
(as defined below) with respect to which it is acting in such capacity.

In consideration of the mutual agreements herein contained and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Administrative Agent, the Credit Agreement Collateral Agent
(for itself and on behalf of the Credit Agreement Secured Parties), the Initial
Additional Authorized Representative (for itself and on behalf of the Initial
Additional First-Lien Secured Parties) and each additional Authorized
Representative (for itself and on behalf of the Additional First-Lien Secured
Parties of the applicable Series) agree as follows:

ARTICLE I

Definitions

SECTION 1.01 Certain Defined Terms. Capitalized terms used but not otherwise
defined herein have the meanings set forth in the Credit Agreement or, if
defined in the New York UCC, the meanings specified therein. As used in this
Agreement, the following terms have the meanings specified below:

“Additional First-Lien Documents” means, with respect to the Initial Additional
First-Lien Obligations or any other Additional First-Lien Obligations, the
notes, indentures, security documents and other operative agreements evidencing
or governing such Indebtedness and the Liens securing such Indebtedness,
including the Initial Additional First-Lien Documents and the Additional
First-Lien Security Documents and each other agreement entered into for the
purpose of securing the Initial Additional First-Lien Obligations or any other
Additional First-Lien Obligations.

“Additional First-Lien Obligations” means collectively (1) the Initial
Additional First-Lien Obligations and (2) all amounts owing pursuant to the
terms of any Series of Additional Senior Class Debt designated as Additional
First-Lien Obligations pursuant to Section 5.13 hereof after the date hereof,
including, without limitation, the obligation (including guarantee obligations)
to pay principal, interest (including interest that accrues after the
commencement of a Bankruptcy Case, regardless of whether such interest is an
allowed claim under such Bankruptcy Case), letter of credit commissions,
reimbursement obligations, charges, expenses, fees, attorneys costs, indemnities
and other amounts payable by a Grantor under any Additional First-Lien Document.

“Additional First-Lien Secured Party” means the holders of any Additional
First-Lien Obligations and any Authorized Representative with respect thereto,
and shall include the Initial Additional First-Lien Secured Parties.

“Additional First-Lien Security Document” means any collateral agreement,
security agreement or any other document now existing or entered into after the
date hereof that creates Liens on any assets or properties of any Grantor to
secure the Additional First-Lien Obligations.



--------------------------------------------------------------------------------

“Additional Senior Class Debt” has the meaning assigned to such term in
Section 5.13.

“Additional Senior Class Debt Parties” has the meaning assigned to such term in
Section 5.13.

“Additional Senior Class Debt Representative” has the meaning assigned to such
term in Section 5.13.

“Administrative Agent” has the meaning assigned to such term in the definition
of “Credit Agreement” and shall include any successor administrative agent
(including as a result of any Refinancing or other modification of the Credit
Agreement permitted by Section 2.08).

“Agreement” has the meaning assigned to such term in the introductory paragraph
of this Agreement.

“Applicable Authorized Representative” means at any time from and after the time
that the Notes Collateral Agent becomes the Controlling Collateral Agent, the
Major Non-Controlling Authorized Representative.

“Authorized Representative” means, at any time, (i) in the case of any Credit
Agreement Obligations or the Credit Agreement Secured Parties, the
Administrative Agent, (ii) in the case of the Initial Additional First-Lien
Obligations or the Initial Additional First-Lien Secured Parties, the Initial
Additional Authorized Representative, and (iii) in the case of any other Series
of Additional First-Lien Obligations or Additional First-Lien Secured Parties
that become subject to this Agreement after the date hereof, the collateral
agent named as authorized representative for such Series in the applicable
Joinder Agreement.

“Bankruptcy Case” has the meaning assigned to such term in Section 2.05(b).

“Bankruptcy Code” means Title 11 of the United States Code, as amended, or any
similar federal or state law for the relief of debtors.

“Bankruptcy Law” means the Bankruptcy Code and any similar federal, state or
foreign law for the relief of debtors.

“Collateral” means all assets and properties subject to Liens created pursuant
to any First-Lien Security Document to secure one or more Series of First-Lien
Obligations.

“Collateral Agent” means (i) in the case of any Credit Agreement Obligations,
the Credit Agreement Collateral Agent, (ii) in the case of the Initial
Additional First-Lien Obligations, the Notes Collateral Agent and (iii) in the
case of any other Series of Additional First-Lien Obligations, the collateral
agent named as Authorized Representative for such Series in the applicable
Joinder Agreement.

“Company” has the meaning assigned to such term in the introductory paragraph of
this Agreement.

“Controlling Collateral Agent” means (i) until the earlier of (x) the Discharge
of Credit Agreement Obligations and (y) the Non-Controlling Authorized
Representative Enforcement Date, the Credit Agreement Collateral Agent and
(ii) from and after the earlier of (x) the Discharge of Credit Agreement
Obligations and (y) the Non-Controlling Authorized Representative Enforcement
Date, the Notes Collateral Agent (acting on the instructions of the Applicable
Authorized Representative).

 

-2-



--------------------------------------------------------------------------------

“Controlling Secured Parties” means, with respect to any Shared Collateral,
(i) at any time when the Credit Agreement Collateral Agent is the Controlling
Collateral Agent, the Credit Agreement Secured Parties and (ii) at any other
time, the Series of First-Lien Secured Parties whose Authorized Representative
is the Applicable Authorized Representative for such Shared Collateral.

“Credit Agreement” means that certain Second Amended and Restated Credit
Agreement, dated as of February 6, 2006, among the Company, the lenders from
time to time party thereto, Citibank, N.A., as administrative agent (in such
capacity and together with its successors in such capacity, the “Administrative
Agent”) and the other parties thereto, as amended and restated on as of
November 17, 2006, as further amended and restated on January [  ], 2011 and as
further amended, restated, amended and restated, extended, supplemented or
otherwise modified from time to time.

“Credit Agreement Collateral Agent” has the meaning assigned to such term in the
introductory paragraph of this Agreement.

“Credit Agreement Collateral Documents” means the Security Agreement, the other
Collateral Documents (as defined in the Credit Agreement) and each other
agreement entered into in favor of the Credit Agreement Collateral Agent for the
purpose of securing any Credit Agreement Obligations.

“Credit Agreement Obligations” means all “Secured Obligations” as defined in the
Credit Agreement.

“Credit Agreement Secured Parties” means the “Secured Parties” as defined in the
Credit Agreement.

“DIP Financing” has the meaning assigned to such term in Section 2.05(b).

“DIP Financing Liens” has the meaning assigned to such term in Section 2.05(b).

“DIP Lenders” has the meaning assigned to such term in Section 2.05(b).

“Discharge” means, with respect to any Shared Collateral and any Series of
First-Lien Obligations, the date on which such Series of First-Lien Obligations
is no longer secured by such Shared Collateral. The term “Discharged” shall have
a corresponding meaning.

“Discharge of Credit Agreement Obligations” means, with respect to any Shared
Collateral, the Discharge of the Credit Agreement Obligations with respect to
such Shared Collateral; provided that the Discharge of Credit Agreement
Obligations shall not be deemed to have occurred in connection with a
Refinancing of such Credit Agreement Obligations with additional First-Lien
Obligations secured by such Shared Collateral under an Additional First-Lien
Document which has been designated in writing by the Administrative Agent (under
the Credit Agreement so Refinanced) to the Notes Collateral Agent and each other
Authorized Representative as the “Credit Agreement” for purposes of this
Agreement.

“Event of Default” means an “Event of Default” (or similarly defined term) as
defined in any Secured Credit Document.

“First-Lien Obligations” means, collectively, (i) the Credit Agreement
Obligations and (ii) each Series of Additional First-Lien Obligations.

“First-Lien Secured Parties” means (i) the Credit Agreement Secured Parties and
(ii) the Additional First-Lien Secured Parties with respect to each Series of
Additional First-Lien Obligations.

 

-3-



--------------------------------------------------------------------------------

“First-Lien Security Documents” means, collectively, (i) the Credit Agreement
Collateral Documents and (ii) the Additional First-Lien Security Documents.

“Grantors” means the Company and each of the Guarantors (as defined in the
Credit Agreement) which has granted a security interest pursuant to any
First-Lien Security Document to secure any Series of First-Lien Obligations. The
Grantors existing on the date hereof are set forth in Annex I hereto.

“Impairment” has the meaning assigned to such term in Section 1.03.

“Initial Additional Authorized Representative” has the meaning assigned to such
term in the introductory paragraph of this Agreement.

“Initial Additional First-Lien Agreement” mean that certain [Indenture] [Other
Agreement], dated as of [            ], among the Company, [the Guarantors
identified therein,] and [                    ], as [trustee], as amended,
restated, amended and restated, extended, supplemented or otherwise modified
from time to time.

“Initial Additional First-Lien Documents” means the Initial Additional
First-Lien Agreement, the debt securities issued thereunder, the Initial
Additional First-Lien Security Agreement and any security documents and other
operative agreements evidencing or governing the Indebtedness thereunder, and
the Liens securing such Indebtedness.

“Initial Additional First-Lien Obligations” means the [Obligations] as such term
is defined in the Initial Additional First-Lien Security Agreement.

“Initial Additional First-Lien Secured Parties” means the Notes Collateral
Agent, the Initial Additional Authorized Representative and the holders of the
Initial Additional First-Lien Obligations issued pursuant to the Initial
Additional First-Lien Agreement.

“Initial Additional First-Lien Security Agreement” means the security agreement,
dated as of the date hereof, among the Company, the Notes Collateral Agent and
the other parties thereto, as amended, restated, amended and restated, extended,
supplemented or otherwise modified from time to time.

“Insolvency or Liquidation Proceeding” means:

(1) any case commenced by or against the Company or any other Grantor under any
Bankruptcy Law, any other proceeding for the reorganization, recapitalization or
adjustment or marshalling of the assets or liabilities of the Company or any
other Grantor, any receivership or assignment for the benefit of creditors
relating to the Company or any other Grantor or any similar case or proceeding
relative to the Company or any other Grantor or its creditors, as such, in each
case whether or not voluntary;

(2) any liquidation, dissolution, marshalling of assets or liabilities or other
winding up of or relating to the Company or any other Grantor, in each case
whether or not voluntary and whether or not involving bankruptcy or insolvency;
or

(3) any other proceeding of any type or nature in which substantially all claims
of creditors of the Company or any other Grantor are determined and any payment
or distribution is or may be made on account of such claims.

“Intervening Creditor” has the meaning assigned to such term in Section 2.01(a).

 

-4-



--------------------------------------------------------------------------------

“Joinder Agreement” means a joinder to this Agreement substantially in the form
of Annex II hereto.

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or other), charge, or
preference, priority or other security interest or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement, any easement, right of way or other encumbrance on title to
real property, and any Capitalized Lease having substantially the same economic
effect as any of the foregoing).

“Major Non-Controlling Authorized Representative” means, with respect to any
Shared Collateral, (i) at any time when the Credit Agreement Collateral Agent is
the Controlling Collateral Agent, the Authorized Representative of the Series of
Additional First-Lien Obligations, if any, that constitutes the largest
outstanding principal amount of any then outstanding Series of First-Lien
Obligations (including the Credit Agreement Obligations) and (ii) at any time
when the Notes Collateral Agent is the Controlling Collateral Agent, the
Authorized Representative of the Series of Additional First-Lien Obligations
that constitutes the largest outstanding principal amount of any then
outstanding Series of First-Lien Obligations (other than Credit Agreement
Obligations) with respect to such Shared Collateral.

“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.

“Non-Controlling Authorized Representative” means, at any time with respect to
any Shared Collateral, any Authorized Representative that is not the Applicable
Authorized Representative at such time with respect to such Shared Collateral.

“Non-Controlling Authorized Representative Enforcement Date” means, with respect
to any Non-Controlling Authorized Representative, the date which is 90 days
(throughout which 90 day period such Non-Controlling Authorized Representative
was the Major Non-Controlling Authorized Representative) after the occurrence of
both (i) an Event of Default (under and as defined in the Additional First-Lien
Document under which such Non-Controlling Authorized Representative is the
Authorized Representative) and (ii) each Collateral Agent’s and each other
Authorized Representative’s receipt of written notice from such Non-Controlling
Authorized Representative certifying that (x) such Non-Controlling Authorized
Representative is the Major Non-Controlling Authorized Representative and that
an Event of Default (under and as defined in the Additional First-Lien Document
under which such Non-Controlling Authorized Representative is the Authorized
Representative) has occurred and is continuing and (y) the Additional First-Lien
Obligations of the Series with respect to which such Non-Controlling Authorized
Representative is the Authorized Representative are currently due and payable in
full (whether as a result of acceleration thereof or otherwise) in accordance
with the terms of the applicable Additional First-Lien Document; provided that
the Non-Controlling Authorized Representative Enforcement Date shall be stayed
and shall not occur and shall be deemed not to have occurred with respect to any
Shared Collateral (1) at any time the Administrative Agent or the Credit
Agreement Collateral Agent has commenced and is diligently pursuing any
enforcement action with respect to such Shared Collateral or (2) at any time the
Grantor which has granted a security interest in such Shared Collateral is then
a debtor under or with respect to (or otherwise subject to) any Insolvency or
Liquidation Proceeding.

“Non-Controlling Secured Parties” means, with respect to any Shared Collateral,
the First-Lien Secured Parties which are not Controlling Secured Parties with
respect to such Shared Collateral.

“Notes Collateral Agent” means (a) prior to the Discharge of the Initial
Additional First-Lien Obligations, [                    ] and (b) after the
Discharge of the Initial Additional First-Lien Obligations, the

 

-5-



--------------------------------------------------------------------------------

Authorized Representative for the Series of Additional First-Lien Obligations
that constitutes the largest outstanding principal amount of any then
outstanding Series of Additional First-Lien Obligations.

“Possessory Collateral” means any Shared Collateral in the possession of a
Collateral Agent (or its agents or bailees), to the extent that possession
thereof perfects a Lien thereon under the Uniform Commercial Code of any
jurisdiction. Possessory Collateral includes, without limitation, any
Certificated Securities, Promissory Notes, Instruments, and Chattel Paper, in
each case, delivered to or in the possession of the Collateral Agent under the
terms of the First-Lien Security Documents.

“Proceeds” has the meaning assigned to such term in Section 2.01(a).

“Refinance” means, in respect of any indebtedness, to refinance, extend, renew,
defease, amend, increase, modify, supplement, restructure, refund, replace or
repay, or to issue other indebtedness or enter into alternative financing
arrangements, in exchange or replacement for such indebtedness (in whole or in
part), including by adding or replacing lenders, creditors, agents, borrowers
and/or guarantors, and including in each case, but not limited to, after the
original instrument giving rise to such indebtedness has been terminated and
including, in each case, through any credit agreement, indenture or other
agreement. “Refinanced” and “Refinancing” have correlative meanings.

“Secured Credit Document” means (i) the Credit Agreement and each Loan Document
(as defined in the Credit Agreement), (ii) each Initial Additional First-Lien
Document, and (iii) each Additional First-Lien Document for Additional
First-Lien Obligations incurred after the date hereof.

“Security Agreement” means the Security Agreement, dated as of February 6, 2006,
among the Company, the Credit Agreement Collateral Agent and the other parties
thereto, as amended, restated, amended and restated, extended, supplemented or
otherwise modified from time to time.

“Series” means (a) with respect to the First-Lien Secured Parties, each of
(i) the Credit Agreement Secured Parties (in their capacities as such), (ii) the
Initial Additional First-Lien Secured Parties (in their capacities as such), and
(iii) the Additional First-Lien Secured Parties (in their capacities as such)
that become subject to this Agreement after the date hereof that are represented
by a common Authorized Representative (in its capacity as such for such
Additional First-Lien Secured Parties) and (b) with respect to any First-Lien
Obligations, each of (i) the Credit Agreement Obligations, (ii) the Initial
Additional First-Lien Obligations, and (iii) the Additional First-Lien
Obligations incurred after the date hereof pursuant to any Additional First-Lien
Document, which pursuant to any Joinder Agreement, are to be represented
hereunder by a common Authorized Representative (in its capacity as such for
such Additional First-Lien Obligations).

“Shared Collateral” means, at any time, Collateral in which the holders of two
or more Series of First-Lien Obligations hold a valid and perfected security
interest at such time. If more than two Series of First-Lien Obligations are
outstanding at any time and the holders of less than all Series of First-Lien
Obligations hold a valid and perfected security interest in any Collateral at
such time, then such Collateral shall constitute Shared Collateral for those
Series of First-Lien Obligations that hold a valid security interest in such
Collateral at such time and shall not constitute Shared Collateral for any
Series which does not have a valid and perfected security interest in such
Collateral at such time.

SECTION 1.02 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires other-

 

-6-



--------------------------------------------------------------------------------

wise, (i) any definition of or reference to any agreement, instrument, other
document, statute or regulation herein shall be construed as referring to such
agreement, instrument, other document, statute or regulation as from time to
time amended, supplemented or otherwise modified, (ii) any reference herein to
any Person shall be construed to include such Person’s successors and assigns,
but shall not be deemed to include the subsidiaries of such Person unless
express reference is made to such subsidiaries, (iii) the words “herein”,
“hereof” and “hereunder”, and words of similar import, shall be construed to
refer to this Agreement in its entirety and not to any particular provision
hereof, (iv) all references herein to Articles, Sections and Annexes shall be
construed to refer to Articles, Sections and Annexes of this Agreement,
(v) unless otherwise expressly qualified herein, the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights and (vi) the term “or” is not
exclusive.

SECTION 1.03 Impairments. It is the intention of the First-Lien Secured Parties
of each Series that the holders of First-Lien Obligations of such Series (and
not the First-Lien Secured Parties of any other Series) bear the risk of (i) any
determination by a court of competent jurisdiction that (x) any of the
First-Lien Obligations of such Series are unenforceable under applicable law or
are subordinated to any other obligations (other than another Series of
First-Lien Obligations), (y) any of the First-Lien Obligations of such Series do
not have an enforceable security interest in any of the Collateral securing any
other Series of First-Lien Obligations and/or (z) any intervening security
interest exists securing any other obligations (other than another Series of
First-Lien Obligations) on a basis ranking prior to the security interest of
such Series of First-Lien Obligations but junior to the security interest of any
other Series of First-Lien Obligations or (ii) the existence of any Collateral
for any other Series of First-Lien Obligations that is not Shared Collateral
(any such condition referred to in the foregoing clauses (i) or (ii) with
respect to any Series of First-Lien Obligations, an “Impairment” of such
Series); provided that the existence of a maximum claim with respect to any
Mortgaged Property (as defined in the Credit Agreement) that applies to all
First-Lien Obligations shall not be deemed to be an Impairment of any Series of
First-Lien Obligations. In the event of any Impairment with respect to any
Series of First-Lien Obligations, the results of such Impairment shall be borne
solely by the holders of such Series of First-Lien Obligations, and the rights
of the holders of such Series of First-Lien Obligations (including, without
limitation, the right to receive distributions in respect of such Series of
First-Lien Obligations pursuant to Section 2.01) set forth herein shall be
modified to the extent necessary so that the effects of such Impairment are
borne solely by the holders of the Series of such First-Lien Obligations subject
to such Impairment. Additionally, in the event the First-Lien Obligations of any
Series are modified pursuant to applicable law (including, without limitation,
pursuant to Section 1129 of the Bankruptcy Code), any reference to such
First-Lien Obligations or the First-Lien Security Documents governing such
First-Lien Obligations shall refer to such obligations or such documents as so
modified.

ARTICLE II

Priorities and Agreements with Respect to Shared Collateral

SECTION 2.01 Priority of Claims.

(a) Anything contained herein or in any of the Secured Credit Documents to the
contrary notwithstanding (but subject to Section 1.03), if an Event of Default
has occurred and is continuing, and the Controlling Collateral Agent or any
First-Lien Secured Party is taking action to enforce rights in respect of any
Shared Collateral, or any distribution is made in respect of any Shared
Collateral in any Bankruptcy Case of the Company or any other Grantor or any
First-Lien Secured Party receives any payment pursuant to any intercreditor
agreement (other than this Agreement) with respect to any Shared Collateral, the
proceeds of any sale, collection or other liquidation of any such Collateral by
the Controlling

 

-7-



--------------------------------------------------------------------------------

Collateral Agent or any First-Lien Secured Party on account of such enforcement
of rights or remedies or received by the Controlling Collateral Agent or any
First-Lien Secured Party pursuant to any such intercreditor agreement with
respect to such Shared Collateral and proceeds of any such distribution
(subject, in the case of any such distribution, to the sentence immediately
following) to which the First-Lien Obligations are entitled under any
intercreditor agreement (other than this Agreement) (all proceeds of any sale,
collection or other liquidation of any Collateral and all proceeds of any such
distribution being collectively referred to as “Proceeds”), shall be applied
(i) FIRST, to the payment of all amounts owing to each Collateral Agent (in its
capacity as such) pursuant to the terms of any Secured Credit Document,
(ii) SECOND, subject to Section 1.03, to the payment in full of the First-Lien
Obligations of each Series on a ratable basis, with such Proceeds to be applied
to the First-Lien Obligations of a given Series in accordance with the terms of
the applicable Secured Credit Documents and (iii) THIRD, after payment of all
First-Lien Obligations, to the Company and the other Grantors or their
successors or assigns, as their interests may appear, or to whomsoever may be
lawfully entitled to receive the same, or as a court of competent jurisdiction
may direct. Notwithstanding the foregoing, with respect to any Shared Collateral
for which a third party (other than a First-Lien Secured Party) has a lien or
security interest that is junior in priority to the security interest of any
Series of First-Lien Obligations but senior (as determined by appropriate legal
proceedings in the case of any dispute) to the security interest of any other
Series of First-Lien Obligations (such third party, an “Intervening Creditor”),
the value of any Shared Collateral or Proceeds allocated to such Intervening
Creditor shall be deducted on a ratable basis solely from the Shared Collateral
or Proceeds to be distributed in respect of the Series of First-Lien Obligations
with respect to which such Impairment exists.

(b) Notwithstanding the date, time, method, manner or order of grant, attachment
or perfection of any Liens securing any Series of First-Lien Obligations granted
on the Shared Collateral and notwithstanding any provision of the Uniform
Commercial Code of any jurisdiction, or any other applicable law or the Secured
Credit Documents or any defect or deficiencies in the Liens securing the
First-Lien Obligations of any Series or any other circumstance whatsoever (but,
in each case, subject to Section 1.03), each First-Lien Secured Party hereby
agrees that the Liens securing each Series of First-Lien Obligations on any
Shared Collateral shall be of equal priority.

(c) Notwithstanding anything in this Agreement or any other First-Lien Security
Documents to the contrary, Collateral consisting of cash and cash equivalents
pledged to secure Credit Agreement Obligations consisting of reimbursement
obligations in respect of Letters of Credit or otherwise held by the
Administrative Agent or the Credit Agreement Collateral Agent pursuant to
Section 2.03(g), 2.05(b)(v), 2.17 or Article VIII of the Credit Agreement (or
any equivalent successor provision) shall be applied as specified in the Credit
Agreement and will not constitute Shared Collateral.

SECTION 2.02 Actions with Respect to Shared Collateral; Prohibition on
Contesting Liens.

(a) Only the Controlling Collateral Agent shall act or refrain from acting with
respect to any Shared Collateral (including with respect to any intercreditor
agreement with respect to any Shared Collateral). At any time when the Credit
Agreement Collateral Agent is the Controlling Collateral Agent, no Additional
First-Lien Secured Party shall or shall instruct any Collateral Agent to, and
neither the Notes Collateral Agent nor any other Collateral Agent that is not
the Controlling Collateral Agent shall, commence any judicial or nonjudicial
foreclosure proceedings with respect to, seek to have a trustee, receiver,
liquidator or similar official appointed for or over, attempt any action to take
possession of, exercise any right, remedy or power with respect to, or otherwise
take any action to enforce its security interest in or realize upon, or take any
other action available to it in respect of, any Shared Collateral (including
with respect to any intercreditor agreement with respect to any Shared
Collateral), whether under any Additional First-Lien Security Document,
applicable law or otherwise, it being agreed that only the Credit

 

-8-



--------------------------------------------------------------------------------

Agreement Collateral Agent, acting in accordance with the Credit Agreement
Collateral Documents, shall be entitled to take any such actions or exercise any
such remedies with respect to Shared Collateral at such time.

(b) With respect to any Shared Collateral at any time when the Notes Collateral
Agent is the Controlling Collateral Agent, (i) the Controlling Collateral Agent
shall act only on the instructions of the Applicable Authorized Representative,
(ii) the Controlling Collateral Agent shall not follow any instructions with
respect to such Shared Collateral (including with respect to any intercreditor
agreement with respect to any Shared Collateral) from any Non-Controlling
Authorized Representative (or any other First-Lien Secured Party other than the
Applicable Authorized Representative) and (iii) no Non-Controlling Authorized
Representative or other First-Lien Secured Party (other than the Applicable
Authorized Representative) shall or shall instruct the Controlling Collateral
Agent to, commence any judicial or non-judicial foreclosure proceedings with
respect to, seek to have a trustee, receiver, liquidator or similar official
appointed for or over, attempt any action to take possession of, exercise any
right, remedy or power with respect to, or otherwise take any action to enforce
its security interest in or realize upon, or take any other action available to
it in respect of, any Shared Collateral (including with respect to any
intercreditor agreement with respect to any Shared Collateral), whether under
any First-Lien Security Document, applicable law or otherwise, it being agreed
that only the Controlling Collateral Agent, acting on the instructions of the
Applicable Authorized Representative and in accordance with the applicable
Additional First-Lien Security Documents, shall be entitled to take any such
actions or exercise any such remedies with respect to Shared Collateral.

(c) Notwithstanding the equal priority of the Liens securing each Series of
First-Lien Obligations, the Controlling Collateral Agent may deal with the
Shared Collateral as if such Controlling Collateral Agent had a senior Lien on
such Collateral. No Non-Controlling Authorized Representative or Non-Controlling
Secured Party will contest, protest or object to any foreclosure proceeding or
action brought by the Controlling Collateral Agent, the Applicable Authorized
Representative or the Controlling Secured Party or any other exercise by the
Controlling Collateral Agent, the Applicable Authorized Representative or the
Controlling Secured Party of any rights and remedies relating to the Shared
Collateral, or to cause the Controlling Collateral Agent to do so. The foregoing
shall not be construed to limit the rights and priorities of any First-Lien
Secured Party, the Controlling Collateral Agent or any Authorized Representative
with respect to any Collateral not constituting Shared Collateral.

(d) Each of the First-Lien Secured Parties agrees that it will not (and hereby
waives any right to) question or contest or support any other Person in
contesting, in any proceeding (including any Insolvency or Liquidation
Proceeding), the perfection, priority, validity, attachment or enforceability of
a Lien held by or on behalf of any of the First-Lien Secured Parties in all or
any part of the Collateral, or the provisions of this Agreement; provided that
nothing in this Agreement shall be construed to prevent or impair the rights of
any Collateral Agent or any Authorized Representative to enforce this Agreement.

SECTION 2.03 No Interference; Payment Over.

(a) Each First-Lien Secured Party agrees that (i) it will not challenge or
question in any proceeding the validity or enforceability of any First-Lien
Obligations of any Series or any First-Lien Security Document or the validity,
attachment, perfection or priority of any Lien under any First-Lien Security
Document or the validity or enforceability of the priorities, rights or duties
established by or other provisions of this Agreement; (ii) it will not take or
cause to be taken any action the purpose or intent of which is, or could be, to
interfere, hinder or delay, in any manner, whether by judicial proceedings or
otherwise, any sale, transfer or other disposition of the Shared Collateral by
the Controlling Collateral Agent, (iii) except as provided in Section 2.02, it
shall have no right to (A) direct the Controlling Collateral Agent or

 

-9-



--------------------------------------------------------------------------------

any other First-Lien Secured Party to exercise, and shall not exercise, any
right, remedy or power with respect to any Shared Collateral (including pursuant
to any intercreditor agreement) or (B) consent to the exercise by the
Controlling Collateral Agent or any other First-Lien Secured Party of any right,
remedy or power with respect to any Shared Collateral, (iv) it will not
institute any suit or assert in any suit, bankruptcy, insolvency or other
proceeding any claim against the Controlling Collateral Agent or any other
First-Lien Secured Party seeking damages from or other relief by way of specific
performance, instructions or otherwise with respect to any Shared Collateral,
and none of the Controlling Collateral Agent, any Applicable Authorized
Representative or any other First-Lien Secured Party shall be liable for any
action taken or omitted to be taken by the Controlling Collateral Agent, such
Applicable Authorized Representative or other First-Lien Secured Party with
respect to any Shared Collateral in accordance with the provisions of this
Agreement, (v) it will not seek, and hereby waives any right, to have any Shared
Collateral or any part thereof marshaled upon any foreclosure or other
disposition of such Collateral and (vi) it will not attempt, directly or
indirectly, whether by judicial proceedings or otherwise, to challenge the
enforceability of any provision of this Agreement; provided that nothing in this
Agreement shall be construed to prevent or impair the rights of any of the
Controlling Collateral Agent or any other First-Lien Secured Party to enforce
this Agreement.

(b) Each First-Lien Secured Party hereby agrees that if it shall obtain
possession of any Shared Collateral or shall realize any proceeds or payment in
respect of any such Shared Collateral, pursuant to any First-Lien Security
Document or by the exercise of any rights available to it under applicable law
or in any Insolvency or Liquidation Proceeding or through any other exercise of
remedies (including pursuant to any intercreditor agreement), at any time prior
to the Discharge of each of the First-Lien Obligations, then it shall hold such
Shared Collateral, proceeds or payment in trust for the other First-Lien Secured
Parties and promptly transfer such Shared Collateral, proceeds or payment, as
the case may be, to the Controlling Collateral Agent, to be distributed in
accordance with the provisions of Section 2.01 hereof.

SECTION 2.04 Automatic Release of Liens; Amendments to First-Lien Security
Documents.

(a) If, at any time the Controlling Collateral Agent forecloses upon or
otherwise exercises remedies against any Shared Collateral resulting in a sale
or disposition thereof, then (whether or not any Insolvency or Liquidation
Proceeding is pending at the time) the Liens in favor of each other Collateral
Agent for the benefit of each Series of First-Lien Secured Parties upon such
Shared Collateral will automatically be released and discharged as and when, but
only to the extent, such Liens of the Controlling Collateral Agent on such
Shared Collateral are released and discharged; provided that any proceeds of any
Shared Collateral realized therefrom shall be applied pursuant to Section 2.01.

(b) Each Collateral Agent and Authorized Representative agrees to execute and
deliver (at the sole cost and expense of the Grantors) all such authorizations
and other instruments as shall reasonably be requested by the Controlling
Collateral Agent to evidence and confirm any release of Shared Collateral
provided for in this Section.

SECTION 2.05 Certain Agreements with Respect to Bankruptcy or Insolvency
Proceedings.

(a) This Agreement shall continue in full force and effect notwithstanding the
commencement of any proceeding under the Bankruptcy Code or any other Federal,
state or foreign bankruptcy, insolvency, receivership or similar law by or
against the Company or any of its Subsidiaries.

(b) If the Company and/or any other Grantor shall become subject to a case (a
“Bankruptcy Case”) under the Bankruptcy Code and shall, as
debtor(s)-in-possession, move for approval of financing

 

-10-



--------------------------------------------------------------------------------

(“DIP Financing”) to be provided by one or more lenders (the “DIP Lenders”)
under Section 364 of the Bankruptcy Code or any equivalent provision of any
other Bankruptcy Law or the use of cash collateral under Section 363 of the
Bankruptcy Code or any equivalent provision of any other Bankruptcy Law, each
First-Lien Secured Party (other than any Controlling Secured Party or the
Authorized Representative of any Controlling Secured Party) agrees that it will
raise no objection to any such financing or to the Liens on the Shared
Collateral securing the same (“DIP Financing Liens”) or to any use of cash
collateral that constitutes Shared Collateral, unless the Controlling Collateral
Agent (in the case of the Notes Collateral Agent, acting on the instructions of
the Applicable Authorized Representative) shall then oppose or object to such
DIP Financing or such DIP Financing Liens or use of cash collateral (and (i) to
the extent that such DIP Financing Liens are senior to the Liens on any such
Shared Collateral for the benefit of the Controlling Secured Parties, each
Non-Controlling Secured Party will subordinate its Liens with respect to such
Shared Collateral on the same terms as the Liens of the Controlling Secured
Parties (other than any Liens of any First-Lien Secured Parties constituting DIP
Financing Liens) are subordinated thereto, and (ii) to the extent that such DIP
Financing Liens rank pari passu with the Liens on any such Shared Collateral
granted to secure the First-Lien Obligations of the Controlling Secured Parties,
each Non-Controlling Secured Party will confirm the priorities with respect to
such Shared Collateral as set forth herein), in each case so long as (A) the
First-Lien Secured Parties of each Series retain the benefit of their Liens on
all such Shared Collateral pledged to the DIP Lenders, including proceeds
thereof arising after the commencement of such proceeding, with the same
priority vis-à-vis all the other First-Lien Secured Parties (other than any
Liens of the First-Lien Secured Parties constituting DIP Financing Liens) as
existed prior to the commencement of the Bankruptcy Case, (B) the First-Lien
Secured Parties of each Series are granted Liens on any additional collateral
pledged to any First-Lien Secured Parties as adequate protection or otherwise in
connection with such DIP Financing or use of cash collateral, with the same
priority vis-à-vis the First-Lien Secured Parties as set forth in this
Agreement, (C) if any amount of such DIP Financing or cash collateral is applied
to repay any of the First-Lien Obligations, such amount is applied pursuant to
Section 2.01, and (D) if any First-Lien Secured Parties are granted adequate
protection, including in the form of periodic payments, in connection with such
DIP Financing or use of cash collateral, the proceeds of such adequate
protection are applied pursuant to Section 2.01; provided that this Agreement
shall not limit the right of the First-Lien Secured Parties of each Series to
object to the grant of a Lien to secure the DIP Financing over any Collateral
subject to Liens in favor of the First-Lien Secured Parties of such Series or
its Authorized Representative that shall not constitute Shared Collateral; and
provided, further, that the First-Lien Secured Parties receiving adequate
protection shall not object to any other First-Lien Secured Party receiving
adequate protection comparable to any adequate protection granted to such
First-Lien Secured Parties in connection with a DIP Financing or use of cash
collateral.

SECTION 2.06 Reinstatement. In the event that any of the First-Lien Obligations
shall be paid in full and such payment or any part thereof shall subsequently,
for whatever reason (including an order or judgment for disgorgement of a
preference under the Bankruptcy Code, or any similar law, or the settlement of
any claim in respect thereof), be required to be returned or repaid, the terms
and conditions of this Article II shall be fully applicable thereto until all
such First-Lien Obligations shall again have been paid in full in cash.

SECTION 2.07 Insurance. As between the First-Lien Secured Parties, the
Controlling Collateral Agent shall have the right to adjust or settle any
insurance policy or claim covering or constituting Shared Collateral in the
event of any loss thereunder and to approve any award granted in any
condemnation or similar proceeding affecting the Shared Collateral.

SECTION 2.08 Refinancings, etc. The First-Lien Obligations of any Series may,
subject to the limitations set forth in the then extant Secured Credit
Documents, be increased, extended, renewed, replaced, restated, supplemented,
restructured, repaid, refunded, Refinanced (in whole or in part) or other-

 

-11-



--------------------------------------------------------------------------------

wise amended or modified from time to time, in each case, without notice to, or
the consent (except to the extent a consent is otherwise required to permit the
Refinancing transaction under any Secured Credit Document) of any First-Lien
Secured Party of any other Series, all without affecting the priorities provided
for herein or the other provisions hereof; provided that the Authorized
Representative of the holders of any such Refinancing indebtedness shall have
executed a Joinder Agreement on behalf of the holders of such Refinancing
indebtedness.

SECTION 2.09 Possessory Collateral Agent as Gratuitous Bailee for Perfection.

(a) The Possessory Collateral shall be delivered to the Credit Agreement
Collateral Agent and the Credit Agreement Collateral Agent agrees to hold any
Shared Collateral constituting Possessory Collateral that is part of the
Collateral in its possession or control (or in the possession or control of its
agents or bailees) as gratuitous bailee for the benefit of each other First-Lien
Secured Party and any assignee solely for the purpose of perfecting the security
interest granted in such Possessory Collateral, if any, pursuant to the
applicable First-Lien Security Documents, in each case, subject to the terms and
conditions of this Section 2.09; provided that at any time the Credit Agreement
Collateral Agent is not the Controlling Collateral Agent, the Credit Agreement
Collateral Agent shall, at the request of the Notes Collateral Agent, promptly
deliver all Possessory Collateral to the Notes Collateral Agent together with
any necessary endorsements (or otherwise allow the Notes Collateral Agent to
obtain control of such Possessory Collateral). The Company shall take such
further action as is required to effectuate the transfer contemplated hereby and
shall indemnify each Collateral Agent for loss or damage suffered by such
Collateral Agent as a result of such transfer except for loss or damage suffered
by such Collateral Agent as a result of its own willful misconduct, gross
negligence or bad faith.

(b) The Controlling Collateral Agent agrees to hold any Shared Collateral
constituting Possessory Collateral, from time to time in its possession, as
gratuitous bailee for the benefit of each other First-Lien Secured Party and any
assignee, solely for the purpose of perfecting the security interest granted in
such Possessory Collateral, if any, pursuant to the applicable First-Lien
Security Documents, in each case, subject to the terms and conditions of this
Section 2.09.

(c) The duties or responsibilities of each Collateral Agent under this
Section 2.09 shall be limited solely to holding any Shared Collateral
constituting Possessory Collateral as gratuitous bailee for the benefit of each
other First-Lien Secured Party for purposes of perfecting the Lien held by such
First-Lien Secured Parties thereon.

SECTION 2.10 Amendments to Security Documents.

(a) Without the prior written consent of the Credit Agreement Collateral Agent,
each Additional First-Lien Secured Party agrees that no Additional First-Lien
Security Document may be amended, supplemented or otherwise modified or entered
into to the extent such amendment, supplement or modification, or the terms of
any new Additional First-Lien Security Document would be prohibited by, or would
require any Grantor to act or refrain from acting in a manner that would
violate, any of the terms of this Agreement.

(b) Without the prior written consent of the Notes Collateral Agent, the Credit
Agreement Collateral Agent agrees that no Credit Agreement Collateral Document
may be amended, supplemented or otherwise modified or entered into to the extent
such amendment, supplement or modification, or the terms of any new Credit
Agreement Collateral Document would be prohibited by, or would require any
Grantor to act or refrain from acting in a manner that would violate, any of the
terms of this Agreement.

 

-12-



--------------------------------------------------------------------------------

(c) In making determinations required by this Section 2.10, each Collateral
Agent may conclusively rely on a certificate of an Authorized Officer of the
Company.

ARTICLE III

Existence and Amounts of Liens and Obligations

SECTION 3.01 Determinations with Respect to Amounts of Liens and Obligations.
Whenever a Collateral Agent or any Authorized Representative shall be required,
in connection with the exercise of its rights or the performance of its
obligations hereunder, to determine the existence or amount of any First-Lien
Obligations of any Series, or the Shared Collateral subject to any Lien securing
the First-Lien Obligations of any Series, it may request that such information
be furnished to it in writing by each other Authorized Representative or
Collateral Agent and shall be entitled to make such determination or not make
any determination on the basis of the information so furnished; provided,
however, that if an Authorized Representative or a Collateral Agent shall fail
or refuse reasonably promptly to provide the requested information, the
requesting Collateral Agent or Authorized Representative shall be entitled to
make any such determination by such method as it may, in the exercise of its
good faith judgment, determine, including by reliance upon a certificate of the
Company. Each Collateral Agent and each Authorized Representative may rely
conclusively, and shall be fully protected in so relying, on any determination
made by it in accordance with the provisions of the preceding sentence (or as
otherwise directed by a court of competent jurisdiction) and shall have no
liability to any Grantor, any First-Lien Secured Party or any other person as a
result of such determination.

ARTICLE IV

The Controlling Collateral Agent

ARTICLE 4.01 Authority.

(a) Notwithstanding any other provision of this Agreement, nothing herein shall
be construed to impose any fiduciary or other duty on any Controlling Collateral
Agent to any Non-Controlling Secured Party or give any Non-Controlling Secured
Party the right to direct any Controlling Collateral Agent, except that each
Controlling Collateral Agent shall be obligated to distribute proceeds of any
Shared Collateral in accordance with Section 2.01 hereof.

(b) In furtherance of the foregoing, each Non-Controlling Secured Party
acknowledges and agrees that the Controlling Collateral Agent shall be entitled,
for the benefit of the First-Lien Secured Parties, to sell, transfer or
otherwise dispose of or deal with any Shared Collateral as provided herein and
in the First-Lien Security Documents, as applicable, pursuant to which the
Controlling Collateral Agent is the collateral agent for such Shared Collateral,
without regard to any rights to which the Non-Controlling Secured Parties would
otherwise be entitled as a result of the First-Lien Obligations held by such
Non-Controlling Secured Parties. Without limiting the foregoing, each
Non-Controlling Secured Party agrees that none of the Controlling Collateral
Agent, the Applicable Authorized Representative or any other First-Lien Secured
Party shall have any duty or obligation first to marshal or realize upon any
type of Shared Collateral (or any other Collateral securing any of the
First-Lien Obligations), or to sell, dispose of or otherwise liquidate all or
any portion of such Shared Collateral (or any other Collateral securing any
First-Lien Obligations), in any manner that would maximize the return to the
Non-Controlling Secured Parties, notwithstanding that the order and timing of
any such realization, sale, disposition or liquidation may affect the amount of
proceeds actually received by the Non-Controlling Secured Parties from such
realization, sale, disposition or liquidation. Except with respect to any
actions expressly prohibited or

 

-13-



--------------------------------------------------------------------------------

required to be taken by this Agreement, each of the First-Lien Secured Parties
waives any claim it may now or hereafter have against any Collateral Agent or
the Authorized Representative of any other Series of First-Lien Obligations or
any other First-Lien Secured Party of any other Series arising out of (i) any
actions which any Collateral Agent, Authorized Representative or the First-Lien
Secured Parties take or omit to take (including, actions with respect to the
creation, perfection or continuation of Liens on any Collateral, actions with
respect to the foreclosure upon, sale, release or depreciation of, or failure to
realize upon, any of the Collateral and actions with respect to the collection
of any claim for all or any part of the First-Lien Obligations from any account
debtor, guarantor or any other party) in accordance with the First-Lien Security
Documents or any other agreement related thereto or to the collection of the
First-Lien Obligations or the valuation, use, protection or release of any
security for the First-Lien Obligations, (ii) any election by any Applicable
Authorized Representative or any holders of First-Lien Obligations, in any
proceeding instituted under the Bankruptcy Code, of the application of
Section 1111(b) of the Bankruptcy Code or (iii) subject to Section 2.05, any
borrowing by, or grant of a security interest or administrative expense priority
under Section 364 of the Bankruptcy Code or any equivalent provision of any
other Bankruptcy Law, by the Company or any of its Subsidiaries, as
debtor-in-possession. Notwithstanding any other provision of this Agreement, the
Controlling Collateral Agent shall not accept any Shared Collateral in full or
partial satisfaction of any First-Lien Obligations pursuant to Section 9-620 of
the Uniform Commercial Code of any jurisdiction, without the consent of each
Authorized Representative representing holders of First-Lien Obligations for
whom such Collateral constitutes Shared Collateral.

ARTICLE V

Miscellaneous

SECTION 5.01 Notices. All notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

(a) if to the Credit Agreement Collateral Agent or the Administrative Agent, to
it at [            ], Attention of [            ] (Fax No. [            ]);

(b) if to the Initial Additional Authorized Representative, to it at [      ],
Attention of [            ] (Fax No. [            ]);

(c) if to any other Additional Authorized Representative, to it at the address
set forth in the applicable Joinder Agreement.

Unless otherwise specifically provided herein, any notice or other communication
herein required or permitted to be given shall be in writing and, may be
personally served, telecopied, electronically mailed or sent by courier service
or U.S. mail and shall be deemed to have been given when delivered in person or
by courier service, upon receipt of a telecopy or electronic mail or upon
receipt via U.S. mail (registered or certified, with postage prepaid and
properly addressed). For the purposes hereof, the addresses of the parties
hereto shall be as set forth above or, as to each party, at such other address
as may be designated by such party in a written notice to all of the other
parties.

SECTION 5.02 Waivers; Amendment; Joinder Agreements.

(a) No failure or delay on the part of any party hereto in exercising any right
or power hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the parties

 

-14-



--------------------------------------------------------------------------------

hereto are cumulative and are not exclusive of any rights or remedies that they
would otherwise have. No waiver of any provision of this Agreement or consent to
any departure by any party therefrom shall in any event be effective unless the
same shall be permitted by Section 5.02(b), and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. No notice or demand on any party hereto in any case shall entitle such
party to any other or further notice or demand in similar or other
circumstances.

(b) Neither this Agreement nor any provision hereof may be terminated, waived,
amended or modified (other than pursuant to any Joinder Agreement) except
pursuant to an agreement or agreements in writing entered into by each
Authorized Representative and each Collateral Agent (and with respect to any
such termination, waiver, amendment or modification which by the terms of this
Agreement requires the Company’s consent or which increases the obligations or
reduces the rights of or otherwise materially adversely affects the Company or
any other Grantor, with the consent of the Company).

(c) Notwithstanding the foregoing, without the consent of any First-Lien Secured
Party, any Authorized Representative may become a party hereto by execution and
delivery of a Joinder Agreement in accordance with Section 5.13 and upon such
execution and delivery, such Authorized Representative and the Additional
First-Lien Secured Parties and Additional First-Lien Obligations of the Series
for which such Authorized Representative is acting shall be subject to the terms
hereof.

(d) Notwithstanding the foregoing, without the consent of any other Authorized
Representative or First-Lien Secured Party, the Collateral Agents and the
Company may effect amendments and modifications to this Agreement to the extent
necessary to reflect any incurrence of any Additional First-Lien Obligations in
compliance with the Credit Agreement and the other Secured Credit Documents.

SECTION 5.03 Parties in Interest. This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns, as well as the other First-Lien Secured Parties, all of whom are
intended to be bound by, and to be third party beneficiaries of, this Agreement.

SECTION 5.04 Survival of Agreement. All covenants, agreements, representations
and warranties made by any party in this Agreement shall be considered to have
been relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement.

SECTION 5.05 Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile or other electronic transmission shall be effective as delivery of a
manually executed counterpart hereof.

SECTION 5.06 Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. The parties shall endeavor in good faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

SECTION 5.07 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

-15-



--------------------------------------------------------------------------------

SECTION 5.08 Submission to Jurisdiction Waivers; Consent to Service of Process.
Each Collateral Agent and each Authorized Representative, on behalf of itself
and the First-Lien Secured Parties of the Series for whom it is acting,
irrevocably and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the First-Lien Security Documents, or for
recognition and enforcement of any judgment in respect thereof, to the exclusive
jurisdiction of the courts the State of New York located in the Borough of
Manhattan, the courts of the United States for the Southern District of
New York, and appellate courts from any thereof;

(b) consents and agrees that any such action or proceeding shall be brought in
such courts and waives any objection that it may now or hereafter have to the
venue of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Person (or its
Authorized Representative) at the address set forth in Section 5.01;

(d) agrees that nothing herein shall affect the right of any other party hereto
(or any First-Lien Secured Party) to effect service of process in any other
manner permitted by law; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section 5.08 any special, exemplary, punitive or consequential damages.

SECTION 5.09 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR FOR ANY COUNTERCLAIM THEREIN.

SECTION 5.10 Headings. Article, Section and Annex headings used herein are for
convenience of reference only, are not part of this Agreement and are not to
affect the construction of, or to be taken into consideration in interpreting,
this Agreement.

SECTION 5.11 Conflicts. In the event of any conflict or inconsistency between
the provisions of this Agreement and the provisions of any of the First-Lien
Security Documents or any of the other Secured Credit Documents, the provisions
of this Agreement shall control.

SECTION 5.12 Provisions Solely to Define Relative Rights. The provisions of this
Agreement are and are intended solely for the purpose of defining the relative
rights of the First-Lien Secured Parties in relation to one another. None of the
Company, any other Grantor or any other creditor thereof shall have any rights
or obligations hereunder, except as expressly provided in this Agreement
(provided that nothing in this Agreement (other than Section 2.04, 2.05, 2.08,
2.09 or Article V) is intended to or will amend, waive or otherwise modify the
provisions of the Credit Agreement or any Additional First-Lien Documents), and
none of the Company or any other Grantor may rely on the terms hereof (other
than Sections 2.04, 2.05, 2.08, 2.09 and Article V). Nothing in this Agreement
is intended to or shall impair the obligations of any Grantor, which are
absolute and unconditional, to pay the First-Lien Obligations as and when the
same shall become due and payable in accordance with their terms.

 

-16-



--------------------------------------------------------------------------------

SECTION 5.13 Additional Senior Debt. To the extent, but only to the extent
permitted by the provisions of the then extant Secured Credit Documents, the
Company may incur additional indebtedness after the date hereof that is secured
on an equal and ratable basis by the Liens securing the First-Lien Obligations
(such indebtedness referred to as “Additional Senior Class Debt”). Any such
Additional Senior Class Debt may be secured by a Lien and may be Guaranteed by
the Grantors on a senior basis, in each case under and pursuant to the
Additional First-Lien Documents, if and subject to the condition that the
Authorized Representative of any such Additional Senior Class Debt (each, an
“Additional Senior Class Debt Representative”), acting on behalf of the holders
of such Additional Senior Class Debt (such Authorized Representative and holders
in respect of any Additional Senior Class Debt being referred to as the
“Additional Senior Class Debt Parties”), becomes a party to this Agreement as an
Authorized Representative by satisfying the conditions set forth in clauses
(i) through (iv) of the immediately succeeding paragraph.

In order for an Additional Senior Class Debt Representative to become a party to
this Agreement as an Authorized Representative,

(i) such Additional Senior Class Debt Representative, each Collateral Agent,
each Authorized Representative and each Grantor shall have executed and
delivered a Joinder Agreement (with such changes as may be reasonably approved
by such Collateral Agent and Additional Senior Class Debt Representative)
pursuant to which such Additional Senior Class Debt Representative becomes an
Authorized Representative hereunder, and the Additional Senior Class Debt in
respect of which such Additional Senior Class Debt Representative is the
Authorized Representative constitutes Additional First-Lien Obligations and the
related Additional Senior Class Debt Parties become subject hereto and bound
hereby as Additional First-Lien Secured Parties;

(ii) the Company shall have (x) delivered to each Collateral Agent true and
complete copies of each of the Additional First-Lien Documents relating to such
Additional Senior Class Debt, certified as being true and correct by an
authorized officer of the Company and (y) identified in a certificate of an
authorized officer the obligations to be designated as Additional First-Lien
Obligations and the initial aggregate principal amount or face amount thereof
and certified that such obligations are permitted to be incurred and secured on
a pari passu basis with the then extant First-Lien Obligations and by the terms
of the then extant Secured Credit Documents;

(iii) all filings, recordations and/or amendments or supplements to the
First-Lien Security Documents necessary or desirable in the reasonable judgment
of the Notes Collateral Agent to confirm and perfect the Liens securing the
relevant obligations relating to such Additional Senior Class Debt shall have
been made, executed and/or delivered (or, with respect to any such filings or
recordations, acceptable provisions to perform such filings or recordations
shall have been taken in the reasonable judgment of the Notes Collateral Agent),
and all fees and taxes in connection therewith shall have been paid (or
acceptable provisions to make such payments have been taken in the reasonable
judgment of the Notes Collateral Agent); and

(iv) the Additional First-Lien Documents, as applicable, relating to such
Additional Senior Class Debt shall provide, in a manner reasonably satisfactory
to each Collateral Agent, that each Additional Senior Class Debt Party with
respect to such Additional Senior Class Debt will be subject to and bound by the
provisions of this Agreement in its capacity as a holder of such Additional
Senior Class Debt.

Each Authorized Representative acknowledges and agrees that upon execution and
delivery of a Joinder Agreement substantially in the form of Annex II by an
Additional Senior Class Debt Representa-

 

-17-



--------------------------------------------------------------------------------

tive and each Grantor in accordance with this Section 5.13, the Notes Collateral
Agent will continue to act in its capacity as Notes Collateral Agent in respect
of the then existing Authorized Representatives (other than the Administrative
Agent) and such additional Authorized Representative.

SECTION 5.14 Agent Capacities. Except as expressly provided herein or in the
Credit Agreement Collateral Documents, Citibank, N.A. is acting in the
capacities of Administrative Agent and Credit Agreement Collateral Agent solely
for the Credit Agreement Secured Parties. Except as expressly provided herein or
in the Additional First-Lien Security Documents, [            ] is acting in the
capacity of Notes Collateral Agent solely for the Additional First-Lien Secured
Parties. Except as expressly set forth herein, none of the Administrative Agent,
the Credit Agreement Collateral Agent or the Notes Collateral Agent shall have
any duties or obligations in respect of any of the Collateral, all of such
duties and obligations, if any, being subject to and governed by the applicable
Secured Credit Documents.

SECTION 5.15 Integration. This Agreement together with the other Secured Credit
Documents and the First-Lien Security Documents represents the agreement of each
of the Grantors and the First-Lien Secured Parties with respect to the subject
matter hereof and there are no promises, undertakings, representations or
warranties by any Grantor, the Credit Agreement Collateral Agent, or any other
First-Lien Secured Party relative to the subject matter hereof not expressly set
forth or referred to herein or in the other Secured Credit Documents.

SECTION 5.16 Additional Grantors. The Company agrees that, if any Subsidiary
shall become a Grantor after the date hereof, it will promptly cause such
Subsidiary to become party hereto by executing and delivering an instrument in
the form of Annex III. Upon such execution and delivery, such Subsidiary will
become a Grantor hereunder with the same force and effect as if originally named
as a Grantor herein. The execution and delivery of such instrument shall not
require the consent of any other party hereunder, and will be acknowledged by
the Administrative Agent, the Initial Additional Authorized Representative and
each additional Authorized Representative. The rights and obligations of each
Grantor hereunder shall remain in full force and effect notwithstanding the
addition of any new Grantor as a party to this Agreement.

SECTION 5.17 Administrative Agent and Representative. It is understood and
agreed that (a) the Administrative Agent is entering into this Agreement in its
capacity as administrative agent and collateral agent under the Credit Agreement
and the provisions of Article IX of the Credit Agreement applicable to the
Agents (as defined therein) thereunder shall also apply to the Administrative
Agent hereunder and (b) [ ] is entering into this Agreement in its capacity as
[Trustee] under [indenture] and the provisions of Article [ ] of such indenture
applicable to the Trustee thereunder shall also apply to the Trustee hereunder.

 

-18-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

CITIBANK, N.A., as Collateral Agent By:  

 

  Name:   Title:

CITIBANK, N.A.,

as Authorized Representative for the Credit Agreement Secured Parties

By:  

 

  Name:   Title:

[                    ],

as Notes Collateral Agent and as Initial Additional

Authorized Representative

By:  

 

  Name:   Title:

 

S-1



--------------------------------------------------------------------------------

CRC HEALTH CORPORATION By:  

 

  Name:   Title: [GRANTORS] By:  

 

  Name:   Title:

 

S-2



--------------------------------------------------------------------------------

ANNEX I

Grantors

Schedule 1

ANNEX I-1



--------------------------------------------------------------------------------

ANNEX II

[FORM OF] JOINDER NO. [            ] dated as of [            ], 201[    ] to
the FIRST-LIEN INTERCREDITOR AGREEMENT dated as of [            ], 201[    ]
(the “First-Lien Intercreditor Agreement”), among CRC HEALTH CORPORATION, a
Delaware corporation (the “Company”), certain subsidiaries and affiliates of the
Company (each, a “Grantor”), CITIBANK, N.A., as Credit Agreement Collateral
Agent for the Credit Agreement Secured Parties under the First-Lien Security
Documents (in such capacity, the “Credit Agreement Collateral Agent”), CITIBANK,
N.A., as Authorized Representative for the Credit Agreement Secured Parties,
[            ] as Initial Additional Authorized Representative, and the
additional Authorized Representatives from time to time a party thereto.1

A. Capitalized terms used herein but not otherwise defined herein shall have the
meanings assigned to such terms in the First-Lien Intercreditor Agreement.

B. As a condition to the ability of the Company to incur Additional First-Lien
Obligations and to secure such Additional Senior Class Debt with the liens and
security interests created by the Additional First-Lien Security Documents
relating thereto, the Additional Senior Class Debt Representative in respect of
such Additional Senior Class Debt is required to become an Authorized
Representative, and such Additional Senior Class Debt and the Additional Senior
Class Debt Parties in respect thereof are required to become subject to and
bound by, the First-Lien Intercreditor Agreement. Section 5.13 of the First-Lien
Intercreditor Agreement provides that such Additional Senior Class Debt
Representative may become an Authorized Representative, and such Additional
Senior Class Debt and such Additional Senior Class Debt Parties may become
subject to and bound by the First-Lien Intercreditor Agreement as Additional
First-Lien Obligations and Additional First-Lien Secured Parties, respectively,
upon the execution and delivery by the Senior Debt Class Representative of an
instrument in the form of this Joinder Agreement and the satisfaction of the
other conditions set forth in Section 5.13 of the First-Lien Intercreditor
Agreement. The undersigned Additional Senior Class Debt Representative (the “New
Representative”) is executing this Joinder Agreement in accordance with the
requirements of the First-Lien Intercreditor Agreement and the First-Lien
Security Documents.

Accordingly, each Collateral Agent, each Authorized Representative and the New
Representative agree as follows:

SECTION 1. In accordance with Section 5.13 of the First-Lien Intercreditor
Agreement, the New Representative by its signature below becomes an Authorized
Representative under, and the related Additional Senior Class Debt and
Additional Senior Class Debt Parties become subject to and bound by, the
First-Lien Intercreditor Agreement as Additional First-Lien Obligations and
Additional First-Lien Secured Parties, with the same force and effect as if the
New Representative had originally been named therein as an Authorized
Representative and the New Representative, on its behalf and on behalf of such
Additional Senior Class Debt Parties, hereby agrees to all the terms and
provisions of the First-Lien Intercreditor Agreement applicable to it as
Authorized Representative and to the Additional Senior Class Debt Parties that
it represents as Additional First-Lien Secured Parties. Each reference to an
“Authorized Rep-

 

1

In the event of the Refinancing of the Credit Agreement Obligations, revise to
reflect joinder by a new Credit Agreement Collateral Agent

 

ANNEX II-1



--------------------------------------------------------------------------------

resentative” in the First-Lien Intercreditor Agreement shall be deemed to
include the New Representative. The First-Lien Intercreditor Agreement is hereby
incorporated herein by reference.

SECTION 2. The New Representative represents and warrants to each Collateral
Agent, each Authorized Representative and the other First-Lien Secured Parties,
individually, that (i) it has full power and authority to enter into this
Joinder, in its capacity as [trustee/administrative agent and] collateral agent,
(ii) this Joinder has been duly authorized, executed and delivered by it and
constitutes its legal, valid and binding obligation, enforceable against it in
accordance with its terms and (iii) the Additional First-Lien Documents relating
to such Additional Senior Class Debt provide that, upon the New Representative’s
entry into this Agreement, the Additional Senior Class Debt Parties in respect
of such Additional Senior Class Debt will be subject to and bound by the
provisions of the First-Lien Intercreditor Agreement as Additional First-Lien
Secured Parties.

SECTION 3. This Joinder may be executed in counterparts, each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Joinder shall become effective when each Collateral Agent
shall have received a counterpart of this Joinder that bears the signatures of
the New Representative. Delivery of an executed signature page to this Joinder
by facsimile transmission shall be effective as delivery of a manually signed
counterpart of this Joinder.

SECTION 4. Except as expressly supplemented hereby, the First-Lien Intercreditor
Agreement shall remain in full force and effect.

SECTION 5. THIS JOINDER AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK.

SECTION 6. In case any one or more of the provisions contained in this Joinder
should be held invalid, illegal or unenforceable in any respect, no party hereto
shall be required to comply with such provision for so long as such provision is
held to be invalid, illegal or unenforceable, but the validity, legality and
enforceability of the remaining provisions contained herein and in the
First-Lien Intercreditor Agreement shall not in any way be affected or impaired.
The parties hereto shall endeavor in good-faith negotiations to replace the
invalid, illegal or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in Section 5.01 of the First-Lien Intercreditor Agreement. All
communications and notices hereunder to the New Representative shall be given to
it at its address set forth below its signature hereto.

SECTION 8. The Company agrees to reimburse each Collateral Agent and each
Authorized Representative for its reasonable out-of-pocket expenses in
connection with this Joinder, including the reasonable fees, other charges and
disbursements of counsel, in each case as required by the applicable Secured
Credit Documents.

 

ANNEX II-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Representative has duly executed this Joinder to the
First-Lien Intercreditor Agreement as of the day and year first above written.

 

[NAME OF NEW REPRESENTATIVE], as

[             ] and as collateral agent for the holders of

[                          ],

By:  

 

  Name:     Title:   Address for notices:  

 

 

attention of:  

 

Telecopy:  

 

 

ANNEX II-3



--------------------------------------------------------------------------------

Acknowledged by:

CITIBANK, N.A.,

as the Credit Agreement Collateral Agent and Authorized Representative,

  By:  

 

    Name:       Title:  

[                         ],

as the Initial Additional Authorized Representative [and the Notes Collateral
Agent],

  By:  

 

    Name:       Title:   [OTHER AUTHORIZED REPRESENTATIVES]

CRC HEALTH CORPORATION,

as Company

  By:  

 

    Name:       Title:   THE OTHER GRANTORS LISTED ON SCHEDULE I HERETO,   By:  

 

    Name:       Title:  

 

ANNEX II-4



--------------------------------------------------------------------------------

Schedule I to the

Supplement to the

First-Lien Intercreditor Agreement

Grantors

[        ]

Schedule I-1



--------------------------------------------------------------------------------

SUPPLEMENT NO. [    ] dated as of [             ], 201[   ], to the FIRST LIEN
INTERCREDITOR AGREEMENT dated as of [            ], 201[   ] (the “First Lien
Intercreditor Agreement”), among CRC Health Corporation, a Delaware corporation
(the “Company”), certain subsidiaries and affiliates of the Company (each a
“Grantor”), Citibank, N.A., as Administrative Agent under the Credit Agreement,
[        ], as Initial Additional Authorized Representative, and the additional
Authorized Representatives from time to time party thereto.

A. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the First Lien Intercreditor Agreement.

B. The Grantors have entered into the First Lien Intercreditor Agreement.
Pursuant to the Credit Agreement and certain Additional First-Lien Documents,
certain newly acquired or organized Subsidiaries of the Company are required to
enter into the First Lien Intercreditor Agreement. Section 5.16 of the First
Lien Intercreditor Agreement provides that such Subsidiaries may become party to
the First Lien Intercreditor Agreement by execution and delivery of an
instrument in the form of this Supplement. The undersigned Subsidiary (the “New
Grantor”) is executing this Supplement in accordance with the requirements of
the Credit Agreement and the Additional First-Lien Documents.

Accordingly, each Authorized Representative and the New Subsidiary Grantor agree
as follows:

SECTION 1. In accordance with Section 5.16 of the First Lien Intercreditor
Agreement, the New Grantor by its signature below becomes a Grantor under the
First Lien Intercreditor Agreement with the same force and effect as if
originally named therein as a Grantor, and the New Grantor hereby agrees to all
the terms and provisions of the First Lien Intercreditor Agreement applicable to
it as a Grantor thereunder. Each reference to a “Grantor” in the First Lien
Intercreditor Agreement shall be deemed to include the New Grantor. The First
Lien Intercreditor Agreement is hereby incorporated herein by reference.

SECTION 2. The New Grantor represents and warrants to each Authorized
Representative and the other Secured Parties that this Supplement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms, except
as such enforceability may be limited by Bankruptcy Law and by general
principles of equity.

SECTION 3. This Supplement may be executed in counterparts, each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Supplement shall become effective when each Authorized
Representative shall have received a counterpart of this Supplement that bears
the signature of the New Grantor. Delivery of an executed signature page to this
Supplement by facsimile transmission or other electronic method shall be as
effective as delivery of a manually signed counterpart of this Supplement.

SECTION 4. Except as expressly supplemented hereby, the First Lien Intercreditor
Agreement shall remain in full force and effect.

SECTION 5. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

 

C-1



--------------------------------------------------------------------------------

SECTION 6. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, no
party hereto shall be required to comply with such provision for so long as such
provision is held to be invalid, illegal or unenforceable, but the validity,
legality and enforceability of the remaining provisions contained herein and in
the First Lien Intercreditor Agreement shall not in any way be affected or
impaired. The parties hereto shall endeavor in good-faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in Section 5.01 of the First Lien Intercreditor Agreement. All
communications and notices hereunder to the New Grantor shall be given to it in
care of the Company as specified in the First Lien Intercreditor Agreement.

SECTION 8. The Company agrees to reimburse each Authorized Representative for
its reasonable out-of-pocket expenses in connection with this Supplement,
including the reasonable fees, other charges and disbursements of counsel for
each Authorized Representative as required by the applicable Senior Credit
Documents.

 

ANNEX II-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Grantor, and each Authorized Representative have
duly executed this Supplement to the First Lien Intercreditor Agreement as of
the day and year first above written.

 

[NAME OF NEW SUBSIDIARY GRANTOR]   By:  

 

    Name:       Title:  

 

Acknowledged by:

CITIBANK, N.A.,

as the Credit Agreement Collateral Agent and Authorized Representative,

 

By:

 

 

   

Name:

       

Title:

 

[                         ],

as the Initial Additional Authorized Representative [and the Notes Collateral
Agent and],

 

By:

 

 

   

Name:

     

Title:

 

[OTHER AUTHORIZED REPRESENTATIVES]

 

ANNEX II-3



--------------------------------------------------------------------------------

EXHIBIT D

[FORM OF]

SECOND LIEN INTERCREDITOR AGREEMENT

Among

CRC HEALTH CORPORATION,

the other Grantors party hereto,

CITIBANK, N.A.,

as Senior Representative for the Credit Agreement Secured Parties,

[                     ]

as the Initial Additional Second Priority Representative

and

each additional Representative from time to time party hereto

dated as of [            ], 201[   ]



--------------------------------------------------------------------------------

SECOND LIEN INTERCREDITOR AGREEMENT dated as of [            ], 201[    ] (as
amended, supplemented or otherwise modified from time to time, this
“Agreement”), among CRC HEALTH CORPORATION, a Delaware corporation (the
“Company”), the other Grantors (as defined below) party hereto, CITIBANK, N.A.
(“CITI”), as Representative for the Credit Agreement Secured Parties (in such
capacity, the “Administrative Agent”), [INSERT NAME AND CAPACITY], as
Representative for the Initial Second Priority Debt Parties (in such capacity
and together with its successors in such capacity, the “Initial Second Priority
Representative”), [[                    ], as Representative for the Additional
Senior Debt Parties under the [describe applicable Additional Senior Debt
Facility]]and each additional Second Priority Representative and Senior
Representative that from time to time becomes a party hereto pursuant to
Section 8.09.

In consideration of the mutual agreements herein contained and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Administrative Agent (for itself and on behalf of the Credit
Agreement Secured Parties), the Initial Second Priority Representative (for
itself and on behalf of the Initial Second Priority Debt Parties) and each
additional Senior Representative (for itself and on behalf of the Additional
Senior Debt Parties under the applicable Additional Senior Debt Facility) and
each additional Second Priority Representative (for itself and on behalf of the
Second Priority Debt Parties under the applicable Second Priority Debt Facility)
agree as follows:

SECTION 17.

Definitions

(a) Certain Defined Terms. Capitalized terms used but not otherwise defined
herein have the meanings set forth in the Credit Agreement or, if defined in the
New York UCC, the meanings specified therein. As used in this Agreement, the
following terms have the meanings specified below:

“Additional Senior Debt” means any Indebtedness that is issued or guaranteed by
the Company and/or any Guarantor (other than Indebtedness constituting Credit
Agreement Obligations) which Indebtedness and Guarantees are secured by the
Senior Collateral (or a portion thereof) on a pari passu basis (but without
regard to control of remedies) with the Credit Agreement Obligations; provided,
however, that (i) such Indebtedness is permitted to be incurred, secured and
guaranteed on such basis by each then extant Senior Debt Document and Second
Priority Debt Document and (ii) the Representative for the holders of such
Indebtedness shall have (A) executed and delivered this Agreement as of the date
hereof or become party to this Agreement pursuant to, and by satisfying the
conditions set forth in, Section 8.09 hereof and (B) become a party to the First
Lien Intercreditor Agreement pursuant to, and by satisfying the conditions set
forth in, Section 5.13 thereof; provided further that, if such Indebtedness will
be the initial Additional Senior Debt incurred by the Company, then the
Guarantors, the Administrative Agent and the Representative for such
Indebtedness shall have executed and delivered the First Lien Intercreditor
Agreement. Additional Senior Debt shall include any Registered Equivalent Notes
and Guarantees thereof by the Guarantors issued in exchange therefor.

“Additional Senior Debt Documents” means, with respect to any series, issue or
class of Additional Senior Debt, the promissory notes, indentures, the Senior
Collateral Documents or other operative agreements evidencing or governing such
Indebtedness.

“Additional Senior Debt Facility” means each indenture or other governing
agreement with respect to any Additional Senior Debt.



--------------------------------------------------------------------------------

“Additional Senior Debt Obligations” means, with respect to any series, issue or
class of Additional Senior Debt, all amounts owing pursuant to the terms of such
Additional Senior Debt, including, without limitation, the obligation (including
guarantee obligations) to pay principal, interest (including interest that
accrues after the commencement of a Bankruptcy Case, regardless of whether such
interest is an allowed claim under such Bankruptcy Case), letter of credit
commissions, reimbursement obligations, charges, expenses, fees, attorneys
costs, indemnities and other amounts payable by a Grantor under any Additional
Senior Debt Document.

“Additional Senior Debt Parties” means, with respect to any series, issue or
class of Additional Senior Debt, the holders of such Indebtedness, the
Representative with respect thereto, any trustee or agent therefor under any
related Additional Senior Debt Documents and the beneficiaries of each
indemnification obligation undertaken by the Company or any Guarantor under any
related Additional Senior Debt Documents.

“Administrative Agent” has the meaning assigned to such term in the introductory
paragraph of this Agreement and shall include any successor Administrative
Agent.

“Agreement” has the meaning assigned to such term in the introductory paragraph
of this Agreement.

“Bankruptcy Case” means a case under the Bankruptcy Code or any other Bankruptcy
Law.

“Bankruptcy Code” means Title 11 of the United States Code, as amended or any
similar federal or state law for the relief of debtors.

“Bankruptcy Law” means the Bankruptcy Code and any similar federal, state or
foreign law for the relief of debtors.

“CITI” has the meaning assigned to such term in the introductory paragraph to
this agreement.

“Class Debt” has the meaning assigned to such term in Section 8.09.

“Class Debt Parties” has the meaning assigned to such term in Section 8.09.

“Class Debt Representatives” has the meaning assigned to such term in
Section 8.09.

“Collateral” means the Senior Collateral and the Second Priority Collateral.

“Collateral Documents” means the Senior Collateral Documents and the Second
Priority Collateral Documents.

“Company” has the meaning assigned to such term in the introductory paragraph of
this Agreement.

“Credit Agreement” means that certain Second Amended and Restated Credit
Agreement, dated as of February 6, 2006, among the Company, the lenders from
time to time party thereto, the Administrative Agent and the other parties
thereto, as amended and restated on as of November 17, 2006, as further amended
and restated on January [    ], 2011 and as further amended, restated, amended
and restated, extended, supplemented or otherwise modified from time to time.

 

-2-



--------------------------------------------------------------------------------

“Credit Agreement Loan Documents” means the Credit Agreement and the other “Loan
Documents” as defined in the Credit Agreement.

“Credit Agreement Obligations” means the “Secured Obligations” as defined in the
Credit Agreement.

“Credit Agreement Secured Parties” means the “Secured Parties” as defined in the
Credit Agreement.

“Debt Facility” means any Senior Facility and any Second Priority Debt Facility.

“Designated Second Priority Representative” means (i) the Initial Second
Priority Representative, until such time as the Second Priority Debt Facility
under the Initial Second Priority Debt Documents ceases to be the only Second
Priority Debt Facility under this Agreement and (ii) thereafter, the Second
Priority Representative designated from time to time by the Second Priority
Majority Representatives, in a notice to the Designated Senior Representative
and the Company hereunder, as the “Designated Second Priority Representative”
for purposes hereof.

“Designated Senior Representative” means (i) if at any time there is only one
Senior Representative for a Senior Facility with respect to which the Discharge
of Senior Obligations has not occurred, such Senior Representative and (ii) at
any time when clause (i) does not apply, the Controlling Collateral Agent (as
defined in the First Lien Intercreditor Agreement) at such time.

“DIP Financing” has the meaning assigned to such term in Section 6.01.

“Discharge” means, with respect to any Shared Collateral and any Debt Facility,
the date on which such Debt Facility and the Senior Obligations or Second
Priority Debt Obligations thereunder, as the case may be, are no longer secured
by such Shared Collateral pursuant to the terms of the documentation governing
such Debt Facility. The term “Discharged” shall have a corresponding meaning.

“Discharge of Credit Agreement Obligations” means, with respect to any Shared
Collateral, the Discharge of the Credit Agreement Obligations with respect to
such Shared Collateral; provided that the Discharge of Credit Agreement
Obligations shall not be deemed to have occurred in connection with a
Refinancing of such Credit Agreement Obligations with an Additional Senior Debt
Facility secured by such Shared Collateral under one or more Additional Senior
Debt Documents which has been designated in writing by the Administrative Agent
(under the Credit Agreement so Refinanced) to the Designated Senior
Representative as the “Credit Agreement” for purposes of this Agreement.

“Discharge of Senior Obligations” means the date on which the Discharge of
Credit Agreement Obligations and the Discharge of each Additional Senior Debt
Facility has occurred.

“First Lien Intercreditor Agreement” has the meaning assigned to such term in
the Credit Agreement.

“Grantors” means the Company and each Subsidiary or direct or indirect parent
company of the Company which has granted a security interest pursuant to any
Collateral Document to secure any Secured Obligations. The Grantors existing on
the date hereof are set forth in Annex I hereto.

“Guarantors” has the meaning assigned to such term in the Credit Agreement.

 

-3-



--------------------------------------------------------------------------------

“Initial Second Priority Debt” means the Second Priority Debt incurred pursuant
to the Initial Second Priority Debt Documents.

“Initial Second Priority Debt Documents” means that certain Indenture dated as
of [            ], 201[    ], among the Company, [the Guarantors identified
therein,] [            ], as [trustee], and [            ], as [paying agent,
registrar and transfer agent]] and any notes, security documents and other
operative agreements evidencing or governing such Indebtedness, including any
agreement entered into for the purpose of securing the Initial Second Priority
Debt Obligations.

“Initial Second Priority Debt Obligations” means the Second Priority Debt
Obligations arising pursuant to the Initial Second Priority Debt Documents.

“Initial Second Priority Debt Parties” means the holders of any Initial Second
Priority Debt Obligations and the Initial Second Priority Representative.

“Initial Second Priority Representative” has the meaning assigned to such term
in the introductory paragraph to this Agreement.

“Insolvency or Liquidation Proceeding” means:

(1) any case commenced by or against the Company or any other Grantor under any
Bankruptcy Law, any other proceeding for the reorganization, recapitalization or
adjustment or marshalling of the assets or liabilities of the Company or any
other Grantor, any receivership or assignment for the benefit of creditors
relating to the Company or any other Grantor or any similar case or proceeding
relative to the Company or any other Grantor or its creditors, as such, in each
case whether or not voluntary;

(2) any liquidation, dissolution, marshalling of assets or liabilities or other
winding up of or relating to the Company or any other Grantor, in each case
whether or not voluntary and whether or not involving bankruptcy or insolvency;
or

(3) any other proceeding of any type or nature in which substantially all claims
of creditors of the Company or any other Grantor are determined and any payment
or distribution is or may be made on account of such claims.

“Intellectual Property” has the meaning assigned to such term in the Security
Agreement.

“Joinder Agreement” means a supplement to this Agreement in substantially the
form of Annex III or Annex IV hereof.

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or other), charge, or
preference, priority or other security interest or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement, any easement, right of way or other encumbrance on title to
real property, and any Capitalized Lease having substantially the same economic
effect as any of the foregoing).

“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.

“Officer’s Certificate” has the meaning provided to such term in Section 8.08.

 

-4-



--------------------------------------------------------------------------------

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, governmental authority
or other entity.

“Pledged or Controlled Collateral” has the meaning assigned to such term in
Section 5.05(a).

“Proceeds” means the proceeds of any sale, collection or other liquidation of
Shared Collateral and any payment or distribution made in respect of Shared
Collateral in a Bankruptcy Case and any amounts received by any Senior
Representative or any Senior Secured Party from a Second Priority Debt Party in
respect of Shared Collateral pursuant to this Agreement.

“Recovery” has the meaning assigned to such term in Section 6.04.

“Refinance” means, in respect of any indebtedness, to refinance, extend, renew,
defease, amend, increase, modify, supplement, restructure, refund, replace or
repay, or to issue other indebtedness or enter into alternative financing
arrangements, in exchange or replacement for such indebtedness (in whole or in
part), including by adding or replacing lenders, creditors, agents, borrowers
and/or guarantors, and including in each case, but not limited to, after the
original instrument giving rise to such indebtedness has been terminated and
including, in each case, through any credit agreement, indenture or other
agreement. “Refinanced” and “Refinancing” have correlative meanings.

“Registered Equivalent Notes” means, with respect to any notes originally issued
in a Rule 144A or other private placement transaction under the Securities Act
of 1933, substantially identical notes (having the same Guarantees) issued in a
dollar-for-dollar exchange therefor pursuant to an exchange offer registered
with the SEC.

“Representatives” means the Senior Representatives and the Second Priority
Representatives.

“SEC” means the United States Securities and Exchange Commission and any
successor agency thereto.

“Second Priority Class Debt” has the meaning assigned to such term in
Section 8.09.

“Second Priority Class Debt Parties” has the meaning assigned to such term in
Section 8.09.

“Second Priority Class Debt Representative” has the meaning assigned to such
term in Section 8.09.

“Second Priority Collateral” means any “Collateral” as defined in any Second
Priority Debt Document or any other assets of the Borrower or any other Grantor
with respect to which a Lien is granted or purported to be granted pursuant to a
Second Priority Collateral Document as security for any Second Priority Debt
Obligation.

“Second Priority Collateral Documents” means the Initial Second Priority
Collateral Documents and each of the collateral agreements, security agreements
and other instruments and documents executed and delivered by the Company or any
Grantor for purposes of providing collateral security for any Second Priority
Debt Obligation.

 

-5-



--------------------------------------------------------------------------------

“Second Priority Debt” means any Indebtedness of the Borrower or any other
Grantor guaranteed by the Guarantors (and not guaranteed by any Subsidiary that
is not a Guarantor), including the Initial Second Priority Debt, which
Indebtedness and guarantees are secured by the Second Priority Collateral on a
pari passu basis (but without regard to control of remedies, other than as
provided by the terms of the applicable Second Priority Debt Documents) with any
other Second Priority Debt Obligations and the applicable Second Priority Debt
Documents which provide that such Indebtedness and guarantees are to be secured
by such Second Priority Collateral on a subordinate basis to the Senior Debt
Obligations (and which is not secured by Liens on any assets of the Borrower or
any other Grantor other than the Second Priority Collateral or which are not
included in the Senior Collateral); provided, however, that (i) such
Indebtedness is permitted to be incurred, secured and guaranteed on such basis
by each Senior Debt Document and Second Priority Debt Document and (ii) except
in the case of the Initial Second Priority Debt hereunder, the Representative
for the holders of such Indebtedness shall have become party to this Agreement
pursuant to, and by satisfying the conditions set forth in, Section 8.09 hereof.
Second Priority Debt shall include any Registered Equivalent Notes and
Guarantees thereof by the Guarantors issued in exchange therefor.

“Second Priority Debt Documents” means, with respect to any series, issue or
class of Second Priority Debt, the promissory notes, indentures, the Second
Priority Collateral Documents or other operative agreements evidencing or
governing such Indebtedness, including the Initial Second Priority Debt
Documents.

“Second Priority Debt Facility” means each indenture or other governing
agreement with respect to any Second Priority Debt.

“Second Priority Debt Obligations” means, with respect to any series, issue or
class of Second Priority Debt, all amounts owing pursuant to the terms of such
Second Priority Debt, including, without limitation, the obligation (including
guarantee obligations) to pay principal, interest (including interest that
accrues after the commencement of a Bankruptcy Case, regardless of whether such
interest is an allowed claim under such Bankruptcy Case), letter of credit
commissions, reimbursement obligations, charges, expenses, fees, attorneys
costs, indemnities and other amounts payable by a Grantor under any Second
Priority Debt Document.

“Second Priority Debt Parties” means the Initial Second Priority Debt Parties
and, with respect to any series, issue or class of Second Priority Debt incurred
after the date hereof, the holders of such Indebtedness, the Representative with
respect thereto, any trustee or agent therefor under any related Second Priority
Debt Documents and the beneficiaries of each indemnification obligation
undertaken by the Borrower or any other Grantor under any related Second
Priority Debt Documents.

“Second Priority Majority Representatives” means Second Priority Representatives
representing at least a majority of the then aggregate amount of Second Priority
Debt Obligations that agree to vote together.

“Second Priority Lien” means the Liens on the Second Priority Collateral in
favor of Second Priority Debt Parties under Second Priority Collateral
Documents.

“Second Priority Representative” means (i) in the case of the Initial Second
Priority Debt Obligations covered hereby, the Initial Second Priority
Representative and (ii) in the case of any Second Priority Debt Facility
incurred after the date hereof, the Second Priority Debt Parties thereunder, the
trustee, administrative agent, collateral agent, security agent or similar agent
under such Second Priority Debt Facility that is named as the Representative in
respect of such Second Priority Debt Facility in the applicable Joinder
Agreement.

 

-6-



--------------------------------------------------------------------------------

“Secured Obligations” means the Senior Obligations and the Second Priority Debt
Obligations.

“Secured Parties” means the Senior Secured Parties and the Second Priority Debt
Parties.

“Security Agreement” means the “Security Agreement” as defined in the Credit
Agreement.

“Senior Class Debt” has the meaning assigned to such term in Section 8.09.

“Senior Class Debt Parties” has the meaning assigned to such term in
Section 8.09.

“Senior Class Debt Representative” has the meaning assigned to such term in
Section 8.09.

“Senior Collateral” means any “Collateral” as defined in any Credit Agreement
Loan Document or any other Senior Debt Document or any other assets of the
Company or any other Grantor with respect to which a Lien is granted or
purported to be granted pursuant to a Senior Collateral Document as security for
any Senior Obligations.

“Senior Collateral Documents” means the Security Agreement and the other
“Collateral Documents” as defined in the Credit Agreement, the First Lien
Intercreditor Agreement (upon and after the initial execution and delivery
thereof by the initial parties thereto) and each of the collateral agreements,
security agreements and other instruments and documents executed and delivered
by the Company or any other Grantor for purposes of providing collateral
security for any Senior Obligation.

“Senior Debt Documents” means (a) the Credit Agreement Loan Documents and
(b) any Additional Senior Debt Documents.

“Senior Facilities” means the Credit Agreement and any Additional Senior Debt
Facilities.

“Senior Lien” means the Liens on the Senior Collateral in favor of the Senior
Secured Parties under the Senior Collateral Documents.

“Senior Obligations” means the Credit Agreement Obligations and any Additional
Senior Debt Obligations.

“Senior Representative” means (i) in the case of any Credit Agreement
Obligations or the Credit Agreement Secured Parties, the Administrative Agent
and (ii) in the case of any Additional Senior Debt Facility and the Additional
Senior Debt Parties thereunder (including with respect to any Additional Senior
Debt Facility initially covered hereby on the date of this Agreement), the
trustee, administrative agent, collateral agent, security agent or similar agent
under such Additional Senior Debt Facility that is named as the Representative
in respect of such Additional Senior Debt Facility hereunder or in the
applicable Joinder Agreement.

“Senior Secured Parties” means the Credit Agreement Secured Parties and any
Additional Senior Debt Parties.

“Shared Collateral” means, at any time, Collateral in which the holders of
Senior Obligations under at least one Senior Facility and the holders of Second
Priority Debt Obligations under at least

 

-7-



--------------------------------------------------------------------------------

one Second Priority Debt Facility (or their Representatives) hold a security
interest at such time (or, in the case of the Senior Facilities, are deemed
pursuant to Article II to hold a security interest). If, at any time, any
portion of the Senior Collateral under one or more Senior Facilities does not
constitute Second Priority Collateral under one or more Second Priority Debt
Facilities, then such portion of such Senior Collateral shall constitute Shared
Collateral only with respect to the Second Priority Debt Facilities for which it
constitutes Second Priority Collateral and shall not constitute Shared
Collateral for any Second Priority Debt Facility which does not have a security
interest in such Collateral at such time.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Company.

“Uniform Commercial Code” or “UCC” means, unless otherwise specified, the
Uniform Commercial Code as from time to time in effect in the State of New York.

(b) Terms Generally. The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include,” “includes” and “including” shall be deemed to
be followed by the phrase “without limitation.” The word “will” shall be
construed to have the same meaning and effect as the word “shall.” Unless the
context requires otherwise, (i) any definition of or reference to any agreement,
instrument, other document, statute or regulation herein shall be construed as
referring to such agreement, instrument, other document, statute or regulation
as from time to time amended, supplemented or otherwise modified, (ii) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, but shall not be deemed to include the subsidiaries of
such Person unless express reference is made to such subsidiaries, (iii) the
words “herein,” “hereof” and “hereunder,” and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (iv) all references herein to Articles, Sections and Annexes
shall be construed to refer to Articles, Sections and Annexes of this Agreement,
(v) unless otherwise expressly qualified herein, the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights and (vi) the term “or” is not
exclusive.

SECTION 18.

Priorities and Agreements with Respect to Shared Collateral

(a) Subordination.

(i) Notwithstanding the date, time, manner or order of filing or recordation of
any document or instrument or grant, attachment or perfection of any Liens
granted to any Second Priority Representative or any Second Priority Debt
Parties on the Shared Collateral or of any Liens granted to any Senior
Representative or any other Senior Secured Party on the Shared Collateral (or
any actual or alleged defect in any of the foregoing) and notwithstanding any
provision of the UCC, any applicable law, any Second Priority Debt Document or
any Senior Debt Document or any other circumstance whatsoever, each Second
Priority Representative, on behalf of itself and each Second Priority Debt Party
under its Second Priority Debt Facility, hereby agrees that (a) any Lien on the
Shared Collateral securing any Senior Obligations now or hereafter held by or on
behalf of any Senior Representative or any other Senior Se-

 

-8-



--------------------------------------------------------------------------------

cured Party or other agent or trustee therefor, regardless of how acquired,
whether by grant, statute, operation of law, subrogation or otherwise, shall
have priority over and be senior in all respects and prior to any Lien on the
Shared Collateral securing any Second Priority Debt Obligations and (b) any Lien
on the Shared Collateral securing any Second Priority Debt Obligations now or
hereafter held by or on behalf of any Second Priority Representative, any Second
Priority Debt Parties or any Second Priority Representative or other agent or
trustee therefor, regardless of how acquired, whether by grant, statute,
operation of law, subrogation or otherwise, shall be junior and subordinate in
all respects to all Liens on the Shared Collateral securing any Senior
Obligations. All Liens on the Shared Collateral securing any Senior Obligations
shall be and remain senior in all respects and prior to all Liens on the Shared
Collateral securing any Second Priority Debt Obligations for all purposes,
whether or not such Liens securing any Senior Obligations are subordinated to
any Lien securing any other obligation of the Company, any Grantor or any other
Person or otherwise subordinated, voided, avoided, invalidated or lapsed.

(b) Nature of Senior Lender Claims. Each Second Priority Representative, on
behalf of itself and each Second Priority Debt Party under its Second Priority
Debt Facility, acknowledges that (a) a portion of the Senior Obligations is
revolving in nature and that the amount thereof that may be outstanding at any
time or from time to time may be increased or reduced and subsequently
reborrowed, (b) the terms of the Senior Debt Documents and the Senior
Obligations may be amended, supplemented or otherwise modified, and the Senior
Obligations, or a portion thereof, may be Refinanced from time to time and
(c) the aggregate amount of the Senior Obligations may be increased, in each
case, without notice to or consent by the Second Priority Representatives or the
Second Priority Debt Parties and without affecting the provisions hereof. The
Lien priorities provided for in Section 2.01 shall not be altered or otherwise
affected by any amendment, supplement or other modification, or any Refinancing,
of either the Senior Obligations or the Second Priority Debt Obligations, or any
portion thereof. As between the Company and the other Grantors and the Second
Priority Debt Parties, the foregoing provisions will not limit or otherwise
affect the obligations of the Company and the Grantors contained in any Second
Priority Debt Document with respect to the incurrence of additional Senior
Obligations.

(c) Prohibition on Contesting Liens. Each of the Second Priority
Representatives, for itself and on behalf of each Second Priority Debt Party
under its Second Priority Debt Facility, agrees that it shall not (and hereby
waives any right to) contest or support any other Person in contesting, in any
proceeding (including any Insolvency or Liquidation Proceeding), the validity,
extent, perfection, priority or enforceability of any Lien securing any Senior
Obligations held (or purported to be held) by or on behalf of any Senior
Representative or any of the other Senior Secured Parties or other agent or
trustee therefor in any Senior Collateral, and the each Senior Representative,
for itself and on behalf of each Senior Secured Party under its Senior Facility,
agrees that it shall not (and hereby waives any right to) contest or support any
other Person in contesting, in any proceeding (including any Insolvency or
Liquidation Proceeding), the validity, extent, perfection, priority or
enforceability of any Lien securing any Second Priority Debt Obligations held
(or purported to be held) by or on behalf of any of any Second Priority
Representative or any of the Second Priority Debt Parties in the Second Priority
Collateral. Notwithstanding the foregoing, no provision in this Agreement shall
be construed to prevent or impair the rights of any Senior Representative to
enforce this Agreement (including the priority of the Liens securing the Senior
Obligations as provided in Section 2.01) or any of the Senior Debt Documents.

(d) No New Liens. The parties hereto agree that, so long as the Discharge of
Senior Obligations has not occurred, (a) none of the Grantors shall grant or
permit any additional Liens on any asset or property of any Grantor to secure
any Second Priority Debt Obligation unless it has granted, or concurrently
therewith grants, a Lien on such asset or property of such Grantor to secure the
Senior Obligations; and (b) if any Second Priority Representative or any Second
Priority Debt Party shall hold any Lien on any assets or property of any Grantor
securing any Second Priority Obligations that are not also subject to the
first-priority Liens securing all Senior Obligations under the Senior Collat-

 

-9-



--------------------------------------------------------------------------------

eral Documents, such Second Priority Representative or Second Priority Debt
Party (i) shall notify the Designated Senior Representative promptly upon
becoming aware thereof and, unless such Grantor shall promptly grant a similar
Lien on such assets or property to each Senior Representative as security for
the Senior Obligations, shall assign such Lien to the Designated Senior
Representative as security for all Senior Obligations for the benefit of the
Senior Secured Parties (but may retain a junior lien on such assets or property
subject to the terms hereof) and (ii) until such assignment or such grant of a
similar Lien to each Senior Representative, shall be deemed to hold and have
held such Lien for the benefit of each Senior Representative and the other
Senior Secured Parties as security for the Senior Obligations.

(e) Perfection of Liens. Except for the limited agreements of the Senior
Representatives pursuant to Section 5.05 hereof, none of the Senior
Representatives or the Senior Secured Parties shall be responsible for
perfecting and maintaining the perfection of Liens with respect to the Shared
Collateral for the benefit of the Second Priority Representatives or the Second
Priority Debt Parties. The provisions of this Agreement are intended solely to
govern the respective Lien priorities as between the Senior Secured Parties and
the Second Priority Debt Parties and shall not impose on the Senior
Representatives, the Senior Secured Parties, the Second Priority
Representatives, the Second Priority Debt Parties or any agent or trustee
therefor any obligations in respect of the disposition of Proceeds of any Shared
Collateral which would conflict with prior perfected claims therein in favor of
any other Person or any order or decree of any court or governmental authority
or any applicable law.

(f) Certain Cash Collateral. Notwithstanding anything in this Agreement or any
other Senior Debt Documents or Second Priority Debt Documents to the contrary,
collateral consisting of cash and cash equivalents pledged to secure Credit
Agreement Obligations consisting of reimbursement obligations in respect of
Letters of Credit or otherwise held by the Administrative Agent pursuant to
Section 2.03(g), 2.05(b)(v), 2.17 or Article VIII of the Credit Agreement (or
any equivalent successor provision) shall be applied as specified in the Credit
Agreement and will not constitute Shared Collateral.

SECTION 19.

Enforcement

(a) Exercise of Remedies.

(i) So long as the Discharge of Senior Obligations has not occurred, whether or
not any Insolvency or Liquidation Proceeding has been commenced by or against
the Company or any other Grantor, (i) neither any Second Priority Representative
nor any Second Priority Debt Party will (x) exercise or seek to exercise any
rights or remedies (including setoff) with respect to any Shared Collateral in
respect of any Second Priority Debt Obligations, or institute any action or
proceeding with respect to such rights or remedies (including any action of
foreclosure), (y) contest, protest or object to any foreclosure proceeding or
action brought with respect to the Shared Collateral or any other Senior
Collateral by any Senior Representative or any Senior Secured Party in respect
of the Senior Obligations, the exercise of any right by any Senior
Representative or any Senior Secured Party (or any agent or sub-agent on their
behalf) in respect of the Senior Obligations under any lockbox agreement,
control agreement, landlord waiver or bailee’s letter or similar agreement or
arrangement to which any Senior Representative or any Senior Secured Party
either is a party or may have rights as a third party beneficiary, or any other
exercise by any such party of any rights and remedies relating to the Shared
Collateral under the Senior Debt Documents or otherwise in respect of the Senior
Collateral or the Senior Obligations, or (z) object to the forbearance by the
Senior Secured Parties from bringing or pursuing any foreclosure proceeding or
action or any other exercise of any rights or remedies relating to the Shared
Collateral in respect of Senior Obligations and (ii) the Senior Representatives
and the Senior Secured Parties shall have the exclusive right to

 

-10-



--------------------------------------------------------------------------------

enforce rights, exercise remedies (including setoff and the right to credit bid
their debt) and make determinations regarding the release, disposition or
restrictions with respect to the Shared Collateral without any consultation with
or the consent of any Second Priority Representative or any Second Priority Debt
Party; provided, however, that (A) in any Insolvency or Liquidation Proceeding
commenced by or against the Company or any other Grantor, any Second Priority
Representative may file a claim or statement of interest with respect to the
Second Priority Debt Obligations under its Second Priority Debt Facility,
(B) any Second Priority Representative may take any action (not adverse to the
prior Liens on the Shared Collateral securing the Senior Obligations or the
rights of the Senior Representatives or the Senior Secured Parties to exercise
remedies in respect thereof) in order to create, prove, perfect, preserve or
protect (but not enforce) its rights in, and perfection and priority of its Lien
on, the Shared Collateral and (C) any Second Priority Representative and the
Second Priority Secured Parties may exercise their rights and remedies as
unsecured creditors, as provided in Section 5.04. In exercising rights and
remedies with respect to the Senior Collateral, the Senior Representatives and
the Senior Secured Parties may enforce the provisions of the Senior Debt
Documents and exercise remedies thereunder, all in such order and in such manner
as they may determine in the exercise of their sole discretion. Such exercise
and enforcement shall include the rights of an agent appointed by them to sell
or otherwise dispose of Shared Collateral upon foreclosure, to incur expenses in
connection with such sale or disposition and to exercise all the rights and
remedies of a secured lender under the Uniform Commercial Code of any applicable
jurisdiction and of a secured creditor under Bankruptcy Laws of any applicable
jurisdiction.

(ii) So long as the Discharge of Senior Obligations has not occurred, each
Second Priority Representative, on behalf of itself and each Second Priority
Debt Party under its Second Priority Debt Facility, agrees that it will not, in
the context of its role as secured creditor, take or receive any Shared
Collateral or any Proceeds of Shared Collateral in connection with the exercise
of any right or remedy (including setoff) with respect to any Shared Collateral
in respect of Second Priority Debt Obligations. Without limiting the generality
of the foregoing, unless and until the Discharge of Senior Obligations has
occurred, except as expressly provided in the proviso in clause (ii) of
Section 3.01(a), the sole right of the Second Priority Representatives and the
Second Priority Debt Parties with respect to the Shared Collateral is to hold a
Lien on the Shared Collateral in respect of Second Priority Debt Obligations
pursuant to the Second Priority Debt Documents for the period and to the extent
granted therein and to receive a share of the Proceeds thereof, if any, after
the Discharge of Senior Obligations has occurred.

(iii) Subject to the proviso in clause (ii) of Section 3.01(a), (i) each Second
Priority Representative, for itself and on behalf of each Second Priority Debt
Party under its Second Priority Debt Facility, agrees that neither such Second
Priority Representative nor any such Second Priority Debt Party will take any
action that would hinder any exercise of remedies undertaken by any Senior
Representative or any Senior Secured Party with respect to the Shared Collateral
under the Senior Debt Documents, including any sale, lease, exchange, transfer
or other disposition of the Shared Collateral, whether by foreclosure or
otherwise, and (ii) each Second Priority Representative, for itself and on
behalf of each Second Priority Debt Party under its Second Priority Debt
Facility, hereby waives any and all rights it or any such Second Priority Debt
Party may have as a junior lien creditor or otherwise to object to the manner in
which the Senior Representatives or the Senior Secured Parties seek to enforce
or collect the Senior Obligations or the Liens granted on any of the Senior
Collateral, regardless of whether any action or failure to act by or on behalf
of any Senior Representative or any other Senior Secured Party is adverse to the
interests of the Second Priority Debt Parties.

(iv) Each Second Priority Representative hereby acknowledges and agrees that no
covenant, agreement or restriction contained in any Second Priority Debt
Document shall be deemed to restrict in any way the rights and remedies of the
Senior Representatives or the Senior Secured Parties with respect to the Senior
Collateral as set forth in this Agreement and the Senior Debt Documents.

 

-11-



--------------------------------------------------------------------------------

(v) Until the Discharge of Senior Obligations, the Designated Senior
Representative shall have the exclusive right to exercise any right or remedy
with respect to the Shared Collateral and shall have the exclusive right to
determine and direct the time, method and place for exercising such right or
remedy or conducting any proceeding with respect thereto. Following the
Discharge of Senior Obligations, the Designated Second Priority Representative
who may be instructed by the Second Priority Majority Representatives shall have
the exclusive right to exercise any right or remedy with respect to the
Collateral, and the Designated Second Priority Representative who may be
instructed by the Second Priority Majority Representatives shall have the
exclusive right to direct the time, method and place of exercising or conducting
any proceeding for the exercise of any right or remedy available to the Second
Priority Debt Parties with respect to the Collateral, or of exercising or
directing the exercise of any trust or power conferred on the Second Priority
Representatives, or for the taking of any other action authorized by the Second
Priority Collateral Documents; provided, however, that nothing in this
Section 3.01(e) shall impair the right of any Second Priority Representative or
other agent or trustee acting on behalf of the Second Priority Debt Parties to
take such actions with respect to the Collateral after the Discharge of Senior
Obligations as may be otherwise required or authorized pursuant to any
intercreditor agreement governing the Second Priority Debt Parties or the Second
Priority Debt Obligations.

(b) Cooperation. Subject to the proviso in clause (ii) of Section 3.01(a), each
Second Priority Representative, on behalf of itself and each Second Priority
Debt Party under its Second Priority Debt Facility, agrees that, unless and
until the Discharge of Senior Obligations has occurred, it will not commence, or
join with any Person (other than the Senior Secured Parties and the Senior
Representatives upon the request of the Designated Senior Representative) in
commencing, any enforcement, collection, execution, levy or foreclosure action
or proceeding with respect to any Lien held by it in the Shared Collateral under
any of the Second Priority Debt Documents or otherwise in respect of the Second
Priority Debt Obligations.

(c) Actions upon Breach. Should any Second Priority Representative or any Second
Priority Debt Party, contrary to this Agreement, in any way take, attempt to
take or threaten to take any action with respect to the Shared Collateral
(including any attempt to realize upon or enforce any remedy with respect to
this Agreement) or fail to take any action required by this Agreement, any
Senior Representative or other Senior Secured Party (in its or their own name or
in the name of the Company or any other Grantor) or the Company may obtain
relief against such Second Priority Representative or such Second Priority Debt
Party by injunction, specific performance or other appropriate equitable relief.
Each Second Priority Representative, on behalf of itself and each Second
Priority Debt Party under its Second Priority Facility, hereby (i) agrees that
the Senior Secured Parties’ damages from the actions of the Second Priority
Representatives or any Second Priority Debt Party may at that time be difficult
to ascertain and may be irreparable and waives any defense that the Company, any
other Grantor or the Senior Secured Parties cannot demonstrate damage or be made
whole by the awarding of damages and (ii) irrevocably waives any defense based
on the adequacy of a remedy at law and any other defense that might be asserted
to bar the remedy of specific performance in any action that may be brought by
any Senior Representative or any other Senior Secured Party.

SECTION 20.

Payments

(a) Application of Proceeds. After an event of default under any Senior Debt
Document has occurred and until such event of default is cured or waived, so
long as the Discharge of Senior Obligations has not occurred, the Shared
Collateral or Proceeds thereof received in connection with the sale or other
disposition of, or collection on, such Shared Collateral upon the exercise of
remedies shall be applied by the Designated Senior Representative to the Senior
Obligations in such order as

 

-12-



--------------------------------------------------------------------------------

specified in the relevant Senior Debt Documents (including the First Lien
Intercreditor Agreement) until the Discharge of Senior Obligations has occurred.
Upon the Discharge of Senior Obligations, each applicable Senior Representative
shall deliver promptly to the Designated Second Priority Representative any
Shared Collateral or Proceeds thereof held by it in the same form as received,
with any necessary endorsements, or as a court of competent jurisdiction may
otherwise direct, to be applied by the Designated Second Priority Representative
to the Second Priority Debt Obligations in such order as specified in the
relevant Second Priority Debt Documents.

(b) Payments Over. Unless and until the Discharge of Senior Obligations has
occurred, any Shared Collateral or Proceeds thereof received by any Second
Priority Representative or any Second Priority Debt Party in connection with the
exercise of any right or remedy (including setoff) relating to the Shared
Collateral, in contravention of this Agreement or otherwise, shall be segregated
and held in trust for the benefit of and forthwith paid over to the Designated
Senior Representative for the benefit of the Senior Secured Parties in the same
form as received, with any necessary endorsements, or as a court of competent
jurisdiction may otherwise direct. The Designated Senior Representative is
hereby authorized to make any such endorsements as agent for each of the Second
Priority Representatives or any such Second Priority Debt Party. This
authorization is coupled with an interest and is irrevocable.

SECTION 21.

Other Agreements

(a) Releases.

(i) Each Second Priority Representative, for itself and on behalf of each Second
Priority Debt Party under its Second Priority Debt Facility, agrees that, in the
event of a sale, transfer or other disposition of any specified item of Shared
Collateral (including all or substantially all of the equity interests of any
subsidiary of the Company), the Liens granted to the Second Priority
Representatives and the Second Priority Debt Parties upon such Shared Collateral
to secure Second Priority Debt Obligations shall terminate and be released,
automatically and without any further action, concurrently with the termination
and release of all Liens granted upon such Shared Collateral to secure Senior
Obligations. Upon delivery to a Second Priority Representative of an Officer’s
Certificate stating that any such termination and release of Liens securing the
Senior Obligations has become effective (or shall become effective concurrently
with such termination and release of the Liens granted to the Second Priority
Debt Parties and the Second Priority Representatives) and any necessary or
proper instruments of termination or release prepared by the Company or any
other Grantor, such Second Priority Representative will promptly execute,
deliver or acknowledge, at the Company’s or the other Grantor’s sole cost and
expense, such instruments to evidence such termination and release of the Liens.
Nothing in this Section 5.01(a) will be deemed to affect any agreement of a
Second Priority Representative, for itself and on behalf of the Second Priority
Debt Parties under its Second Priority Debt Facility, to release the Liens on
the Second Priority Collateral as set forth in the relevant Second Priority Debt
Documents.

(ii) Each Second Priority Representative, for itself and on behalf of each
Second Priority Debt Party under its Second Priority Debt Facility, hereby
irrevocably constitutes and appoints the Designated Senior Representative and
any officer or agent of the Designated Senior Representative, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the place and stead of such Second Priority
Representative or such Second Priority Debt Party or in the Designated Senior
Representative’s own name, from time to time in the Designated Senior
Representative’s discretion, for the purpose of carrying out the terms of
Section 5.01(a), to take any and all appropriate action and to execute any and
all documents and instruments that may be necessary or desirable to

 

-13-



--------------------------------------------------------------------------------

accomplish the purposes of Section 5.01(a), including any termination
statements, endorsements or other instruments of transfer or release.

(iii) Unless and until the Discharge of Senior Obligations has occurred, each
Second Priority Representative, for itself and on behalf of each Second Priority
Debt Party under its Second Priority Debt Facility, hereby consents to the
application, whether prior to or after an event of default under any Senior Debt
Document of proceeds of Shared Collateral to the repayment of Senior Obligations
pursuant to the Senior Debt Documents, provided that nothing in this
Section 5.01(c) shall be construed to prevent or impair the rights of the Second
Priority Representatives or the Second Priority Debt Parties to receive proceeds
in connection with the Second Priority Debt Obligations not otherwise in
contravention of this Agreement.

(iv) Notwithstanding anything to the contrary in any Second Priority Collateral
Document, in the event the terms of a Senior Collateral Document and a Second
Priority Collateral Document each require any Grantor (i) to make payment in
respect of any item of Shared Collateral, (ii) to deliver or afford control over
any item of Shared Collateral to, or deposit any item of Shared Collateral with,
(iii) to register ownership of any item of Shared Collateral in the name of or
make an assignment of ownership of any Shared Collateral or the rights
thereunder to, (iv) cause any securities intermediary, commodity intermediary or
other Person acting in a similar capacity to agree to comply, in respect of any
item of Shared Collateral, with instructions or orders from, or to treat, in
respect of any item of Shared Collateral, as the entitlement holder, (v) hold
any item of Shared Collateral in trust for (to the extent such item of Shared
Collateral cannot be held in trust for multiple parties under applicable law),
(vi) obtain the agreement of a bailee or other third party to hold any item of
Shared Collateral for the benefit of or subject to the control of or, in respect
of any item of Shared Collateral, to follow the instructions of or (vii) obtain
the agreement of a landlord with respect to access to leased premises where any
item of Shared Collateral is located or waivers or subordination of rights with
respect to any item of Shared Collateral in favor of, in any case, both the
Designated Senior Representative and any Second Priority Representative or
Second Priority Debt Party, such Grantor may, until the applicable Discharge of
Senior Obligations has occurred, comply with such requirement under the Second
Priority Collateral Document as it relates to such Shared Collateral by taking
any of the actions set forth above only with respect to, or in favor of, the
Designated Senior Representative.

(b) Insurance and Condemnation Awards. Unless and until the Discharge of Senior
Obligations has occurred, the Designated Senior Representative and the Senior
Secured Parties shall have the sole and exclusive right, subject to the rights
of the Grantors under the Senior Debt Documents, (a) to be named as additional
insured and loss payee under any insurance policies maintained from time to time
by any Grantor, (b) to adjust settlement for any insurance policy covering the
Shared Collateral in the event of any loss thereunder and (c) to approve any
award granted in any condemnation or similar proceeding affecting the Shared
Collateral. Unless and until the Discharge of Senior Obligations has occurred,
all proceeds of any such policy and any such award, if in respect of the Shared
Collateral, shall be paid (i) first, prior to the occurrence of the Discharge of
Senior Obligations, to the Designated Senior Representative for the benefit of
Senior Secured Parties pursuant to the terms of the Senior Debt Documents,
(ii) second, after the occurrence of the Discharge of Senior Obligations, to the
Designated Second Priority Representative for the benefit of the Second Priority
Debt Parties pursuant to the terms of the applicable Second Priority Debt
Documents and (iii) third, if no Second Priority Debt Obligations are
outstanding, to the owner of the subject property, such other Person as may be
entitled thereto or as a court of competent jurisdiction may otherwise direct.
If any Second Priority Representative or any Second Priority Debt Party shall,
at any time, receive any proceeds of any such insurance policy or any such award
in contravention of this Agreement, it shall pay such proceeds over to the
Designated Senior Representative in accordance with the terms of Section 4.02.

 

-14-



--------------------------------------------------------------------------------

(c) Amendments to Second Priority Collateral Documents.

(i) Except to the extent not prohibited by any Senior Debt Document, no Second
Priority Collateral Document may be amended, supplemented or otherwise modified
or entered into to the extent such amendment, supplement or modification, or the
terms of any new Second Priority Collateral Document, would be prohibited by or
inconsistent with any of the terms of this Agreement. The Company agrees to
deliver to the Designated Senior Representative copies of (i) any amendments,
supplements or other modifications to the Second Priority Collateral Documents
and (ii) any new Second Priority Collateral Documents promptly after
effectiveness thereof. Each Second Priority Representative, for itself and on
behalf of each Second Priority Debt Party under its Second Priority Debt
Facility, agrees that each Second Priority Collateral Document under its Second
Priority Debt Facility shall include the following language (or language to
similar effect reasonably approved by the Designated Senior Representative):

“Notwithstanding anything herein to the contrary, (i) the liens and security
interests granted to the [Second Priority Representative] pursuant to this
Agreement are expressly subject and subordinate to the liens and security
interests granted in favor of the Senior Secured Parties (as defined in the
Intercreditor Agreement referred to below), including liens and security
interests granted to Citibank, N.A., as administrative agent, pursuant to or in
connection with the Second Amended and Restated Credit Agreement, dated as of
February 6, 2006, among the Company, the lenders from time to time party
thereto, Citibank, N.A., as administrative agent and the other parties thereto,
as amended and restated on as of November 17, 2006 and as further amended and
restated on January [    ], 2011 and as further amended, restated, amended and
restated, extended, supplemented or otherwise modified from time to time and
(ii) the exercise of any right or remedy by the [Second Priority Representative]
hereunder is subject to the limitations and provisions of the Intercreditor
Agreement dated as of [        ], 201[    ] (as amended, restated, supplemented
or otherwise modified from time to time, the “Intercreditor Agreement”), among
Citibank, N.A., as Administrative Agent, [                    ] and its
subsidiaries and affiliated entities party thereto. In the event of any conflict
between the terms of the Intercreditor Agreement and the terms of this
Agreement, the terms of the Intercreditor Agreement shall govern.”

(ii) In the event that each applicable Senior Representative and/or the Senior
Secured Parties enter into any amendment, waiver or consent in respect of any of
the Senior Collateral Documents for the purpose of adding to or deleting from,
or waiving or consenting to any departures from any provisions of, any Senior
Collateral Document or changing in any manner the rights of the Senior
Representatives, the Senior Secured Parties, the Company or any other Grantor
thereunder (including the release of any Liens in Senior Collateral) in a manner
that is applicable to all Senior Facilities, then such amendment, waiver or
consent shall apply automatically to any comparable provision of each comparable
Second Priority Collateral Document without the consent of any Second Priority
Representative or any Second Priority Debt Party and without any action by any
Second Priority Representative, the Company or any other Grantor; provided,
however, that written notice of such amendment, waiver or consent shall have
been given to each Second Priority Representative within 10 Business Days after
the effectiveness of such amendment, waiver or consent.

(d) Rights as Unsecured Creditors. Notwithstanding anything to the contrary in
this Agreement, the Second Priority Representatives and the Second Priority Debt
Parties may exercise rights and remedies as unsecured creditors against the
Company and any other Grantor in accordance with the terms of the Second
Priority Debt Documents and applicable law so long as such rights and remedies
do not violate any express provision of this Agreement. Nothing in this
Agreement shall

 

-15-



--------------------------------------------------------------------------------

prohibit the receipt by any Second Priority Representative or any Second
Priority Debt Party of the required payments of principal, premium, interest,
fees and other amounts due under the Second Priority Debt Documents so long as
such receipt is not the direct or indirect result of the exercise by a Second
Priority Representative or any Second Priority Debt Party of rights or remedies
as a secured creditor in respect of Shared Collateral. In the event any Second
Priority Representative or any Second Priority Debt Party becomes a judgment
lien creditor in respect of Shared Collateral as a result of its enforcement of
its rights as an unsecured creditor in respect of Second Priority Debt
Obligations, such judgment lien shall be subordinated to the Liens securing
Senior Obligations on the same basis as the other Liens securing the Second
Priority Debt Obligations are so subordinated to such Liens securing Senior
Obligations under this Agreement. Nothing in this Agreement shall impair or
otherwise adversely affect any rights or remedies the Senior Representatives or
the Senior Secured Parties may have with respect to the Senior Collateral.

(e) Gratuitous Bailee for Perfection.

(i) Each Senior Representative acknowledges and agrees that if it shall at any
time hold a Lien securing any Senior Obligations on any Shared Collateral that
can be perfected by the possession or control of such Shared Collateral or of
any account in which such Shared Collateral is held, and if such Shared
Collateral or any such account is in fact in the possession or under the control
of such Senior Representative, or of agents or bailees of such Person (such
Shared Collateral being referred to herein as the “Pledged or Controlled
Collateral”), or if it shall any time obtain any landlord waiver or bailee’s
letter or any similar agreement or arrangement granting it rights or access to
Shared Collateral, the applicable Senior Representative shall also hold such
Pledged or Controlled Collateral, or take such actions with respect to such
landlord waiver, bailee’s letter or similar agreement or arrangement, as
sub-agent or gratuitous bailee for the relevant Second Priority Representatives,
in each case solely for the purpose of perfecting the Liens granted under the
relevant Second Priority Collateral Documents and subject to the terms and
conditions of this Section 5.05.

(ii) In the event that any Senior Representative (or its agents or bailees) has
Lien filings against Intellectual Property that is part of the Shared Collateral
that are necessary for the perfection of Liens in such Shared Collateral, such
Senior Representative agrees to hold such Liens as sub-agent and gratuitous
bailee for the relevant Second Priority Representatives and any assignee
thereof, solely for the purpose of perfecting the security interest granted in
such Liens pursuant to the relevant Second Priority Collateral Documents,
subject to the terms and conditions of this Section 5.05.

(iii) Except as otherwise specifically provided herein, until the Discharge of
Senior Obligations has occurred, the Senior Representatives and the Senior
Secured Parties shall be entitled to deal with the Pledged or Controlled
Collateral in accordance with the terms of the Senior Debt Documents as if the
Liens under the Second Priority Collateral Documents did not exist. The rights
of the Second Priority Representatives and the Second Priority Debt Parties with
respect to the Pledged or Controlled Collateral shall at all times be subject to
the terms of this Agreement.

(iv) The Senior Representatives and the Senior Secured Parties shall have no
obligation whatsoever to the Second Priority Representatives or any Second
Priority Debt Party to assure that any of the Pledged or Controlled Collateral
is genuine or owned by the Grantors or to protect or preserve rights or benefits
of any Person or any rights pertaining to the Shared Collateral, except as
expressly set forth in this Section 5.05. The duties or responsibilities of the
Senior Representatives under this Section 5.05 shall be limited solely to
holding or controlling the Shared Collateral and the related Liens referred to
in paragraphs (a) and (b) of this Section 5.05 as sub-agent and gratuitous
bailee for the relevant Second Priority Representative for purposes of
perfecting the Lien held by such Second Priority Representative.

 

-16-



--------------------------------------------------------------------------------

(v) The Senior Representatives shall not have by reason of the Second Priority
Collateral Documents or this Agreement, or any other document, a fiduciary
relationship in respect of any Second Priority Representative or any Second
Priority Debt Party, and each, Second Priority Representative, for itself and on
behalf of each Second Priority Debt Party under its Second Priority Debt
Facility, hereby waives and releases the Senior Representatives from all claims
and liabilities arising pursuant to the Senior Representatives’ roles under this
Section 5.05 as sub-agents and gratuitous bailees with respect to the Shared
Collateral.

(vi) Upon the Discharge of Senior Obligations, each applicable Senior
Representative shall, at the Grantors’ sole cost and expense, (i) (A) deliver to
the Designated Second Priority Representative, to the extent that it is legally
permitted to do so, all Shared Collateral, including all proceeds thereof, held
or controlled by such Senior Representative or any of its agents or bailees,
including the transfer of possession and control, as applicable, of the Pledged
or Controlled Collateral, together with any necessary endorsements and notices
to depositary banks, securities intermediaries and commodities intermediaries,
and assign its rights under any landlord waiver or bailee’s letter or any
similar agreement or arrangement granting it rights or access to Shared
Collateral, or (B) direct and deliver such Shared Collateral as a court of
competent jurisdiction may otherwise direct, (ii) notify any applicable
insurance carrier that it is no longer entitled to be a loss payee or additional
insured under the insurance policies of any Grantor issued by such insurance
carrier and (iii) notify any governmental authority involved in any condemnation
or similar proceeding involving any Grantor that the Designated Second Party
Representative is entitled to approve any awards granted in such proceeding. The
Company and the other Grantors shall take such further action as is required to
effectuate the transfer contemplated hereby and shall indemnify each Senior
Representative for loss or damage suffered by such Senior Representative as a
result of such transfer, except for loss or damage suffered by any such Person
as a result of its own willful misconduct, gross negligence or bad faith. The
Senior Representatives have no obligations to follow instructions from any
Second Priority Representative or any other Second Priority Debt Party in
contravention of this Agreement.

(vii) None of the Senior Representatives nor any of the other Senior Secured
Parties shall be required to marshal any present or future collateral security
for any obligations of the Company or any Subsidiary to any Senior
Representative or any Senior Secured Party under the Senior Debt Documents or
any assurance of payment in respect thereof, or to resort to such collateral
security or other assurances of payment in any particular order, and all of
their rights in respect of such collateral security or any assurance of payment
in respect thereof shall be cumulative and in addition to all other rights,
however existing or arising.

(f) When Discharge of Senior Obligations Deemed To Not Have Occurred. If, at any
time concurrently with or after the Discharge of Senior Obligations has
occurred, the Company or any Subsidiary enters into any Refinancing of any
Senior Obligations, then such Discharge of Senior Obligations shall
automatically be deemed not to have occurred for all purposes of this Agreement
(other than with respect to any actions taken prior to the date of such
designation as a result of the occurrence of such first Discharge of Senior
Obligations) and the applicable agreement governing such Senior Obligations
shall automatically be treated as a Senior Debt Document for all purposes of
this Agreement, including for purposes of the Lien priorities and rights in
respect of Shared Collateral set forth herein and the agent, representative or
trustee for the holders of such Senior Obligations shall be the Senior
Representative for all purposes of this Agreement. Upon receipt of notice of
such incurrence (including the identity of the new Senior Representative), each
Second Priority Representative (including the Designated Second Priority
Representative) shall promptly (a) enter into such documents and agreements (at
the expense of the Company), including amendments or supplements to this
Agreement, as the Company or such new Senior Representative shall reasonably
request in writing in order to provide the new Senior Representative the rights
of a Senior Representative contemplated hereby, (b) deliver to such Sen-

 

-17-



--------------------------------------------------------------------------------

ior Representative, to the extent that it is legally permitted to do so, all
Shared Collateral, including all proceeds thereof, held or controlled by such
Second Priority Representative or any of its agents or bailees, including the
transfer of possession and control, as applicable, of the Pledged or Controlled
Collateral, together with any necessary endorsements and notices to depositary
banks, securities intermediaries and commodities intermediaries, and assign its
rights under any landlord waiver or bailee’s letter or any similar agreement or
arrangement granting it rights or access to Shared Collateral, (c) notify any
applicable insurance carrier that it is no longer entitled to be a loss payee or
additional insured under the insurance policies of any Grantor issued by such
insurance carrier and (d) notify any governmental authority involved in any
condemnation or similar proceeding involving a Grantor that the new Senior
Representative is entitled to approve any awards granted in such proceeding.

SECTION 22.

Insolvency or Liquidation Proceedings.

(a) Financing Issues. Until the Discharge of Senior Obligations has occurred, if
the Company or any other Grantor shall be subject to any Insolvency or
Liquidation Proceeding and any Senior Representative or any Senior Secured Party
shall desire to consent (or not object) to the sale, use or lease of cash or
other collateral or to consent (or not object) to the Company’s or any other
Grantor’s obtaining financing under Section 363 or Section 364 of Title 11 of
the United States Code or any similar provision of any other Bankruptcy Law
(“DIP Financing”), then each Second Priority Representative, for itself and on
behalf of each Second Priority Debt Party under its Second Priority Debt
Facility, agrees that it will raise no (a) objection to and will not otherwise
contest such sale, use or lease of such cash or other collateral or such DIP
Financing and, except to the extent permitted by the proviso in clause (ii) of
Section 3.01(a) and Section 6.03, will not request adequate protection or any
other relief in connection therewith and, to the extent the Liens securing any
Senior Obligations are subordinated or pari passu with such DIP Financing, will
subordinate (and will be deemed hereunder to have subordinated) its Liens in the
Shared Collateral to (x) such DIP Financing (and all obligations relating
thereto) on the same basis as the Liens securing the Second Priority Debt
Obligations are so subordinated to Liens securing Senior Obligations under this
Agreement and (y) to any “carve-out” for professional and United States Trustee
fees agreed to by the Senior Representatives, (b) objection to (and will not
otherwise contest) any motion for relief from the automatic stay or from any
injunction against foreclosure or enforcement in respect of Senior Obligations
made by any Senior Representative or any other Senior Secured Party,
(c) objection to (and will not otherwise contest) any lawful exercise by any
Senior Secured Party of the right to credit bid Senior Obligations at any sale
in foreclosure of Senior Collateral, (d) objection to (and will not otherwise
contest) any other request for judicial relief made in any court by any Senior
Secured Party relating to the lawful enforcement of any Lien on Senior
Collateral or (e) objection to (and will not otherwise contest or oppose) any
order relating to a sale or other disposition of assets of any Grantor for which
any Senior Representative has consented that provides, to the extent such sale
or other disposition is to be free and clear of Liens, that the Liens securing
the Senior Obligations and the Second Priority Debt Obligations will attach to
the proceeds of the sale on the same basis of priority as the Liens on the
Shared Collateral securing the Senior Obligations rank to the Liens on the
Shared Collateral securing the Second Priority Debt Obligations pursuant to this
Agreement. Each Second Priority Representative, for itself and on behalf of each
Second Priority Debt Party under its Second Priority Debt Facility, agrees that
notice received two Business Days prior to the entry of an order approving such
usage of cash or other collateral or approving such financing shall be adequate
notice.

(b) Relief from the Automatic Stay. Until the Discharge of Senior Obligations
has occurred, each Second Priority Representative, for itself and on behalf of
each Second Priority Debt Party under its Second Priority Debt Facility, agrees
that none of them shall seek relief from the automatic stay or any other stay in
any Insolvency or Liquidation Proceeding or take any action in dero-

 

-18-



--------------------------------------------------------------------------------

gation thereof, in each case in respect of any Shared Collateral, without the
prior written consent of the Designated Senior Representative.

(c) Adequate Protection. Each Second Priority Representative, for itself and on
behalf of each Second Priority Debt Party under its Second Priority Debt
Facility, agrees that none of them shall (A) object, contest or support any
other Person objecting to or contesting (a) any request by any Senior
Representative or any Senior Secured Parties for adequate protection, (b) any
objection by any Senior Representative or any Senior Secured Parties to any
motion, relief, action or proceeding based on any Senior Representative’s or
Senior Secured Party’s claiming a lack of adequate protection or (c) the payment
of interest, fees, expenses or other amounts of any Senior Representative or any
other Senior Secured Party under Section 506(b) of Title 11 of the United States
Code or any similar provision of any other Bankruptcy Law or (B) assert or
support any claim for costs or expenses of preserving or disposing of any
Collateral under Section 506(c) of Title 11 of the United States Code or any
similar provision of any other Bankruptcy Law. Notwithstanding anything
contained in this Section 6.03 or in Section 6.01, in any Insolvency or
Liquidation Proceeding, (i) if the Senior Secured Parties (or any subset
thereof) are granted adequate protection in the form of additional collateral or
superpriority claims in connection with any DIP Financing or use of cash
collateral under Section 363 or 364 of Title 11 of the United States Code or any
similar provision of any other Bankruptcy Law, then each Second Priority
Representative, for itself and on behalf of each Second Priority Debt Party
under its Second Priority Debt Facility, may seek or request adequate protection
in the form of a replacement Lien or superpriority claim on such additional
collateral, which Lien or superpriority claim is subordinated to the Liens
securing all Senior Obligations and such DIP Financing (and all obligations
relating thereto) on the same basis as the other Liens securing the Second
Priority Debt Obligations are so subordinated to the Liens securing Senior
Obligations under this Agreement, (ii) in the event any Second Priority
Representatives, for themselves and on behalf of the Second Priority Debt
Parties under their Second Priority Debt Facilities, seek or request adequate
protection and such adequate protection is granted in the form of additional or
replacement collateral, then such Second Priority Representatives, for
themselves and on behalf of each Second Priority Debt Party under their Second
Priority Debt Facilities, agree that each Senior Representative shall also be
granted a senior Lien on such additional or replacement collateral as security
for the Senior Obligations and any such DIP Financing and that any Lien on such
additional or replacement collateral securing the Second Priority Debt
Obligations shall be subordinated to the Liens on such collateral securing the
Senior Obligations and any such DIP Financing (and all obligations relating
thereto) and any other Liens granted to the Senior Secured Parties as adequate
protection on the same basis as the other Liens securing the Second Priority
Debt Obligations are so subordinated to such Liens securing Senior Obligations
under this Agreement and (iii) in the event any Second Priority Representatives,
for themselves and on behalf of the Second Priority Debt Parties under their
Second Priority Debt Facilities, seek or request adequate protection and such
adequate protection is granted in the form of a super-priority claim, then such
Second Priority Representatives, for themselves and on behalf of each Second
Priority Debt Party under their Second Priority Debt Facilities, agree that each
Senior Representative shall also be granted adequate protection in the form of a
super-priority claim, which super-priority claim shall be senior to the
super-priority claim of the Second Priority Debt Parties.

(d) Preference Issues. If any Senior Secured Party is required in any Insolvency
or Liquidation Proceeding or otherwise to disgorge, turn over or otherwise pay
any amount to the estate of the Company or any other Grantor (or any trustee,
receiver or similar Person therefor), because the payment of such amount was
declared to be fraudulent or preferential in any respect or for any other
reason, any amount (a “Recovery”), whether received as proceeds of security,
enforcement of any right of setoff or otherwise, then the Senior Obligations
shall be reinstated to the extent of such Recovery and deemed to be outstanding
as if such payment had not occurred and the Senior Secured Parties shall be
entitled to the benefits of this Agreement until a Discharge of Senior
Obligations with respect to all such recovered amounts. If this Agreement shall
have been terminated prior to such Recovery, this Agreement

 

-19-



--------------------------------------------------------------------------------

shall be reinstated in full force and effect, and such prior termination shall
not diminish, release, discharge, impair or otherwise affect the obligations of
the parties hereto. Each Second Priority Representative, for itself and on
behalf of each Second Priority Debt Party under its Second Priority Debt
Facility, hereby agrees that none of them shall be entitled to benefit from any
avoidance action affecting or otherwise relating to any distribution or
allocation made in accordance with this Agreement, whether by preference or
otherwise, it being understood and agreed that the benefit of such avoidance
action otherwise allocable to them shall instead be allocated and turned over
for application in accordance with the priorities set forth in this Agreement.

(e) Separate Grants of Security and Separate Classifications. Each Second
Priority Representative, for itself and on behalf of each Second Priority Debt
Party under its Second Priority Debt Facility, acknowledges and agrees that
(a) the grants of Liens pursuant to the Senior Collateral Documents and the
Second Priority Collateral Documents constitute separate and distinct grants of
Liens and (b) because of, among other things, their differing rights in the
Shared Collateral, the Second Priority Debt Obligations are fundamentally
different from the Senior Obligations and must be separately classified in any
plan of reorganization proposed or adopted in an Insolvency or Liquidation
Proceeding. To further effectuate the intent of the parties as provided in the
immediately preceding sentence, if it is held that any claims of the Senior
Secured Parties and the Second Priority Debt Parties in respect of the Shared
Collateral constitute a single class of claims (rather than separate classes of
senior and junior secured claims), then each Second Priority Representative, for
itself and on behalf of each Second Priority Debt Party under its Second
Priority Debt Facility, hereby acknowledges and agrees that all distributions
shall be made as if there were separate classes of senior and junior secured
claims against the Grantors in respect of the Shared Collateral (with the effect
being that, to the extent that the aggregate value of the Shared Collateral is
sufficient (for this purpose ignoring all claims held by the Second Priority
Debt Parties), the Senior Secured Parties shall be entitled to receive, in
addition to amounts distributed to them in respect of principal, pre-petition
interest and other claims, all amounts owing in respect of post-petition
interest (whether or not allowed or allowable) before any distribution is made
in respect of the Second Priority Debt Obligations, with each Second Priority
Representative, for itself and on behalf of each Second Priority Debt Party
under its Second Priority Debt Facility, hereby acknowledging and agreeing to
turn over to the Designated Senior Representative amounts otherwise received or
receivable by them to the extent necessary to effectuate the intent of this
sentence, even if such turnover has the effect of reducing the claim or recovery
of the Second Priority Debt Parties.

(f) No Waivers of Rights of Senior Secured Parties. Nothing contained herein
shall, except as expressly provided herein, prohibit or in any way limit any
Senior Representative or any other Senior Secured Party from objecting in any
Insolvency or Liquidation Proceeding or otherwise to any action taken by any
Second Priority Debt Party, including the seeking by any Second Priority Debt
Party of adequate protection or the assertion by any Second Priority Debt Party
of any of its rights and remedies under the Second Priority Debt Documents or
otherwise.

(g) Application. This Agreement, which the parties hereto expressly acknowledge
is a “subordination agreement” under Section 510(a) of Title 11 of the United
States Code or any similar provision of any other Bankruptcy Law, shall be
effective before, during and after the commencement of any Insolvency or
Liquidation Proceeding. The relative rights as to the Shared Collateral and
proceeds thereof shall continue after the commencement of any Insolvency or
Liquidation Proceeding on the same basis as prior to the date of the petition
therefor, subject to any court order approving the financing of, or use of cash
collateral by, any Grantor. All references herein to any Grantor shall include
such Grantor as a debtor-in-possession and any receiver or trustee for such
Grantor.

(h) Other Matters. To the extent that any Second Priority Representative or any
Second Priority Debt Party has or acquires rights under Section 363 or
Section 364 of Title 11

 

-20-



--------------------------------------------------------------------------------

of the United States Code or any similar provision of any other Bankruptcy Law
with respect to any of the Shared Collateral, such Second Priority
Representative, on behalf of itself and each Second Priority Debt Party under
its Second Priority Debt Facility, or such Second Priority Debt Party agrees not
to assert any such rights without the prior written consent of each Senior
Representative, provided that if requested by any Senior Representative, such
Second Priority Representative shall timely exercise such rights in the manner
requested by the Senior Representatives (acting unanimously), including any
rights to payments in respect of such rights.

(i) 506(c) Claims. Until the Discharge of Senior Obligations has occurred, each
Second Priority Representative, on behalf of itself and each Second Priority
Debt Party under its Second Priority Debt Facility, agrees that it will not
assert or enforce any claim under Section 506(c) of Title 11 of the United
States Code or any similar provision of any other Bankruptcy Law senior to or on
a parity with the Liens securing the Senior Obligations for costs or expenses of
preserving or disposing of any Shared Collateral.

(j) Reorganization Securities. (a) If, in any Insolvency or Liquidation
Proceeding, debt obligations of the reorganized debtor secured by Liens upon any
property of the reorganized debtor are distributed, pursuant to a plan of
reorganization or similar dispositive restructuring plan, on account of both the
Senior Obligations and the Second Priority Debt Obligations, then, to the extent
the debt obligations distributed on account of the Senior Obligations and on
account of the Second Priority Debt Obligations are secured by Liens upon the
same assets or property, the provisions of this Agreement will survive the
distribution of such debt obligations pursuant to such plan and will apply with
like effect to the Liens securing such debt obligations.

(b) Each Second Priority Debt Party (whether in the capacity of a secured
creditor or an unsecured creditor) shall not propose, vote in favor of, or
otherwise directly or indirectly support any plan of reorganization that is
inconsistent with the priorities or other provisions of this Agreement, other
than with the prior written consent of the Designated Senior Representative or
to the extent any such plan is proposed or supported by the number of
Senior Secured Debt Parties required under Section 1126(d) of the Bankruptcy
Code.

SECTION 6.11. Section 1111(b) of the Bankruptcy Code. Each Second Priority
Representative, for itself and on behalf of each Second Priority Debt Party
under its Second Priority Debt Facility, shall not object to, oppose, support
any objection, or take any other action to impede, the right of any Senior
Secured Party to make an election under Section 1111(b)(2) of the Bankruptcy
Code. Each Second Priority Representative, for itself and on behalf of each
Second Priority Debt Party under its Second Priority Debt Facility, waives any
claim it may hereafter have against any senior claimholder arising out of the
election by any Senior Secured Party of the application of Section 1111(b)(2) of
the Bankruptcy Code.

SECTION 23.

Reliance; Etc.

(a) Reliance. All loans and other extensions of credit made or deemed made on
and after the date hereof by the Senior Secured Parties to the Company or any
Subsidiary shall be deemed to have been given and made in reliance upon this
Agreement. Each Second Priority Representative, on behalf of itself and each
Second Priority Debt Party under its Second Priority Debt Facility, acknowledges
that it and such Second Priority Debt Parties have, independently and without
reliance on any Senior Representative or other Senior Secured Party, and based
on documents and information deemed by them appropriate, made their own credit
analysis and decision to enter into the Second Priority

 

-21-



--------------------------------------------------------------------------------

Debt Documents to which they are party or by which they are bound, this
Agreement and the transactions contemplated hereby and thereby, and they will
continue to make their own credit decisions in taking or not taking any action
under the Second Priority Debt Documents or this Agreement.

(b) No Warranties or Liability. Each Second Priority Representative, on behalf
of itself and each Second Priority Debt Party under its Second Priority Debt
Facility, acknowledges and agrees that neither any Senior Representative nor any
other Senior Secured Party has made any express or implied representation or
warranty, including with respect to the execution, validity, legality,
completeness, collectibility or enforceability of any of the Senior Debt
Documents, the ownership of any Shared Collateral or the perfection or priority
of any Liens thereon. The Senior Secured Parties will be entitled to manage and
supervise their respective loans and extensions of credit under the Senior Debt
Documents in accordance with law and as they may otherwise, in their sole
discretion, deem appropriate, and the Senior Secured Parties may manage their
loans and extensions of credit without regard to any rights or interests that
the Second Priority Representatives and the Second Priority Debt Parties have in
the Shared Collateral or otherwise, except as otherwise provided in this
Agreement. Neither any Senior Representative nor any other Senior Secured Party
shall have any duty to any Second Priority Representative or Second Priority
Debt Party to act or refrain from acting in a manner that allows, or results in,
the occurrence or continuance of an event of default or default under any
agreement with the Company or any Subsidiary (including the Second Priority Debt
Documents), regardless of any knowledge thereof that they may have or be charged
with. Except as expressly set forth in this Agreement, the Senior
Representatives, the Senior Secured Parties, the Second Priority Representatives
and the Second Priority Debt Parties have not otherwise made to each other, nor
do they hereby make to each other, any warranties, express or implied, nor do
they assume any liability to each other with respect to (a) the enforceability,
validity, value or collectibility of any of the Senior Obligations, the Second
Priority Debt Obligations or any guarantee or security which may have been
granted to any of them in connection therewith, (b) any Grantor’s title to or
right to transfer any of the Shared Collateral or (c) any other matter except as
expressly set forth in this Agreement.

(c) Obligations Unconditional. All rights, interests, agreements and obligations
of the Senior Representatives, the Senior Secured Parties, the Second Priority
Representatives and the Second Priority Debt Parties hereunder shall remain in
full force and effect irrespective of:

(i) any lack of validity or enforceability of any Senior Debt Document or any
Second Priority Debt Document;

(ii) any change in the time, manner or place of payment of, or in any other
terms of, all or any of the Senior Obligations or Second Priority Debt
Obligations, or any amendment or waiver or other modification, including any
increase in the amount thereof, whether by course of conduct or otherwise, of
the terms of the Credit Agreement or any other Senior Debt Document or of the
terms of any Second Priority Debt Document;

(iii) any exchange of any security interest in any Shared Collateral or any
other collateral or any amendment, waiver or other modification, whether in
writing or by course of conduct or otherwise, of all or any of the Senior
Obligations or Second Priority Debt Obligations or any guarantee thereof;

(iv) the commencement of any Insolvency or Liquidation Proceeding in respect of
the Company or any other Grantor; or

(v) any other circumstances that otherwise might constitute a defense available
to (i) the Company or any other Grantor in respect of the Senior Obligations
(other than the Discharge

 

-22-



--------------------------------------------------------------------------------

of Senior Obligations subject to Sections 5.06 and 6.04) or (ii) any Second
Priority Representative or Second Priority Debt Party in respect of this
Agreement.

SECTION 24.

Miscellaneous

(a) Conflicts. Subject to Section 8.21, in the event of any conflict between the
provisions of this Agreement and the provisions of any Senior Debt Document or
any Second Priority Debt Document, the provisions of this Agreement shall
govern. Notwithstanding the foregoing, the relative rights and obligations of
the Senior Secured Collateral Agent, the Senior Representatives and the Senior
Secured Parties (as amongst themselves) with respect to any Senior Collateral
shall be governed by the terms of the First Lien Intercreditor Agreement and in
the event of any conflict between the First Lien Intercreditor Agreement and
this Agreement, the provisions of the First Lien Intercreditor Agreement shall
control.

(b) Continuing Nature of this Agreement; Severability. Subject to Section 6.04,
this Agreement shall continue to be effective until the Discharge of Senior
Obligations shall have occurred. This is a continuing agreement of Lien
subordination, and the Senior Secured Parties may continue, at any time and
without notice to the Second Priority Representatives or any Second Priority
Debt Party, to extend credit and other financial accommodations and lend monies
to or for the benefit of the Company or any Subsidiary constituting Senior
Obligations in reliance hereon. The terms of this Agreement shall survive and
continue in full force and effect in any Insolvency or Liquidation Proceeding.
Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall not invalidate the remaining provisions hereof, and any such
prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. The parties shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

(c) Amendments; Waivers.

(i) No failure or delay on the part of any party hereto in exercising any right
or power hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the parties hereto are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or consent to any departure by any party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. No notice or demand on any party
hereto in any case shall entitle such party to any other or further notice or
demand in similar or other circumstances.

(ii) This Agreement may be amended in writing signed by each Representative (in
each case, acting in accordance with the documents governing the applicable Debt
Facility); provided that any such amendment, supplement or waiver which by the
terms of this Agreement requires the Company’s consent or which increases the
obligations or reduces the rights of, or otherwise materially adversely affects,
the Company or any Grantor, shall require the consent of the Company. Any such
amendment, supplement or waiver shall be in writing and shall be binding upon
the Senior Secured Parties and the Second Priority Debt Parties and their
respective successors and assigns.

 

-23-



--------------------------------------------------------------------------------

(iii) Notwithstanding the foregoing, without the consent of any Secured Party,
any Representative may become a party hereto by execution and delivery of a
Joinder Agreement in accordance with Section 8.09 of this Agreement and upon
such execution and delivery, such Representative and the Secured Parties and
Senior Obligations or Second Priority Debt Obligations of the Debt Facility for
which such Representative is acting shall be subject to the terms hereof.

(d) Information Concerning Financial Condition of the Company and the
Subsidiaries. The Senior Representatives, the Senior Secured Parties, the Second
Priority Representatives and the Second Priority Secured Parties shall each be
responsible for keeping themselves informed of (a) the financial condition of
the Company and the Subsidiaries and all endorsers or guarantors of the Senior
Obligations or the Second Priority Debt Obligations and (b) all other
circumstances bearing upon the risk of nonpayment of the Senior Obligations or
the Second Priority Debt Obligations. The Senior Representatives, the Senior
Secured Parties, the Second Priority Representatives and the Second Priority
Secured Parties shall have no duty to advise any other party hereunder of
information known to it or them regarding such condition or any such
circumstances or otherwise. In the event that any Senior Representative, any
Senior Secured Party, any Second Priority Representative or any Second Priority
Debt Party, in its sole discretion, undertakes at any time or from time to time
to provide any such information to any other party, it shall be under no
obligation to (i) make, and the Senior Representatives, the Senior Secured
Parties, the Second Priority Representatives and the Second Priority Debt
Parties shall not make or be deemed to have made, any express or implied
representation or warranty, including with respect to the accuracy,
completeness, truthfulness or validity of any such information so provided,
(ii) provide any additional information or to provide any such information on
any subsequent occasion, (iii) undertake any investigation or (iv) disclose any
information that, pursuant to accepted or reasonable commercial finance
practices, such party wishes to maintain confidential or is otherwise required
to maintain confidential.

(e) Subrogation. Each Second Priority Representative, on behalf of itself and
each Second Priority Debt Party under its Second Priority Debt Facility, hereby
waives any rights of subrogation it may acquire as a result of any payment
hereunder until the Discharge of Senior Obligations has occurred.

(f) Application of Payments. Except as otherwise provided herein, all payments
received by the Senior Secured Parties may be applied, reversed and reapplied,
in whole or in part, to such part of the Senior Obligations as the Senior
Secured Parties, in their sole discretion, deem appropriate, consistent with the
terms of the Senior Debt Documents. Except as otherwise provided herein, each
Second Priority Representative, on behalf of itself and each Second Priority
Debt Party under its Second Priority Debt Facility, assents to any such
extension or postponement of the time of payment of the Senior Obligations or
any part thereof and to any other indulgence with respect thereto, to any
substitution, exchange or release of any security that may at any time secure
any part of the Senior Obligations and to the addition or release of any other
Person primarily or secondarily liable therefor.

(g) Additional Grantors. The Company agrees that, if any Subsidiary shall become
a Grantor after the date hereof, it will promptly cause such Subsidiary to
become party hereto by executing and delivering an instrument in the form of
Annex II. Upon such execution and delivery, such Subsidiary will become a
Grantor hereunder with the same force and effect as if originally named as a
Grantor herein. The execution and delivery of such instrument shall not require
the consent of any other party hereunder, and will be acknowledged by the
Designated Second Priority Representative and the Designated Senior
Representative. The rights and obligations of each Grantor hereunder shall
remain in full force and effect notwithstanding the addition of any new Grantor
as a party to this Agreement.

(h) Dealings with Grantors. Upon any application or demand by the Company or any
Grantor to any Representative to take or permit any action under any of the
provisions of

 

-24-



--------------------------------------------------------------------------------

this Agreement or under any Collateral Document (if such action is subject to
the provisions hereof), at the request of such Representative, the Company or
such Grantor, as appropriate, shall furnish to such Representative a certificate
of an Authorized Officer ( an “Officer’s Certificate”) stating that all
conditions precedent, if any, provided for in this Agreement or such Collateral
Document, as the case may be, relating to the proposed action have been complied
with, except that in the case of any such application or demand as to which the
furnishing of such documents is specifically required by any provision of this
Agreement or any Collateral Document relating to such particular application or
demand, no additional certificate or opinion need be furnished.

(i) Additional Debt Facilities. To the extent, but only to the extent, permitted
by the provisions of the then extant Senior Debt Documents and Second Priority
Debt Documents, the Company may incur or issue and sell one or more series or
classes of Second Priority Debt and one or more series or classes of Additional
Senior Debt. Any such additional class or series of Second Priority Debt (the
“Second Priority Class Debt”) may be secured by a second priority, subordinated
Lien on Shared Collateral, in each case under and pursuant to the relevant
Second Priority Collateral Documents for such Second Priority Class Debt, if and
subject to the condition that the Representative of any such Second Priority
Class Debt (each, a “Second Priority Class Debt Representative”), acting on
behalf of the holders of such Second Priority Class Debt (such Representative
and holders in respect of any Second Priority Class Debt being referred to as
the “Second Priority Class Debt Parties”), becomes a party to this Agreement by
satisfying conditions (i) through (iii), as applicable, of the immediately
succeeding paragraph. Any such additional class or series of Senior Facilities
(the “Senior Class Debt”; and the Senior Class Debt and Second Priority Class
Debt, collectively, the “Class Debt”) may be secured by a senior Lien on Shared
Collateral, in each case under and pursuant to the relevant Senior Collateral
Documents, if and subject to the condition that the Representative of any such
Senior Class Debt (each, a “Senior Class Debt Representative”; and the Senior
Class Debt Representatives and Second Priority Class Debt Representatives,
collectively, the “Class Debt Representatives”), acting on behalf of the holders
of such Senior Class Debt (such Representative and holders in respect of any
such Senior Class Debt being referred to as the “Senior Class Debt Parties; and
the Senior Class Debt Parties and Second Priority Class Debt Parties,
collectively, the “Class Debt Parties”), becomes a party to this Agreement by
satisfying the conditions set forth in clauses (i) through (iii), as applicable,
of the immediately succeeding paragraph. In order for a Class Debt
Representative to become a party to this Agreement:

(i) such Class Debt Representative shall have executed and delivered a Joinder
Agreement substantially in the form of Annex III (if such Representative is a
Second Priority Class Debt Representative) or Annex IV (if such Representative
is a Senior Class Debt Representative) (with such changes as may be reasonably
approved by the Designated Senior Representative and such Class Debt
Representative) pursuant to which it becomes a Representative hereunder, and the
Class Debt in respect of which such Class Debt Representative is the
Representative constitutes Additional Senior Debt Obligations or Second Priority
Debt Obligations, as applicable, and the related Class Debt Parties become
subject hereto and bound hereby as Additional Senior Debt Parties or Second
Priority Debt Parties, as applicable;

(ii) the Company (a) shall have delivered to the Designated Senior
Representative an Officer’s Certificate identifying the obligations to be
designated as Additional Senior Debt Obligations or Second Priority Debt
Obligations, as applicable, and the initial aggregate principal amount or face
amount thereof and certifying that such obligations are permitted to be incurred
and secured (I) in the case of Additional Senior Debt Obligations, on a senior
basis under each of the Senior Debt Documents and (II) in the case of Second
Priority Debt Obligations, on a junior basis under each of the Second Priority
Debt Documents and (b) if requested, shall have delivered true and complete
copies of each of the Second Priority Debt Documents or Senior Debt Docu-

 

-25-



--------------------------------------------------------------------------------

ments, as applicable, relating to such Class Debt, certified as being true and
correct by an authorized officer of the Company; and

(iii) the Second Priority Debt Documents or Senior Debt Documents, as
applicable, relating to such Class Debt shall provide that each Class Debt Party
with respect to such Class Debt will be subject to and bound by the provisions
of this Agreement in its capacity as a holder of such Class Debt.

(j) Consent to Jurisdiction; Waivers. Each Representative, on behalf of itself
and the Secured Parties of the Debt Facility for which it is acting, irrevocably
and unconditionally:

(i) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the Collateral Documents, or for recognition and
enforcement of any judgment in respect thereof, to the exclusive jurisdiction of
the courts of the State of New York, the courts of the United States of America
for the Southern District of New York, and appellate courts from any thereof;

(ii) consents and agrees that any such action or proceeding shall be brought in
such courts and waives any objection that it may now or hereafter have to the
venue of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;

(iii) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Person (or its
Representative) at the address referred to in Section 8.11;

(iv) agrees that nothing herein shall affect the right of any other party hereto
(or any Secured Party) to effect service of process in any other manner
permitted by law; and

(v) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section 8.10 any special, exemplary, punitive or consequential damages.

(k) Notices. All notices, requests, demands and other communications provided
for or permitted hereunder shall be in writing and shall be sent:

(i) if to the Company or any Grantor, to the Company, at its address at: [    ],
Attention of [    ], telecopy [    ];

(ii) if to the Initial Second Priority Representative to it at: [    ],
Attention of [    ], telecopy [    ];

(iii) if to the Administrative Agent, to it at: [Citibank, N.A., 388 Greenwich
Street, New York, New York 10013, Attention of [—], (Fax No.: [—]) (e-mail:
[—]), with a copy];

(iv) if to any other Senior Representative a party hereto on the date hereof, to
it at: : [    ], Attention of [    ], telecopy [    ];

(v) if to any other Representative, to it at the address specified by it in the
Joinder Agreement delivered by it pursuant to Section 8.09.

 

-26-



--------------------------------------------------------------------------------

Unless otherwise specifically provided herein, any notice or other communication
herein required or permitted to be given shall be in writing and, may be
personally served, telecopied, electronically mailed or sent by courier service
or U.S. mail and shall be deemed to have been given when delivered in person or
by courier service, upon receipt of a telecopy or electronic mail or upon
receipt via U.S. mail (registered or certified, with postage prepaid and
properly addressed). For the purposes hereof, the addresses of the parties
hereto shall be as set forth above or, as to each party, at such other address
as may be designated by such party in a written notice to all of the other
parties.

(l) Further Assurances. Each Senior Representative, on behalf of itself and each
Senior Secured Party under the Senior Debt Facility for which it is acting, each
Second Party Representative, on behalf of itself, and each Second Priority Debt
Party under its Second Priority Debt Facility, agrees that it will take such
further action and shall execute and deliver such additional documents and
instruments (in recordable form, if requested) as the other parties hereto may
reasonably request to effectuate the terms of, and the Lien priorities
contemplated by, this Agreement.

(m) GOVERNING LAW; WAIVER OF JURY TRIAL.

(A) THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

(B) EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY
JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT AND FOR ANY
COUNTERCLAIM THEREIN.

(n) Binding on Successors and Assigns. This Agreement shall be binding upon the
Senior Representatives, the Senior Secured Parties, the Second Priority
Representatives, the Second Priority Debt Parties, the Company, the other
Grantors party hereto and their respective successors and assigns.

(o) Section Titles. The section titles contained in this Agreement are and shall
be without substantive meaning or content of any kind whatsoever and are not a
part of this Agreement.

(p) Counterparts. This Agreement may be executed in one or more counterparts,
including by means of facsimile or other electronic method, each of which shall
be an original and all of which shall together constitute one and the same
document. Delivery of an executed signature page to this Agreement by facsimile
or other electronic transmission shall be as effective as delivery of a manually
signed counterpart of this Agreement.

(q) Authorization. By its signature, each Person executing this Agreement on
behalf of a party hereto represents and warrants to the other parties hereto
that it is duly authorized to execute this Agreement. The Administrative Agent
represents and warrants that this Agreement is binding upon the Credit Agreement
Secured Parties. The Initial Second Priority Representative represents and
warrants that this Agreement is binding upon the Initial Second Priority Debt
Parties.

(r) No Third Party Beneficiaries; Successors and Assigns. The lien priorities
set forth in this Agreement and the rights and benefits hereunder in respect of
such lien priorities shall inure solely to the benefit of the Senior
Representatives, the Senior Secured Parties, the Second Priority Representatives
and the Second Priority Debt Parties, and their respective permitted successors
and

 

-27-



--------------------------------------------------------------------------------

assigns, and no other Person (including the Grantors, or any trustee, receiver,
debtor in possession or bankruptcy estate in a bankruptcy or like proceeding)
shall have or be entitled to assert such rights.

(s) Effectiveness. This Agreement shall become effective when executed and
delivered by the parties hereto.

(t) Administrative Agent and Representative. It is understood and agreed that
(a) the Administrative Agent is entering into this Agreement in its capacity as
administrative agent and collateral agent under the Credit Agreement and the
provisions of Article IX of the Credit Agreement applicable to the Agents (as
defined therein) thereunder shall also apply to the Administrative Agent
hereunder and (b) [    ] is entering into this Agreement in its capacity as
[Trustee] under [indenture] and the provisions of Article [    ] of such
indenture applicable to the Trustee thereunder shall also apply to the Trustee
hereunder.

(u) Relative Rights. Notwithstanding anything in this Agreement to the contrary
(except to the extent contemplated by Section 5.01(a), 5.01(d) or 5.03(b)),
nothing in this Agreement is intended to or will (a) amend, waive or otherwise
modify the provisions of the Credit Agreement, any other Senior Debt Document or
any Second Priority Debt Documents, (b) change the relative priorities of the
Senior Obligations or the Liens granted under the Senior Collateral Documents on
the Shared Collateral (or any other assets) as among the Senior Secured Parties,
(c) otherwise change the relative rights of the Senior Secured Parties in
respect of the Shared Collateral as among such Senior Secured Parties or
(d) obligate the Company or any Grantor to take any action, or fail to take any
action, that would otherwise constitute a breach of, or default under, the
Credit Agreement or any other Senior Debt Document or any Second Priority Debt
Document.

(v) Survival of Agreement. All covenants, agreements, representations and
warranties made by any party in this Agreement shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement.

 

-28-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

  CITIBANK, N.A.,   as Administrative Agent   By:  

 

    Name:     Title:

[    

 

        ],

as [            ] for the holders of [applicable Additional Senior Debt
Facility]

  By:  

 

  Name:     Title:    

[            ],

as Initial Additional Authorized Representative

  By:  

 

     Name:      Title:

 

 

S-1



--------------------------------------------------------------------------------

CRC HEALTH CORPORATION By:  

 

   Name:    Title: THE GRANTORS LISTED ON ANNEX I HERETO By:  

 

   Name:    Title:

 

S-2



--------------------------------------------------------------------------------

ANNEX I

Grantors

[            ]

 

Annex I-1



--------------------------------------------------------------------------------

ANNEX II

SUPPLEMENT NO. dated as of     , to the SECOND LIEN INTERCREDITOR AGREEMENT
dated as of [            ], 201[    ] (the “Second Lien Intercreditor
Agreement”), among CRC Health Corporation, a Delaware corporation (the
“Company”), certain subsidiaries and affiliates of the Company (each a
“Grantor”), Citibank, N.A., as Administrative Agent under the Credit Agreement,
[            ], as Initial Second Priority Representative, and the additional
Representatives from time to time party thereto.

A. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Second Lien Intercreditor Agreement.

B. The Grantors have entered into the Second Lien Intercreditor Agreement.
Pursuant to the Credit Agreement, certain Additional Senior Debt Documents and
certain Second Priority Debt Documents, certain newly acquired or organized
Subsidiaries of the Company are required to enter into the Second Lien
Intercreditor Agreement. Section 8.07 of the Second Lien Intercreditor Agreement
provides that such Subsidiaries may become party to the Second Lien
Intercreditor Agreement by execution and delivery of an instrument in the form
of this Supplement. The undersigned Subsidiary (the “New Grantor”) is executing
this Supplement in accordance with the requirements of the Credit Agreement, the
Second Priority Debt Documents and Additional Senior Debt Documents.

Accordingly, the Designated Senior Representative and the New Subsidiary Grantor
agree as follows:

SECTION 1. In accordance with Section 8.07 of the Second Lien Intercreditor
Agreement, the New Grantor by its signature below becomes a Grantor under the
Second Lien Intercreditor Agreement with the same force and effect as if
originally named therein as a Grantor, and the New Grantor hereby agrees to all
the terms and provisions of the Second Lien Intercreditor Agreement applicable
to it as a Grantor thereunder. Each reference to a “Grantor” in the Second Lien
Intercreditor Agreement shall be deemed to include the New Grantor. The Second
Lien Intercreditor Agreement is hereby incorporated herein by reference.

SECTION 2. The New Grantor represents and warrants to the Designated Senior
Representative and the other Secured Parties that this Supplement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms, except
as such enforceability may be limited by Bankruptcy Laws and by general
principles of equity.

SECTION 3. This Supplement may be executed in counterparts, each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Supplement shall become effective when the Designated
Senior Representative shall have received a counterpart of this Supplement that
bears the signature of the New Grantor. Delivery of an executed signature page
to this Supplement by facsimile transmission or other electronic method shall be
as effective as delivery of a manually signed counterpart of this Supplement.

SECTION 4. Except as expressly supplemented hereby, the Second Lien
Intercreditor Agreement shall remain in full force and effect.

SECTION 5. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

 

Annex II-1



--------------------------------------------------------------------------------

SECTION 6. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, no
party hereto shall be required to comply with such provision for so long as such
provision is held to be invalid, illegal or unenforceable, but the validity,
legality and enforceability of the remaining provisions contained herein and in
the Second Lien Intercreditor Agreement shall not in any way be affected or
impaired. The parties hereto shall endeavor in good-faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in Section 8.11 of the Second Lien Intercreditor Agreement.
All communications and notices hereunder to the New Grantor shall be given to it
in care of the Company as specified in the Second Lien Intercreditor Agreement.

SECTION 8. The Company agrees to reimburse the Designated Senior Representative
for its reasonable out-of-pocket expenses in connection with this Supplement,
including the reasonable fees, other charges and disbursements of counsel for
the Designated Senior Representative as required by the applicable Senior Debt
Documents.

 

Annex II-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Grantor, and the Designated Senior Representative
have duly executed this Supplement to the Second Lien Intercreditor Agreement as
of the day and year first above written.

 

[NAME OF NEW SUBSIDIARY GRANTOR]   By:  

 

    Name:     Title:

Acknowledged by:

[            ], as Designated Senior Representative

 

By:  

 

  Name:   Title:

[            ], as Designated Second Priority Representative

 

By:  

 

  Name:   Title:

 

Annex II-3



--------------------------------------------------------------------------------

ANNEX III

[FORM OF] REPRESENTATIVE SUPPLEMENT NO. [    ] dated as of [        ], 201[    ]
to the SECOND LIEN INTERCREDITOR AGREEMENT dated as of [            ], 201[    ]
(the “Second Lien Intercreditor Agreement”), among CRC Health Corporation, a
Delaware corporation (the “Company”), certain subsidiaries and affiliates of the
Company (each a “Grantor”), Citibank, N.A., as Administrative Agent under the
Credit Agreement, [            ], as Initial Second Priority Representative, and
the additional Representatives from time to time party thereto.

A. Capitalized terms used herein but not otherwise defined herein shall have the
meanings assigned to such terms in the Second Lien Intercreditor Agreement.

B. As a condition to the ability of the Company to incur Second Priority Debt
and to secure such Second Priority Class Debt with the Second Priority Lien and
to have such Second Priority Class Debt guaranteed by the Grantors, in each case
under and pursuant to the Second Priority Collateral Documents relating thereto,
the Second Priority Class Representative in respect of such Second Priority
Class Debt is required to become a Representative under, and such Second
Priority Class Debt and the Second Priority Class Debt Parties in respect
thereof are required to become subject to and bound by, the Second Lien
Intercreditor Agreement. Section 8.09 of the Second Lien Intercreditor Agreement
provides that such Second Priority Class Debt Representative may become a
Representative under, and such Second Priority Class Debt and such Second
Priority Class Debt Parties may become subject to and bound by, the Second Lien
Intercreditor Agreement as Second Priority Debt Obligations and Second Priority
Debt Parties, respectively, pursuant to the execution and delivery by the Second
Priority Class Debt Representative of an instrument in the form of this
Representative Supplement and the satisfaction of the other conditions set forth
in Section 8.09 of the Second Lien Intercreditor Agreement. The undersigned
Second Priority Class Debt Representative (the “New Representative”) is
executing this Supplement in accordance with the requirements of the Senior Debt
Documents and the Second Priority Debt Documents.

Accordingly, the Designated Senior Representative and the New Representative
agree as follows:

SECTION 1. In accordance with Section 8.09 of the Second Lien Intercreditor
Agreement, the New Representative by its signature below becomes a
Representative under, and the related Second Priority Class Debt and Second
Priority Class Debt Parties become subject to and bound by, the Second Lien
Intercreditor Agreement as Second Priority Debt Obligations and Second Priority
Debt Parties, respectively, with the same force and effect as if the New
Representative had originally been named therein as a Representative, and the
New Representative, on behalf of itself and such Second Priority Class Debt
Parties, hereby agrees to all the terms and provisions of the Second Lien
Intercreditor Agreement applicable to it as a Second Priority Representative and
to the Second Priority Class Debt Parties that it represents as Second Priority
Debt Parties. Each reference to a “Representative” or “Second Priority
Representative” in the Second Lien Intercreditor Agreement shall be deemed to
include the New Representative. The Second Lien Intercreditor Agreement is
hereby incorporated herein by reference.

SECTION 2. The New Representative represents and warrants to the Designated
Senior Representative and the other Secured Parties that (i) it has full power
and authority to enter into this Representative Supplement, in its capacity as
[agent] [trustee], (ii) this Representative Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with the terms of such
Agreement and (iii) the Second Priority Debt Documents relating to such Second
Priority Class Debt provide that, upon the New Representative’s entry

 

Annex III-1



--------------------------------------------------------------------------------

into this Agreement, the Second Priority Class Debt Parties in respect of such
Second Priority Class Debt will be subject to and bound by the provisions of the
Second Lien Intercreditor Agreement as Second Priority Debt Parties.

SECTION 3. This Representative Supplement may be executed in counterparts, each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Representative Supplement shall become
effective when the Designated Senior Representative shall have received a
counterpart of this Representative Supplement that bears the signature of the
New Representative. Delivery of an executed signature page to this
Representative Supplement by facsimile transmission or other electronic method
shall be effective as delivery of a manually signed counterpart of this
Representative Supplement.

SECTION 4. Except as expressly supplemented hereby, the Second Lien
Intercreditor Agreement shall remain in full force and effect.

SECTION 5. THIS REPRESENTATIVE SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 6. In case any one or more of the provisions contained in this
Representative Supplement should be held invalid, illegal or unenforceable in
any respect, no party hereto shall be required to comply with such provision for
so long as such provision is held to be invalid, illegal or unenforceable, but
the validity, legality and enforceability of the remaining provisions contained
herein and in the Second Lien Intercreditor Agreement shall not in any way be
affected or impaired. The parties hereto shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.

SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in Section 8.11 of the Second Lien Intercreditor Agreement.
All communications and notices hereunder to the New Representative shall be
given to it at the address set forth below its signature hereto.

SECTION 8. The Company agrees to reimburse the Designated Senior Representative
for its reasonable out-of-pocket expenses in connection with this Representative
Supplement, including the reasonable fees, other charges and disbursements of
counsel for the Designated Senior Representative as required by the applicable
Senior Debt Documents.

 

Annex III-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Representative and the Designated Senior
Representative have duly executed this Representative Supplement to the Second
Lien Intercreditor Agreement as of the day and year first above written.

 

[NAME OF NEW REPRESENTATIVE],   as [            ] for the holders of
[                    ]   By:  

 

     Name:      Title:     Address for notices:    

 

   

 

    Attention of:  

 

    Telecopy:  

 

  [                    ],   as Designated Senior Representative   By:  

 

    Name:     Title:

 

Annex III-3



--------------------------------------------------------------------------------

Acknowledged by: CRC HEALTH CORPORATION By:  

 

  Name:   Title: THE GRANTORS LISTED ON SCHEDULE I HERETO By:  

 

  Name:   Title:

 

Annex III-4



--------------------------------------------------------------------------------

Schedule I to the

Representative Supplement to the

Second Lien Intercreditor Agreement

Grantors

[                    ]

 

Annex III-5



--------------------------------------------------------------------------------

[FORM OF] REPRESENTATIVE SUPPLEMENT NO. [    ] dated as of [            ],
201[    ] to the SECOND LIEN INTERCREDITOR AGREEMENT dated as of [    ],
201[    ] (the “Second Lien Intercreditor Agreement”), among CRC Health
Corporation, a Delaware corporation (the “Company”), certain subsidiaries and
affiliates of the Company (each a “Grantor”), Citibank, N.A., as Administrative
Agent under the Credit Agreement, [            ], as Initial Second Priority
Representative, and the additional Representatives from time to time party
thereto.

A. Capitalized terms used herein but not otherwise defined herein shall have the
meanings assigned to such terms in the Second Lien Intercreditor Agreement.

B. As a condition to the ability of the Company to incur Senior Class Debt after
the date of the Second Lien Intercreditor Agreement and to secure such Senior
Class Debt with the Senior Lien and to have such Senior Class Debt guaranteed by
the Grantors on a senior basis, in each case under and pursuant to the Senior
Collateral Documents relating thereto, the Senior Class Debt Representative in
respect of such Senior Class Debt is required to become a Representative under,
and such Senior Class Debt and the Senior Class Debt Parties in respect thereof
are required to become subject to and bound by, the Second Lien Intercreditor
Agreement. Section 8.09 of the Second Lien Intercreditor Agreement provides that
such Senior Class Debt Representative may become a Representative under, and
such Senior Class Debt and such Senior Class Debt Parties may become subject to
and bound by, the Second Lien Intercreditor Agreement as Second Priority Debt
Obligations and Additional Senior Debt Parties, respectively, pursuant to the
execution and delivery by the Senior Class Debt Representative of an instrument
in the form of this Representative Supplement and the satisfaction of the other
conditions set forth in Section 8.09 of the Second Lien Intercreditor Agreement.
The undersigned Senior Class Debt Representative (the “New Representative”) is
executing this Supplement in accordance with the requirements of the Senior Debt
Documents and the Second Priority Debt Documents.

Accordingly, the Designated Senior Representative and the New Representative
agree as follows:

SECTION 1. In accordance with Section 8.09 of the Second Lien Intercreditor
Agreement, the New Representative by its signature below becomes a
Representative under, and the related Senior Class Debt and Senior Class Debt
Parties become subject to and bound by, the Second Lien Intercreditor Agreement
as Second Priority Debt Obligations and Additional Senior Debt Parties,
respectively, with the same force and effect as if the New Representative had
originally been named therein as a Representative, and the New Representative,
on behalf of itself and such Senior Class Debt Parties, hereby agrees to all the
terms and provisions of the Second Lien Intercreditor Agreement applicable to it
as a Senior Representative and to the Senior Class Debt Parties that it
represents as Senior Debt Parties. Each reference to a “Representative” or
“Senior Representative” in the Second Lien Intercreditor Agreement shall be
deemed to include the New Representative. The Second Lien Intercreditor
Agreement is hereby incorporated herein by reference.

SECTION 2. The New Representative represents and warrants to the Designated
Senior Representative and the other Secured Parties that (i) it has full power
and authority to enter into this Representative Supplement, in its capacity as
[agent] [trustee], (ii) this Representative Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with the terms of such
Agreement and (iii) the Senior Debt Documents relating to such Senior Class Debt
provide that, upon the New Representative’s entry into this Agreement,

 

D-1



--------------------------------------------------------------------------------

the Senior Class Debt Parties in respect of such Senior Class Debt will be
subject to and bound by the provisions of the Second Lien Intercreditor
Agreement as Senior Secured Parties.

SECTION 3. This Representative Supplement may be executed in counterparts, each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Representative Supplement shall become
effective when the Designated Senior Representative shall have received a
counterpart of this Representative Supplement that bears the signature of the
New Representative. Delivery of an executed signature page to this
Representative Supplement by facsimile transmission or other electronic method
shall be effective as delivery of a manually signed counterpart of this
Representative Supplement.

SECTION 4. Except as expressly supplemented hereby, the Second Lien
Intercreditor Agreement shall remain in full force and effect.

SECTION 5. THIS REPRESENTATIVE SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 6. In case any one or more of the provisions contained in this
Representative Supplement should be held invalid, illegal or unenforceable in
any respect, no party hereto shall be required to comply with such provision for
so long as such provision is held to be invalid, illegal or unenforceable, but
the validity, legality and enforceability of the remaining provisions contained
herein and in the Second Lien Intercreditor Agreement shall not in any way be
affected or impaired. The parties hereto shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.

SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in Section 8.11 of the Second Lien Intercreditor Agreement.
All communications and notices hereunder to the New Representative shall be
given to it at the address set forth below its signature hereto.

SECTION 8. The Company agrees to reimburse the Designated Senior Representative
for its reasonable out-of-pocket expenses in connection with this Representative
Supplement, including the reasonable fees, other charges and disbursements of
counsel for the Designated Senior Representative as required by the applicable
Senior Debt Documents.

 

Annex III-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Representative and the Designated Senior
Representative have duly executed this Representative Supplement to the Second
Lien Intercreditor Agreement as of the day and year first above written.

 

[NAME OF NEW REPRESENTATIVE],

    as [            ] for the holders of [                    ]  

    By:

 

 

    Name:     Title:     Address for notices:      
                                                                       
                                                      
                                                                  
Attention of:                          
                                                     
Telecopy:                                                                     
               [                    ],       as Designated Senior Representative
      By:  

 

    Name:     Title:

 

 

Annex III-3



--------------------------------------------------------------------------------

Acknowledged by: CRC HEALTH CORPORATION By:  

 

  Name:   Title: THE GRANTORS LISTED ON SCHEDULE I HERETO By:  

 

  Name:   Title:

 

Annex III-4



--------------------------------------------------------------------------------

Schedule I to the

Representative Supplement to the

Second Lien Intercreditor Agreement

Grantors

[            ]

 

Annex III-5



--------------------------------------------------------------------------------

EXHIBIT E

LENDER: [—]

PRINCIPAL AMOUNT: $[—]

[FORM OF] TERM B-1 NOTE

New York, New York

[Date]

FOR VALUE RECEIVED, the undersigned, CRC HEALTH CORPORATION) (the “Borrower”),
hereby promises to pay to the Lender set forth above (the “Lender”) or its
registered assigns, in lawful money of the United States of America in
immediately available funds at the Administrative Agent’s Office (such term, and
each other capitalized term used but not defined herein, having the meaning
assigned to it in the Credit Agreement dated as of February 6, 2006, as amended
and restated as of November 17, 2006 and as further amended and restated as of
January [    ], 2011 (as the same may be further amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among the
Borrower, CRC HEALTH GROUP, INC., a Delaware corporation, the lenders from time
to time party thereto, Citibank, N.A., as Administrative Agent, Collateral
Agent, Swing Line Lender and L/C Issuer, JPMorgan Chase Bank, N.A. as
Syndication Agent, and Merrill Lynch, Pierce, Fenner & Smith Incorporated, as
Documentation Agent, and the other agents party thereto (i) on the dates set
forth in the Credit Agreement, the principal amounts set forth in the Credit
Agreement with respect to Term B-1 Loans made by the Lender to the Borrower
pursuant to the Credit Agreement and (ii) on each Interest Payment Date,
interest at the rate or rates per annum as provided in the Credit Agreement on
the unpaid principal amount of all Term B-1 Loans made by the Lender to the
Borrower pursuant to the Credit Agreement.

The undersigned promises to pay interest, on demand, on any overdue principal
and, to the extent permitted by law, overdue interest from their due dates at
the rate or rates provided in the Credit Agreement.

The undersigned hereby waives diligence, presentment, demand, protest and notice
of any kind whatsoever. The nonexercise by the holder hereof of any of its
rights hereunder in any particular instance shall not constitute a waiver
thereof in that or any subsequent instance.

All borrowings evidenced by this note and all payments and prepayments of the
principal hereof and interest hereon and the respective dates thereof shall be
endorsed by the holder hereof on the schedule attached hereto and made a part
hereof or on a continuation thereof which shall be attached hereto and made a
part hereof, or otherwise recorded by such holder in its internal records;
provided, however, that the failure of the holder hereof to make such a notation
or any error in such notation shall not affect the obligations of the
undersigned under this note.

This note is one of the Term B-1 Notes referred to in the Credit Agreement that,
among other things, contains provisions for the acceleration of the maturity
hereof upon the happening of certain events, for optional and mandatory
prepayment of the principal hereof prior to the maturity hereof and for the
amendment or waiver of certain provisions of the Credit Agreement, all upon the
terms and conditions therein specified.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.



--------------------------------------------------------------------------------

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

-2-



--------------------------------------------------------------------------------

CRC HEALTH CORPORATION

 

By:  

 

  Name:   Title:

 

-3-



--------------------------------------------------------------------------------

LOANS AND PAYMENTS

 

Date    Amount of Loan    Maturity Date   

Payment of

Principal/Interest

  

Principal

Balance of Note

  

Name of

Person Making

the Notation

                                                                          

 

 

 

E-1



--------------------------------------------------------------------------------

EXHIBIT F

EXHIBIT F

LENDER: [—]

PRINCIPAL AMOUNT: $[—]

[FORM OF] TERM B-2 NOTE

New York, New York

[Date]

FOR VALUE RECEIVED, the undersigned, CRC HEALTH CORPORATION) (the “Borrower”),
hereby promises to pay to the Lender set forth above (the “Lender”) or its
registered assigns, in lawful money of the United States of America in
immediately available funds at the Administrative Agent’s Office (such term, and
each other capitalized term used but not defined herein, having the meaning
assigned to it in the Credit Agreement dated as of February 6, 2006, as amended
and restated as of November 17, 2006 and as further amended and restated as of
January [    ], 2011 (as the same may be further amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among the
Borrower, CRC HEALTH GROUP, INC., a Delaware corporation, the lenders from time
to time party thereto, Citibank, N.A., as Administrative Agent, Collateral
Agent, Swing Line Lender and L/C Issuer, JPMorgan Chase Bank, N.A. as
Syndication Agent, and Merrill Lynch, Pierce, Fenner & Smith Incorporated, as
Documentation Agent, and the other agents party thereto (i) on the dates set
forth in the Credit Agreement, the principal amounts set forth in the Credit
Agreement with respect to Term B-2 Loans made by the Lender to the Borrower
pursuant to the Credit Agreement and (ii) on each Interest Payment Date,
interest at the rate or rates per annum as provided in the Credit Agreement on
the unpaid principal amount of all Term B-2 Loans made by the Lender to the
Borrower pursuant to the Credit Agreement.

The undersigned promises to pay interest, on demand, on any overdue principal
and, to the extent permitted by law, overdue interest from their due dates at
the rate or rates provided in the Credit Agreement.

The undersigned hereby waives diligence, presentment, demand, protest and notice
of any kind whatsoever. The nonexercise by the holder hereof of any of its
rights hereunder in any particular instance shall not constitute a waiver
thereof in that or any subsequent instance.

All borrowings evidenced by this note and all payments and prepayments of the
principal hereof and interest hereon and the respective dates thereof shall be
endorsed by the holder hereof on the schedule attached hereto and made a part
hereof or on a continuation thereof which shall be attached hereto and made a
part hereof, or otherwise recorded by such holder in its internal records;
provided, however, that the failure of the holder hereof to make such a notation
or any error in such notation shall not affect the obligations of the
undersigned under this note.

This note is one of the Term B-2 Notes referred to in the Credit Agreement that,
among other things, contains provisions for the acceleration of the maturity
hereof upon the happening of certain events, for optional and mandatory
prepayment of the principal hereof prior to the maturity hereof and for the
amendment or waiver of certain provisions of the Credit Agreement, all upon the
terms and conditions therein specified.



--------------------------------------------------------------------------------

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

CRC HEALTH CORPORATION By:  

 

  Name:   Title:

 

-2-



--------------------------------------------------------------------------------

LOANS AND PAYMENTS

 

Date   Amount of Loan   Maturity Date  

Payment of

Principal/Interest

 

Principal

Balance of Note

 

Name of

Person Making

the Notation

                                                 

 

 

 

F-1



--------------------------------------------------------------------------------

EXHIBIT G

EXHIBIT G

LENDER: [—]

PRINCIPAL AMOUNT: $[—]

[FORM OF] EXTENDED MATURITY REVOLVING CREDIT NOTE

New York, New York

[Date]

FOR VALUE RECEIVED, the undersigned, CRC HEALTH CORPORATION) (the “Borrower”),
hereby promises to pay to the Lender set forth above (the “Lender”) or its
registered assigns, in lawful money of the United States of America in
immediately available funds at the Administrative Agent’s Office (such term, and
each other capitalized term used but not defined herein, having the meaning
assigned to it in the Credit Agreement dated as of February 6, 2006, as amended
and restated as of November 17, 2006 and as further amended and restated as of
January [    ], 2011 (as the same may be further amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among the
Borrower, CRC HEALTH GROUP, INC., a Delaware corporation, the lenders from time
to time party thereto, Citibank, N.A., as Administrative Agent, Collateral
Agent, Swing Line Lender and L/C Issuer, JPMorgan Chase Bank, N.A. as
Syndication Agent, and Merrill Lynch, Pierce, Fenner & Smith Incorporated, as
Documentation Agent, and the other agents party thereto the lesser of (i) the
principal amount set forth above and (ii) the aggregate unpaid principal amount
of all Extended Maturity Revolving Credit Loans made by the Lender to the
Borrower pursuant to the Credit Agreement, and (B) interest from the date hereof
on the principal amount from time to time outstanding on each such Extended
Maturity Revolving Credit Loan at the rate or rates per annum and payable on
such dates as provided in the Credit Agreement.

The undersigned promise to pay interest, on demand, on any overdue principal
and, to the extent permitted by law, overdue interest from their due dates at a
rate or rates provided in the Credit Agreement.

The undersigned hereby waive diligence, presentment, demand, protest and notice
of any kind whatsoever. The nonexercise by the holder hereof of any of its
rights hereunder in any particular instance shall not constitute a waiver
thereof in that or any subsequent instance.

All borrowings evidenced by this note and all payments and prepayments of the
principal hereof and interest hereon and the respective dates thereof shall be
endorsed by the holder hereof on the schedule attached hereto and made a part
hereof or on a continuation thereof which shall be attached hereto and made a
part hereof, or otherwise recorded by such holder in its internal records;
provided, however, that the failure of the holder hereof to make such a notation
or any error in such notation shall not affect the obligations of the
undersigned under this note.

This note is one of the promissory notes referred to in the Credit Agreement
that, among other things, contains provisions for the acceleration of the
maturity hereof upon the happening of certain events, for optional and mandatory
prepayment of the principal hereof prior to the maturity hereof and for



--------------------------------------------------------------------------------

the amendment or waiver of certain provisions of the Credit Agreement, all upon
the terms and conditions therein specified.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

-2-



--------------------------------------------------------------------------------

CRC HEALTH CORPORATION By:  

 

  Name:   Title:

 

-3-



--------------------------------------------------------------------------------

LOANS AND PAYMENTS

 

        Date    Amount of Loan      Maturity Date     

Payment of

Principal/Interest

    

Principal

Balance of Note

    

Name of

Person Making

the Notation

                                                                            

 

G-1



--------------------------------------------------------------------------------

EXHIBIT H

EXHIBIT H

LENDER: [—]

PRINCIPAL AMOUNT: $[—]

[FORM OF] ORIGINAL MATURITY REVOLVING CREDIT NOTE

New York, New York

[Date]

FOR VALUE RECEIVED, the undersigned, CRC HEALTH CORPORATION) (the “Borrower”),
hereby promises to pay to the Lender set forth above (the “Lender”) or its
registered assigns, in lawful money of the United States of America in
immediately available funds at the Administrative Agent’s Office (such term, and
each other capitalized term used but not defined herein, having the meaning
assigned to it in the Credit Agreement dated as of February 6, 2006, as amended
and restated as of November 17, 2006 and as further amended and restated as of
January [    ], 2011 (as the same may be further amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among the
Borrower, CRC HEALTH GROUP, INC., a Delaware corporation, the lenders from time
to time party thereto, Citibank, N.A., as Administrative Agent, Collateral
Agent, Swing Line Lender and L/C Issuer, JPMorgan Chase Bank, N.A. as
Syndication Agent, and Merrill Lynch, Pierce, Fenner & Smith Incorporated, as
Documentation Agent, and the other agents party thereto the lesser of (i) the
principal amount set forth above and (ii) the aggregate unpaid principal amount
of all Original Maturity Revolving Credit Loans made by the Lender to the
Borrower pursuant to the Credit Agreement, and (B) interest from the date hereof
on the principal amount from time to time outstanding on each such Original
Maturity Revolving Credit Loan at the rate or rates per annum and payable on
such dates as provided in the Credit Agreement.

The undersigned promise to pay interest, on demand, on any overdue principal
and, to the extent permitted by law, overdue interest from their due dates at a
rate or rates provided in the Credit Agreement.

The undersigned hereby waive diligence, presentment, demand, protest and notice
of any kind whatsoever. The nonexercise by the holder hereof of any of its
rights hereunder in any particular instance shall not constitute a waiver
thereof in that or any subsequent instance.

All borrowings evidenced by this note and all payments and prepayments of the
principal hereof and interest hereon and the respective dates thereof shall be
endorsed by the holder hereof on the schedule attached hereto and made a part
hereof or on a continuation thereof which shall be attached hereto and made a
part hereof, or otherwise recorded by such holder in its internal records;
provided, however, that the failure of the holder hereof to make such a notation
or any error in such notation shall not affect the obligations of the
undersigned under this note.

This note is one of the promissory notes referred to in the Credit Agreement
that, among other things, contains provisions for the acceleration of the
maturity hereof upon the happening of certain events, for optional and mandatory
prepayment of the principal hereof prior to the maturity hereof and for



--------------------------------------------------------------------------------

the amendment or waiver of certain provisions of the Credit Agreement, all upon
the terms and conditions therein specified.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

-2-



--------------------------------------------------------------------------------

CRC HEALTH CORPORATION By:  

 

  Name:   Title:

 

-3-



--------------------------------------------------------------------------------

LOANS AND PAYMENTS

 

        Date    Amount of Loan      Maturity Date     

Payment of

Principal/Interest

    

Principal

Balance of Note

    

Name of

Person Making

the Notation

                                                                            

 

H-1



--------------------------------------------------------------------------------

SCHEDULE 2.01(b)

REVOLVING CREDIT COMMITMENTS

 

Original Maturity Revolving Credit Lender

   Original Maturity
Revolving Credit
Commitment  

CIT HEALTHCARE LLC

   $ 5,000,000.00   

MADISON CAPITAL FUNDING, LLC

     7,000,000.00   

ING CAPITAL LLC

     7,500,000.00   

THE NORINCHUKIN TRUST & BANKING CO.

     12,500,000.00   

SOCIETE GENERALE

     5,000,000.00            

Total

   $ 37,000,000.00            

 

Extended Maturity Revolving Credit Lender

   Extended Maturity
Revolving Credit
Commitment  

MERRILL LYNCH CAPITAL CORP

   $ 14,000,000.00   

CITIBANK, N.A.

     12,000,000.00   

CREDIT SUISSE, CAYMAN ISLANDS BRANCH (CREDIT SUISSE)

     10,000,000.00   

GENERAL ELECTRIC CAPITAL CORPORATION

     12,500,000.00   

JPMORGAN CHASE BANK, N.A.

     14,500,000.00            

Total

   $ 63,000,000.00            

 

Schedule 2.1(b)-1